Exhibit 10.7
EXECUTION VERSION

AMENDMENT NO. 1 (this “Amendment”), dated as of December 3, 2015, among Rental
Car Finance Corp., as issuer (the “Issuer”), Hertz Vehicle Financing II LP, as
Series 2010-3 Noteholder (the “Series 2010-3 Noteholder”), and Deutsche Bank
Trust Company Americas, as trustee and securities intermediary (the “Indenture
Trustee”), to the Fourth Amended and Restated Series 2010-3 Supplement, dated as
of June 17, 2015 (as amended, restated or otherwise modified from time to time
in accordance with the terms thereof, the “Indenture Supplement”), among the
Issuer, the Series 2010-3 Noteholder and the Indenture Trustee, to the Fourth
Amended and Restated Base Indenture, dated as of February 14, 2007 (as amended
from time to time, the “Base Indenture”), between the Issuer and the Indenture
Trustee.


WITNESSETH:
WHEREAS, Section 11.7 of the Indenture Supplement permits the parties thereto to
make amendments to the Indenture Supplement subject to certain conditions set
forth therein;
WHEREAS, the parties hereto desire, in accordance with Section 11.7 of the
Indenture Supplement, to amend the Indenture Supplement as provided herein; and
WHEREAS, the HVF II Group II Noteholders consenting hereto hold 100% of the
aggregate principal amount of each HVF II Series of Group II Notes;
NOW, THEREFORE, based upon the mutual promises and agreements contained herein,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the undersigned, intending to be legally bound,
hereby agree as follows:
AGREEMENTS
1. Defined Terms. All capitalized terms not otherwise defined herein shall have
the meanings assigned thereto in the Indenture Supplement.
2. Amendments to the Indenture Supplement.
(a)The Indenture Supplement is hereby amended to delete the stricken text
(indicated textually in the same manner as the following example: stricken text)
and to add the bold and double-underlined text (indicated textually in the same
manner as the following example: bold and double-underlined text) as set forth
on the pages of the Amendment attached as Exhibit A hereto.
3. Effectiveness. The effectiveness of this Amendment is subject to (i) delivery
of executed signature pages by all parties hereto and (ii) satisfaction of the
Rating Agency Condition with respect to this Amendment.
4. Reference to and Effect on the Indenture Supplement; Ratification.
(a)    Except as specifically amended above, the Indenture Supplement is and
shall continue to be in full force and effect and is hereby ratified and
confirmed in all respects.



WEIL:\95452263\6\52399.0041

--------------------------------------------------------------------------------



(b)    Except as expressly set forth above, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of any party hereto under the Indenture Supplement, or
constitute a waiver of any provision of any other agreement.
(c)    Upon the effectiveness hereof, each reference in the Indenture Supplement
to “this Agreement”, “Series Supplement”, “hereto”, “hereunder”, “hereof” or
words of like import referring to the Indenture Supplement, and each reference
in any other Transaction Document to “Series Supplement”, “thereto”, “thereof”,
“thereunder” or words of like import referring to the Indenture Supplement,
shall mean and be a reference to the Indenture Supplement as amended hereby.
5. Indenture Trustee Direction. The parties hereto (other than the Indenture
Trustee) hereby direct the Indenture Trustee to enter into this Amendment.
6. Counterparts; Facsimile Signature. This Amendment may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed to be an original and all of which counterparts, taken together, shall
constitute but one and the same instrument. Any signature page to this Amendment
containing a manual signature may be delivered by facsimile transmission or
other electronic communication device capable of transmitting or creating a
printable written record, and when so delivered shall have the effect of
delivery of an original manually signed signature page.
7. Governing Law. THIS AMENDMENT AND ALL MATTERS ARISING FROM OR IN ANY MANNER
RELATING TO THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
8.Headings. The descriptive headings of the various sections of this Amendment
are inserted for convenience of reference only and shall not be deemed to affect
the meaning or construction of any of the provisions thereof.
9. Severability. The failure or unenforceability of any provision hereof shall
not affect the other provisions of this Amendment. Whenever possible each
provision of this Amendment shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Amendment
shall be prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Amendment.
10. Interpretation. Whenever the context and construction so require, all words
used in the singular number herein shall be deemed to have been used in the
plural, and vice versa, and the masculine gender shall include the feminine and
neuter and the neuter shall include the masculine and feminine.
11. Indenture Trustee Not Responsible. The Indenture Trustee shall not be
responsible for the validity or sufficiency of this Amendment nor for the
recitals herein.



WEIL:\95452263\6\52399.0041

--------------------------------------------------------------------------------



12. Indemnification. The Hertz Corporation hereby reaffirms its indemnification
obligation in favor of the Indenture Trustee pursuant to Section 28 of the
Series 2010-3 Lease.







WEIL:\95452263\6\52399.0041

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their duly authorized officers and delivered as of the day and year
first above written.




RENTAL CAR FINANCE CORP.,
as Issuer


By:    /s/ R. Scott Massengill    
Name: R. Scott Massengill
Title: Treasurer


HERTZ VEHICLE FINANCING II LP, a limited partnership, as Series 2010-3
Noteholder


By:
HVF II GP Corp., its general partner



By:    /s/ R. Scott Massengill    
Name: R. Scott Massengill
Title: Treasurer




2


DEUTSCHE BANK TRUST COMPANY AMERICAS, as Trustee




By: /s/ Irene Siegel            
Name: Irene Siegel
Title: Vice President




By: /s/ Sadie Richards            
Name: Sadie Richards
Title: Associate























WEIL:\95452263\6\52399.0041

--------------------------------------------------------------------------------



Acknowledging its obligations under Section 12 hereof:
THE HERTZ CORPORATION,




By:    _/s/ R. Scott Massengill___
Name: R. Scott Massengill
Title: Senior Vice President and Treasurer







WEIL:\95452263\6\52399.0041

--------------------------------------------------------------------------------





EXHIBIT A











WEIL:\95452263\6\52399.0041

--------------------------------------------------------------------------------

EXECUTION VERSION



RENTAL CAR FINANCE CORP.,
as Issuer
DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Trustee and Securities Intermediary
and
HERTZ VEHICLE FINANCING II LP,
as the Series 2010-3 Noteholder
_____________
FOURTH AMENDED AND RESTATED SERIES 2010-3 SUPPLEMENT

dated as of June 17, 2015
to
AMENDED AND RESTATED
BASE INDENTURE

dated as of February 14, 2007

______________

Series 2010-3 Variable Funding Rental Car Asset Backed Notes





WEIL:\95390898\1\99910.6247WEIL:\95390898\8\52399.0041

--------------------------------------------------------------------------------

TABLE OF CONTENTS
Page

ARTICLE I
DEFINITIONS 2

Section 1.1.
Defined Terms    2

Section 1.2.
Construction    2

ARTICLE II
PURCHASE AND SALE OF THE SERIES 2010-3 NOTE    3

Section 2.1.
The Initial Note Purchase    3

Section 2.2.
Advances    4

Section 2.3.
Procedure for Decreasing the Series 2010-3 Principal Amount    6

ARTICLE III
INTEREST AND OTHER PAYMENT TERMS    6

Section 3.1.
Interest    6

Section 3.2.
Time and Method of Payment    7

ARTICLE IV
SECURITY    7

Section 4.1.
Grant of Security Interest    7

Section 4.2.
Certain Rights and Obligations of RCFC Unaffected    9

Section 4.3.
Performance of Series 2010-3 Collateral Agreements    10

Section 4.4.
Release of Series 2010-3 Collateral    11

Section 4.5.
Opinions of Counsel    12

ARTICLE V
REPORTS    12

Section 5.1.
Reports and Instructions to Trustee    12

Section 5.2.
Reports to Noteholders    14

Section 5.3.
Administration    14

ARTICLE VI
ALLOCATION AND APPLICATION OF COLLECTIONS    14

Section 6.1.
Series 2010-3 Collection Account    14

Section 6.2.
Collections and Allocations    17

ARTICLE VII
APPLICATIONS AND DISTRIBUTIONS    18

Section 7.1.
Allocations with Respect to the Series 2010-3 Note    18

Section 7.2.
Payment of Note Principal    19

Section 7.3.
Application of Series 2010-3 Interest Collections    19

Section 7.4.
Payment by Wire Transfer    20

Section 7.5.
The Series 2010-3 Administrator’s Directions to Trustee; The Series 2010-3
Administrator’s Failure to Instruct the Trustee to Make a Deposit or
Payment    20

ARTICLE VIII
REPRESENTATIONS AND WARRANTIES    20

Section 8.1.
Existence and Power    20

Section 8.2.
Organizational and Governmental Authorization    21

Section 8.3.
No Consent    21

Section 8.4.
Binding Effect    21

Section 8.5.
Litigation    21

Section 8.6.
No ERISA Plan    22

Section 8.7.
Tax Filings and Expenses    22

Section 8.8.
Disclosure    22

Section 8.9.
Investment Company Act    22


i
WEIL:\95390898\1\99910.6247

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page

Section 8.10.
Regulations T, U and X    22

Section 8.11.
Solvency    22

Section 8.12.
Ownership of Equity Interests; Subsidiary    23

Section 8.13.
Security Interests    23

Section 8.14.
Series 2010-3 Collateral Agreements    25

Section 8.15.
Non-Existence of Other Agreements    25

Section 8.16.
Compliance with Contractual Obligations and Laws    25

Section 8.17.
Other Representations    25

ARTICLE IX
COVENANTS    26

Section 9.1.
Payment of Series 2010-3 Note    26

Section 9.2.
Maintenance of Office or Agency    26

Section 9.3.
Payment of Taxes and Governmental Obligations    26

Section 9.4.
Conduct of Business and Maintenance of Existence    26

Section 9.5.
Compliance with Laws    27

Section 9.6.
Notice of Defaults    27

Section 9.7.
Notice of Material Proceedings    27

Section 9.8.
Further Requests    27

Section 9.9.
Further Assurances    27

Section 9.10.
Liens    29

Section 9.11.
Other Indebtedness    29

Section 9.12.
No ERISA Plan    29

Section 9.13.
Mergers    29

Section 9.14.
Sales of Assets    30

Section 9.15.
Acquisition of Assets    30

Section 9.16.
Dividends, Officers’ Compensation, etc    30

Section 9.17.
Legal Name; Location Under Section 9-307    30

Section 9.18.
Investments    30

Section 9.19.
No Other Agreements    31

Section 9.20.
Other Business    31

Section 9.21.
Maintenance of Separate Existence    31

Section 9.22.
Actions under the Series 2010-3 Collateral Agreements    31

Section 9.23.
Inspection of Property, Books and Records    32

Section 9.24.
Market Value Procedures    32

ARTICLE X
AMORTIZATION EVENTS AND REMEDIES    33

Section 10.1.
Amortization Events    33

Section 10.2.
Rights of the Trustee upon Amortization Event or Certain Other Events of
Default    36

Section 10.3.
Control by Series 2010-3 Required Noteholders    39

Section 10.4.
Collection Suit by the Trustee    39

Section 10.5.
The Trustee May File Proofs of Claim    39

Section 10.6.
Priorities    40

Section 10.7.
Rights and Remedies Cumulative    40

Section 10.8.
Delay or Omission Not Waiver    40

ARTICLE XI
GENERAL    40

Section 11.1.
Optional Redemption of the Series 2010-3 Note    40


ii
WEIL:\95390898\1\99910.6247

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page

Section 11.2.
Information    41

Section 11.3.
Exhibits    41

Section 11.4.
Ratification of Base Indenture    41

Section 11.5.
Counterparts    41

Section 11.6.
Governing Law    42

Section 11.7.
Amendments    42

Section 11.8.
Electronic Execution    43

Section 11.9.
Termination of Series Supplement    43

Section 11.10.
Discharge of Indenture    44

Section 11.11.
No Recourse    44

Section 11.12.
Third Party Beneficiary    44

Section 11.13.
Waiver of Jury Trial    44

Section 11.14.
Submission to Jurisdiction    44

Section 11.15.
Representations and Warranties of the Series 2010-3 Noteholder    45







iii
WEIL:\95390898\1\99910.6247

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)

EXHIBITS AND ANNEXES
Exhibit A:
Form of Series 2010-3 Variable Funding Rental Car Asset Backed Notes

Exhibit B:
Form of Series 2010-3 Monthly Servicing Certificate

Exhibit C:
Form of Advance Request

Exhibit D: Form of Purchaser’s Letter


Annex 1:    Representations and Warranties of the Series 2010-3 Noteholder


Schedule I:    List of Defined Terms
Schedule II:    Initial Lease Vehicle Schedule







iv
WEIL:\95390898\1\99910.6247

--------------------------------------------------------------------------------

 

FOURTH AMENDED AND RESTATED SERIES 2010-3 SUPPLEMENT dated as of June 17, 2015
(“Series Supplement”) among, RENTAL CAR FINANCE CORP., a special purpose
corporation established under the laws of Oklahoma (“RCFC”), HERTZ VEHICLE
FINANCING II L.P., a special purpose limited partnership established under the
laws of Delaware (“HVF II”) and DEUTSCHE BANK TRUST COMPANY AMERICAS, a New York
banking corporation, as trustee (together with its successors in trust
thereunder as provided in the Base Indenture referred to below, the “Trustee”),
and as securities intermediary (in such capacity, the “Securities
Intermediary”), to the Amended and Restated Base Indenture, dated as of February
14, 2007, between RCFC and the Trustee (as amended, modified or supplemented
from time to time, exclusive of Series Supplements, the “Base Indenture”).
PRELIMINARY STATEMENT
WHEREAS, Sections 2.2, 2.3, 11.1 and 11.3 of the Base Indenture provide, among
other things, that RCFC and the Trustee may at any time and from time to time
enter into a supplement to the Base Indenture for the purpose of authorizing the
issuance of one or more Series of Notes;
WHEREAS, RCFC, the Trustee and the Securities Intermediary entered into the
Third Amended and Restated Series 2010-3 Supplement, dated as of November 25,
2013 (the “Initial Series 2010-3 Supplement”), pursuant to which RCFC issued the
Series 2010-3 Note in favor of the Series 2010-3 Noteholder to make Advances
from time to time, all of which Advances to be evidenced by the Series 2010-3
Note purchased in connection therewith;
WHEREAS, the Initial Series 2010-3 Supplement permits RCFC to make amendments to
the Initial Series 2010-3 Supplement subject to certain conditions set forth
therein; and
WHEREAS, RCFC, HVF II, the Trustee and the Securities Intermediary, in
accordance with the Initial Series 2010-3 Supplement, desire to amend and
restate the Initial Series 2010-3 Supplement on the date hereof in its entirety
as set forth herein.
NOW, THEREFORE, in consideration of the foregoing premises, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the parties hereto, the parties hereto agree as follows:
DESIGNATION
There was created a Segregated Series of Notes issued pursuant to the Base
Indenture and the Initial Series 2010-3 Supplement that was designated as Series
2010-3 Variable Funding Rental Car Asset Backed Notes. The Series 2010-3 Notes
are a Segregated Series of Notes (as more fully provided in the Base Indenture)
and have been designated as a “Group VII Series of Notes”. The Issuer may not
issue any additional Series of Notes that are entitled to share, together with
the Series 2010-3 Notes, in the Group VII Collateral and any other Collateral
and Master Collateral designated as security for the Group VII Series of Notes
under this Series Supplement and the Master Collateral Agency Agreement.
Accordingly, all references in this



WEIL:\95390898\1\99910.6247

--------------------------------------------------------------------------------

 

Series Supplement to “all” Series of Notes (and all references in this Series
Supplement to terms defined in the Base Indenture that contain references to
“all” Series of Notes) shall refer solely to all Series 2010-3 Notes. On the
Series 2010-3 Closing Date, one Series 2010-3 Variable Funding Rental Car Asset
Backed Note was issued, and was referred to therein and, as amended and restated
hereby, will continue to be referred to herein as the “Series 2010-3 Note”.
ARTICLE I
DEFINITIONS
Section 1.1.    Defined Terms. As used in this Series Supplement and unless the
context requires a different meaning, capitalized terms used herein shall have
the meanings ascribed thereto in Schedule I hereto and, if not defined therein,
shall have the meanings assigned to such terms in the Base Indenture.
Section 1.2.    Construction. In this Series Supplement, including the preamble,
recitals, attachments, schedules, annexes, exhibits and joinders hereto, unless
the context otherwise requires:
(a)    the singular includes the plural and vice versa;
(b)    references to an agreement or document shall include the preamble,
recitals, all attachments, schedules, annexes, exhibits and joinders to such
agreement or document, and are to such agreement or document (including all such
attachments, schedules, annexes, exhibits and joinders to such agreement or
document) as amended, supplemented, restated and otherwise modified from time to
time and to any successor or replacement agreement or document, as applicable
(unless otherwise stated);
(c)    reference to any Person includes such Person’s successors and assigns
but, if applicable, only if such successors and assigns are permitted by this
Series Supplement, and reference to any Person in a particular capacity only
refers to such Person in such capacity;
(d)    reference to any gender includes the other gender;
(e)    reference to any Requirement of Law means such Requirement of Law as
amended, modified, codified or reenacted, in whole or in part, and in effect
from time to time;
(f)    “including” (and with correlative meaning “include”) means including
without limiting the generality of any description preceding such term;
(g)    with respect to the determination of any period of time, “from” means
“from and including” and “to” means “to but excluding”;
(h)    the language used in this Series Supplement will be deemed to be the
language chosen by the parties hereto to express their mutual intent, and no
rule of strict construction will be applied against any party;
(i)    references to sections of the Code also refer to any successor sections;

2
WEIL:\95390898\1\99910.6247

--------------------------------------------------------------------------------

 

(j)    as used in this Series Supplement, the term “title” refers to a
Certificate of Title or other similar form of vehicle title and is intended by
each party hereto to include the terms “vehicle registration” and “vehicle
license plate,” unless specified otherwise;
(k)    as used in this Series Supplement, the term (and each defined term
including the term) “rental”, when used in the context of customer rentals,
daily car rental businesses, normal daily rental operations and daily motor
vehicle rental industries is intended by each party hereto to include car
sharing businesses, operations and platforms; and
(j)    unless specified otherwise, “titling” will be deemed to include the acts
of registering a vehicle, including the registering of the license plates of a
vehicle.
ARTICLE II    

PURCHASE AND SALE OF THE SERIES 2010-3 NOTE
Section 2.1.    The Initial Note Purchase.
(a)    On the terms and conditions set forth in the Initial Series 2010-3
Supplement, and in reliance on the covenants, representations and agreements set
forth in Articles VIII and IX thereof, RCFC caused the Trustee to issue the
Series 2010-3 Note on the Series 2010-3 Closing Date. Such Series 2010-3 Note
was dated the Series 2010-3 Closing Date, registered in the name of the Series
2010-3 Noteholder, and was duly authenticated in accordance with the provisions
of the Initial Series 2010-3 Supplement and Section 2.4 of the Base Indenture.
The Series 2010-3 Note was issued in fully registered form without interest
coupons, substantially in the form set forth in Exhibit A hereto, and was sold
to the Series 2010-3 Noteholder. On the Series 2010-3 Closing Date, the Series
2010-3 Note bore a face amount equal to the Series 2010-3 Maximum Principal
Amount, and was initially issued in a principal amount equal to the Series
2010-3 Initial Principal Amount.
Section 2.2.    Advances.
(a)    On any Business Day, RCFC may increase the Series 2010-3 Principal Amount
(each such increase referred to as an “Advance”) only upon satisfaction of each
of the following conditions with respect to the initial issuance and each
proposed Advance:
(i)    solely in connection with the initial issuance of the Series 2010-3 Note
on the Series 2010-3 Closing Date, RCFC, DTG, DTAG and Hertz shall have entered
into, executed and delivered the Series 2010-3 Lease;
(ii)    solely in connection with the initial issuance of the Series 2010-3 Note
on the Series 2010-3 Closing Date, the Series 2010-3 Noteholder shall have
received a duly executed and authenticated Series 2010-3 Note registered in its
name;
(iii)    the Series 2010-3 Financing Source and Beneficiary Supplement shall
have been executed and delivered;
(iv)    after giving effect to such issuance or Advance, the Series 2010-3
Principal Amount shall not exceed the Series 2010-3 Maximum Principal Amount;

3
WEIL:\95390898\1\99910.6247

--------------------------------------------------------------------------------

 

(v)    no Series 2010-3 Amortization Event has occurred and is continuing and
such issuance or Advance and the application of the proceeds thereof will not
result in the occurrence of (1) a Series 2010-3 Amortization Event, or (2) a
Series 2010-3 Potential Amortization Event;
(vi)    all representations and warranties set forth in Article VIII hereof
shall be true and correct with the same effect as if made on and as of such date
(unless stated to relate solely to an earlier date, in which case such
representations and warranties shall be true and correct as of such earlier
date); and
(vii)    the Series 2010-3 Noteholder shall have received an executed
irrevocable advance request in the form of Exhibit C hereto no later than 11:30
a.m. (New York City time) on the date of such proposed Advance.
(b)    RCFC may effect an Advance, upon receipt of confirmation from HVF II of
the availability of funds under the HVF II Group II Indenture and the HVF II
Group II Series Supplements in an amount equal to such Advance, by issuing, at
par, additional principal amounts of the Series 2010-3 Note. Proceeds from the
initial issuance of the Series 2010-3 Note shall be deposited into the Series
2010-3 Collection Account and allocated in accordance with Article VII hereof.
Proceeds from any Advance shall be remitted to or at the direction of RCFC in
accordance with the related Advance Request.
(c)    Funding Procedures. On the date of each Advance, the Series 2010-3
Noteholder shall make available to RCFC the amount of such Advance by wire
transfer in U.S. dollars of such amount in same day funds to the account
specified in the related advance request.
(d)    Form of Series 2010-3 Note. The Series 2010-3 Note will be issued in the
form of definitive note, substantially in the form set forth in Exhibit A
hereto, and will be sold to the Series 2010-3 Noteholder pursuant to and in
accordance with the terms hereof and shall be duly executed by RCFC and
authenticated by the Trustee in the manner set forth in Section 2.4 of the Base
Indenture. The Series 2010-3 Note shall bear the following legend:
THIS SERIES 2010-3 NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR WITH ANY STATE SECURITIES OR “BLUE
SKY” LAWS. THE HOLDER HEREOF, BY ITS ACCEPTANCE HEREOF, AGREES FOR THE BENEFIT
OF RENTAL CAR FINANCE CORP., A SPECIAL PURPOSE LIMITED LIABILITY COMPANY
ESTABLISHED UNDER THE LAWS OF OKLAHOMA (THE “COMPANY”), THAT SUCH SERIES 2010-3
NOTE IS BEING ACQUIRED FOR ITS OWN ACCOUNT AND NOT WITH A VIEW TO DISTRIBUTION
AND TO OFFER, SELL OR OTHERWISE TRANSFER SUCH NOTE ONLY (A) TO THE COMPANY, (B)
PURSUANT TO A REGISTRATION STATEMENT THAT HAS BEEN DECLARED EFFECTIVE UNDER THE
SECURITIES ACT, (C) TO AN INSTITUTIONAL ACCREDITED INVESTOR WITHIN THE MEANING
OF RULE 501(A)(1), (2), (3) OR (7) UNDER THE SECURITIES ACT OR (D) PURSUANT TO
AN APPLICABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
AND, IN EACH SUCH CASE, IN COMPLIANCE WITH THE BASE INDENTURE, THE SERIES 2010-3
SUPPLEMENT AND ALL APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES
OR ANY OTHER JURISDICTION, SUBJECT TO THE RIGHT OF THE COMPANY, PRIOR TO ANY

4
WEIL:\95390898\1\99910.6247

--------------------------------------------------------------------------------

 

TRANSFER PURSUANT TO CLAUSE (C), TO REQUIRE THE DELIVERY TO IT OF A PURCHASER’S
LETTER IN THE FORM OF EXHIBIT D TO THE SERIES 2010-3 SUPPLEMENT CERTIFYING,
AMONG OTHER THINGS, THAT SUCH PURCHASER IS AN INSTITUTIONAL “ACCREDITED
INVESTOR” WITHIN THE MEANING OF RULE 501(A)(1), (2), (3) OR (7) UNDER THE
SECURITIES ACT AND SUBJECT TO THE RIGHT OF THE COMPANY, PRIOR TO ANY TRANSFER
PURSUANT TO CLAUSE (D), TO REQUIRE THE DELIVERY OF AN OPINION OF COUNSEL,
CERTIFICATION AND/OR OTHER INFORMATION SATISFACTORY TO IT.
The required legend set forth above shall not be removed from the Series 2010-3
Note except as provided herein.
(e)    Transfer, Pledge and Assignment. Other than the pledge of the Series
2010-3 Note by the Series 2010-3 Noteholder to the HVF II Trustee or otherwise
in accordance with the HVF II Group II Indenture, the Series 2010-3 Note will
not be permitted to be transferred, assigned, exchanged or otherwise pledged or
conveyed by the Series 2010-3 Noteholder; provided that, in connection with any
such transfer of the Series 2010-3 Note, the holder of the Series 2010-3 Note
must surrender such Series 2010-3 Note at the office maintained by the Registrar
for such purpose pursuant to Section 2.6 of the Base Indenture, with the form of
transfer endorsed on it duly completed and executed by, or accompanied by a
written instrument of transfer in form satisfactory to RCFC and the Registrar
by, the holder thereof and accompanied by a certificate substantially in the
form of Exhibit D hereto.
(f)    Notations. On each date an Advance is funded under the Series 2010-3 Note
and on each date the amount of outstanding Advances thereunder is reduced, a
duly authorized officer, employee or agent of the Series 2010-3 Noteholder shall
make appropriate notations in its books and records of the amount of such
Advance and the amount of such reduction, as applicable. RCFC hereby authorizes
each duly authorized officer, employee and agent of the Series 2010-3 Noteholder
to make such notations on the books and records as aforesaid and every such
notation made in accordance with the foregoing authority shall be prima facie
evidence of the accuracy of the information so recorded and shall be binding on
RCFC absent manifest error. The Trustee shall, or shall cause the Registrar to,
record each Advance and Decrease with respect to the Series 2010-3 Principal
Amount such that the principal amount of the Series 2010-3 Note that is
outstanding accurately reflects all such Advances and Decreases in accordance
with Article II hereof. Upon each Advance and upon each Decrease, the Trustee
shall, or shall cause the Registrar to, indicate in the Note Register such
Advance or such Decrease, as applicable. On any date on which an Advance is
funded, RCFC shall furnish, or cause to be furnished, to the Trustee written
notice (which may be satisfied by email to irene.siegel@db.com) specifying the
amount of such Advance.
(g)    UCC Classification. The Series 2010-3 Note shall constitute a “security”
within the meaning of Section 8-102(a)(15) of the UCC and a “certificated
security” within the meaning of Section 8-102(a)(4) of the UCC.
Section 2.3.    Procedure for Decreasing the Series 2010-3 Principal Amount.
(a)    On any Business Day, RCFC may decrease the Series 2010-3 Principal Amount
(each such decrease referred to as a “Decrease”) by withdrawing from the Series
2010-3 Collection Account and distributing to the Series 2010-3 Noteholder in
respect of principal of the Series 2010-3 Note, an amount equal to the amount of
such Decrease.

5
WEIL:\95390898\1\99910.6247

--------------------------------------------------------------------------------

 

(b)    In addition, on any Business Day on or after December 3, 2013 on which
RCFC Exchange Proceeds with respect to any Group VII Vehicles are applied
pursuant to the Collateral Agency Agreement, RCFC shall effect a Decrease with
and to the extent of such RCFC Exchange Proceeds, which Decrease shall be
effected in accordance with the terms of the Master Exchange Agreement.
ARTICLE III    

INTEREST AND OTHER PAYMENT TERMS
Section 3.1.    Interest.
(a)    Each related Advance funded or maintained by the Series 2010-3 Noteholder
during the related Series 2010-3 Interest Period shall bear interest at the
Series 2010-3 Note Rate for such Series 2010-3 Interest Period.
(b)    Interest shall be due and payable on each Payment Date.
Section 3.2.    Time and Method of Payment.
All amounts payable to the Series 2010-3 Noteholder hereunder or with respect to
the Series 2010-3 Note shall be made by or on behalf of RCFC to or for the
account of, the Series 2010-3 Noteholder in immediately available Dollars,
without setoff, counterclaim or deduction of any kind. All such payments shall
be paid to the HVF II Group II Collection Account (or such other account as the
Series 2010-3 Noteholder may from time to time specify with the consent of the
Trustee), not later than 4:00 p.m. (New York City time), on the date due.
ARTICLE IV    

SECURITY
Section 4.1.    Grant of Security Interest.
(a)    To secure the Series 2010-3 Note Obligations, RCFC hereby affirms the
security interests granted in the Initial Series 2010-3 Supplement and pledges,
assigns, conveys, delivers, transfers and sets over to the Trustee, for the
benefit of the Series 2010-3 Noteholder, and hereby grants to the Trustee, for
the benefit of such Series 2010-3 Noteholder, a security interest in, all of the
following property (but only to the extent such property is not included in the
Series 2010-3 RCFC Segregated Vehicle Collateral) now owned or at any time
hereafter acquired by RCFC or in which RCFC now has or at any time in the future
may acquire any right, title or interest (collectively, the “Series 2010-3
Indenture Collateral”):
(i)    the Series 2010-3 Collateral Agreements as and solely to the extent they
relate to the Series 2010-3 RCFC Segregated Vehicle Collateral or the Series
2010-3 Note Obligations, including all monies relating to such Series 2010-3
RCFC Segregated Vehicle Collateral or the Series 2010-3 Note Obligations due and
to become due to RCFC under or in connection with the Series 2010-3 Collateral
Agreements, whether payable as Rent, fees, expenses, costs, indemnities,
insurance recoveries, damages for the breach of any of the Series 2010-3
Collateral Agreements or otherwise, all security for amounts so payable
thereunder and all rights, remedies, powers, privileges and claims of RCFC
against any other party under or with

6
WEIL:\95390898\1\99910.6247

--------------------------------------------------------------------------------

 

respect to the Series 2010-3 Collateral Agreements (whether arising pursuant to
the terms of such Series 2010-3 Collateral Agreements or otherwise available to
RCFC at law or in equity) as and to the extent such rights, remedies, powers,
privileges and claims relate to the Series 2010-3 RCFC Segregated Vehicle
Collateral or the Series 2010-3 Note Obligations, the right to enforce any of
the Series 2010-3 Collateral Agreements to the extent they relate to the Series
2010-3 RCFC Segregated Vehicle Collateral or the Series 2010-3 Note Obligations
and to give or withhold any and all consents, requests, notices, directions,
approvals, extensions or waivers under or with respect to the Series 2010-3
Collateral Agreements or the obligations of any party thereunder, in each case,
as and to the extent such consents, requests, notices, directions, approvals,
extensions or waivers relate to the Series 2010-3 RCFC Segregated Vehicle
Collateral or the Series 2010-3 Note Obligations;
(ii)    (A) the Series 2010-3 Collection Account, including any security
entitlement with respect to the “financial assets” (within the meaning of
Section 8-102(a)(9) (“Financial Assets”) of the New York UCC) credited thereto,
(B) all funds on deposit therein from time to time, (C) all certificates and
instruments, if any, representing or evidencing any or all of the Series 2010-3
Collection Account or the funds on deposit therein from time to time; (D) all
investments made at any time and from time to time with monies in the Series
2010-3 Collection Account, whether constituting securities, instruments, general
intangibles, investment property, Financial Assets or other property; (E) all
interest, dividends, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of or in exchange for
the Series 2010-3 Collection Account, the funds on deposit therein from time to
time or the investments made with such funds; and (F) all proceeds of any and
all of the foregoing, including cash (the items in the foregoing clauses (A)
through (E) are referred to, collectively, as the “Series 2010-3 Collection
Account Collateral”);
(iii)    all Investment Property as and to the extent relating to the Series
2010-3 RCFC Segregated Vehicle Collateral;
(iv)    all additional property (other than property relating solely to RCFC
Master Collateral that constitutes Segregated Collateral for any Other
Segregated Series of Notes) that may from time to time hereafter (pursuant to
the terms of this Series Supplement or otherwise) be subjected to the grant and
pledge hereof by RCFC; and
(v)    to the extent not otherwise included, all Proceeds and products of any
and all of the foregoing and all collateral security and guarantees given by any
Person with respect to any of the foregoing;
provided that, in no event shall any of the foregoing include any right, title
or interest in, to or under any RCFC Exchanged Vehicles, the related RCFC
Exchange Proceeds or Exchanged Vehicles Subject to Liabilities or the related
rights with respect to RCFC Exchanged Vehicles, if any (collectively, the
“Relinquished Property Rights”), from the time such Relinquished Property Rights
become Relinquished Property Rights as a result of the assignment of the related
RCFC Exchanged Vehicles and the related rights with respect to such RCFC
Exchanged Vehicles to the Qualified Intermediary pursuant to the Master Exchange
and Trust Agreement, unless and until, in the case of RCFC Exchange Proceeds,
such RCFC Exchange Proceeds become RCFC Additional Subsidies.

7
WEIL:\95390898\1\99910.6247

--------------------------------------------------------------------------------

 

(b)    To secure the Series 2010-3 Note Obligations, RCFC hereby confirms the
grant, pledge, hypothecation, assignment, conveyance, delivery and transfer to
the Collateral Agent under the Collateral Agency Agreement for the benefit of
the Trustee, on behalf of the Series 2010-3 Noteholder, of a continuing Lien on
all right, title and interest of RCFC in, to and under the Series 2010-3 RCFC
Segregated Vehicle Collateral.
(c)    The foregoing grant is made in trust to secure the Series 2010-3 Note
Obligations and to secure compliance with the provisions of this Series
Supplement, all as provided in this Series Supplement. The Trustee, as trustee
on behalf of the Series 2010-3 Noteholder, acknowledges such grant, accepts the
trusts under this Series Supplement and, subject to Sections 9.1 and 9.2 of the
Base Indenture, agrees to perform its duties required in this Series Supplement.
(d)    For all purposes hereunder and for the avoidance of doubt, the Series
2010-3 Collateral will be held by the Trustee solely for the benefit of the
Series 2010-3 Noteholder, and no other Noteholder will have any right, title or
interest in, to or under the Series 2010-3 Collateral.
For all purposes hereunder and for the avoidance of doubt, any RCFC Collateral
pledged to the Trustee for the benefit of the Other Segregated Noteholders will
be held by the Trustee solely for the benefit of such Other Segregated
Noteholders and the Series 2010-3 Noteholder shall not have any right, title or
interest in, to or under such RCFC Collateral.
For the avoidance of doubt:
(i)    if it is determined that any Other Segregated Noteholders have any right,
title or interest in, to or under the Series 2010-3 Collateral, then (a) such
Other Segregated Noteholders agree that their right, title and interest in, to
or under the Series 2010-3 Collateral shall be subordinate in all respects to
the claims or rights of the Series 2010-3 Noteholder with respect to such Series
2010-3 Collateral and (b) this Series Supplement shall constitute a
subordination agreement for purposes of Section 510(a) of the Bankruptcy Code;
(ii)    if it is determined that the Series 2010-3 Noteholder has any right,
title or interest in, to or under the RCFC Collateral for any Other Segregated
Series of Notes, then (a) such Series 2010-3 Noteholder agrees that its right,
title and interest in, to or under such RCFC Collateral, shall be subordinate in
all respects to the claims or rights of the Other Segregated Noteholders of the
Other Segregated Series of Notes to which such RCFC Collateral relates and (b)
this Series Supplement shall constitute a subordination agreement for purposes
of Section 510(a) of the Bankruptcy Code.
Section 4.2.    Certain Rights and Obligations of RCFC Unaffected.
(a)    Notwithstanding the assignment and security interest so granted to the
Trustee on behalf of the Series 2010-3 Noteholder, RCFC shall nevertheless be
permitted, subject to the Trustee’s right to revoke such permission with respect
to the Series 2010-3 Collateral in the event of a Series 2010-3 Amortization
Event (whose right to so revoke shall be subject to any additional conditions
set forth in the HVF II Group II Indenture) and subject to the provisions of
Section 4.3, to give all consents, requests, notices, directions, approvals,
extensions or waivers, if any, that are required to be given (which does not
include waivers of default under any of the Series 2010-3 Collateral
Agreements). For the avoidance of doubt, without limiting the rights of the
Trustee or the Lessor under the Series 2010-3 Lease, so long as no Servicer
Default or HVF II Group II Liquidation Event has occurred and is continuing,
RCFC shall not be required to take any action or exercise any rights, remedies,
powers or privileges with

8
WEIL:\95390898\1\99910.6247

--------------------------------------------------------------------------------

 

respect to any Manufacturer to the extent the Master Servicer determines that
such inaction or failure to exercise is in accordance with the Servicing
Standard.
(b)    The assignment of the Series 2010-3 Collateral to the Trustee on behalf
of the Series 2010-3 Noteholder shall not (i) relieve RCFC from the performance
of any term, covenant, condition or agreement relating to the Series 2010-3
Collateral on RCFC’s part to be performed or observed under or in connection
with any of the Series 2010-3 Collateral Agreements or any of the Series 2010-3
Manufacturer Programs or (ii) impose any obligation on the Trustee or the Series
2010-3 Noteholder to perform or observe any such term, covenant, condition or
agreement on RCFC’s part to be so performed or observed or impose any liability
on the Trustee or any of such Series 2010-3 Noteholder for any act or omission
on the part of RCFC or from any breach of any representation or warranty on the
part of RCFC.
Section 4.3.    Performance of Series 2010-3 Collateral Agreements.
Upon the occurrence of a default or breach by any Person party to a Series
2010-3 Collateral Agreement, promptly following a request from the Trustee or
the Collateral Agent to do so, and at RCFC’s expense, RCFC agrees to take all
such lawful action as permitted under this Series Supplement as the Trustee or
the Collateral Agent may request to compel or secure the performance and
observance by:
(a)    the Master Servicer, HGI, the Nominee, the Series 2010-3 Administrator,
the Servicer, any Lessee or the Intermediary or any other party to any of the
Series 2010-3 Collateral Agreements of its obligations to RCFC, solely to the
extent that such obligations relate to or otherwise affect the Series 2010-3
Collateral or the Series 2010-3 Note Obligations, and
(b)    a Manufacturer under a Series 2010-3 Manufacturer Program of its
obligations to RCFC, solely to the extent that such obligations relate to or
otherwise affect any Series 2010-3 Program Vehicles or Series 2010-3
Manufacturer Receivables, in each case, in accordance with the applicable terms
thereof, and to exercise any and all rights, remedies, powers and privileges
relating to such Series 2010-3 Program Vehicles as are lawfully available to
RCFC to the extent and in the manner directed by the Trustee or the Collateral
Agent, as applicable, including the transmission of notices of default and the
institution of legal or administrative actions or proceedings to compel or
secure such performance by such parties or any other party to the Series 2010-3
Collateral Agreements or by a Manufacturer under a Series 2010-3 Manufacturer
Program; provided that, without limiting the rights of the Trustee or the Lessor
under the Series 2010-3 Lease, so long as no Servicer Default or HVF II Group II
Liquidation Event has occurred and is continuing, RCFC shall not be required to
take any such action or exercise any such rights, remedies, powers or privileges
with respect to any Manufacturer to the extent such inaction or failure to
exercise is in accordance with the Servicing Standard. Subject to the proviso in
the immediately preceding sentence, if:
(i)    RCFC shall have failed, within thirty (30) days of receiving such
direction of the Trustee or the Collateral Agent, as applicable, to take
commercially reasonable action to accomplish such directions of the Trustee or
the Collateral Agent, as applicable,
(ii)    RCFC refuses to take any such action, or
(iii)    the Trustee or the Collateral Agent, as applicable, reasonably
determines that such action must be taken immediately (and, in the event that
the action is of the type

9
WEIL:\95390898\1\99910.6247

--------------------------------------------------------------------------------

 

described in the proviso to the preceding sentence and no Servicer Default or
HVF II Group II Liquidation Event has occurred and is continuing, the Master
Servicer has notified the Trustee or the Collateral Agent, as applicable, that
such action is commercially reasonable), then in any such case the Trustee or
the Collateral Agent, as applicable, may, but shall not be obligated to, take,
at the expense of RCFC, such previously directed action and any related action
permitted under this Series Supplement (provided such action relates to the
Series 2010-3 Collateral or the Series 2010-3 Note Obligations) that the Trustee
or the Collateral Agent, as applicable, thereafter determines is appropriate
(without the need under this provision or any other provision under this Series
Supplement to direct RCFC to take such action), on behalf of RCFC and the Series
2010-3 Noteholder.
Section 4.4.    Release of Series 2010-3 Collateral.
(a)    The Trustee shall, when required by the provisions of this Series
Supplement, execute instruments to release Series 2010-3 Collateral from the
lien of this Series Supplement or convey the Trustee’s interest in the same, in
a manner and under circumstances that are not inconsistent with the provisions
of this Series Supplement. No party relying upon an instrument executed by the
Trustee as provided in this Section 4.4(a) shall be bound to ascertain the
Trustee’s authority, inquire into the satisfaction of any conditions precedent
or see to the application of any moneys.
(b)    With respect to each Series 2010-3 Eligible Vehicle, on the Disposition
Date with respect to such Series 2010-3 Eligible Vehicle, any Lien of the
Trustee or the Collateral Agent on such Series 2010-3 Eligible Vehicle shall
automatically be deemed to be released.
(c)    The Trustee shall, at such time as there is no Series 2010-3 Note
Outstanding and no other Series 2010-3 Note Obligations remain unpaid, release
any remaining portion of the Series 2010-3 Collateral from the lien of the Base
Indenture and this Series Supplement and release to RCFC any funds then on
deposit in the Series 2010-3 Collection Account. The Trustee shall release
property from the lien of the Base Indenture and this Series Supplement pursuant
to this Section 4.4(c) only upon receipt of a Company Order accompanied by an
Officer’s Certificate meeting the applicable requirements of Section 12.3 of the
Base Indenture.
Section 4.5.    Opinions of Counsel.
The Trustee shall receive at least seven (7) days’ notice when requested by RCFC
to take any action pursuant to Section 4.4(a), accompanied by copies of any
instruments involved, and the Trustee may also require as a condition of such
action, an Opinion of Counsel, in form and substance reasonably satisfactory to
the Trustee, stating the legal effect of any such action, outlining the steps
required to complete the same, and concluding that all such action will not
materially and adversely impair the security for the Series 2010-3 Note or the
rights of the Series 2010-3 Noteholder, in each case, in a manner not permitted
by the Series 2010-3 Related Documents; provided however that, such Opinion of
Counsel shall not be required to express an opinion as to the fair value of the
Series 2010-3 Collateral. Counsel rendering any such opinion may rely, without
independent investigation, on the accuracy and validity of any certificate or
other instrument delivered to the Trustee in connection with any such action.

10
WEIL:\95390898\1\99910.6247

--------------------------------------------------------------------------------

 

ARTICLE V    

REPORTS
Section 5.1.    Reports and Instructions to Trustee.
(a)    Daily Collection Reports. On each Business Day commencing on the Series
2010-3 Closing Date, RCFC shall prepare and maintain, or cause to be prepared
and maintained, a record (each, a “Series 2010-3 Daily Collection Report”)
setting forth the aggregate of the amounts deposited in the Series 2010-3
Collection Account and RCFC Escrow Accounts relating to Series 2010-3 Eligible
Vehicles on the immediately preceding Business Day, which shall consist of:
(i)    the aggregate amount of payments received from Manufacturers and/or
auction dealers under Series 2010-3 Manufacturer Programs related to Series
2010-3 Program Vehicles and in each case deposited in the Series 2010-3
Collection Account or an RCFC Escrow Account relating to Series 2010-3 Eligible
Vehicles, plus
(ii)    the aggregate amount of proceeds received from third parties (other than
to the extent such amounts are included in clause (i) above) with respect to the
sale of Series 2010-3 Eligible Vehicles and in each case deposited in the Series
2010-3 Collection Account or an RCFC Escrow Account relating to Series 2010-3
Eligible Vehicles, plus
(iii)    the aggregate amount of other Series 2010-3 Collections deposited in
the Series 2010-3 Collection Account or RCFC Escrow Accounts relating to Series
2010-3 Eligible Vehicles.
RCFC shall deliver a copy of the Series 2010-3 Daily Collection Report for each
Business Day to the Trustee and the HVF II Trustee.
(b)    Monthly Servicing Certificate. On or before the fourth Business Day prior
to each Payment Date (unless otherwise agreed by the Trustee), RCFC shall
furnish to the Trustee and the HVF II Trustee a certificate substantially in the
form of Exhibit B (each a “Series 2010-3 Monthly Servicing Certificate”).
(c)    Monthly Collateral Certificate. On or before each Payment Date, RCFC
shall furnish to the Trustee, the HVF II Trustee and the Collateral Agent an
Officer’s Certificate of RCFC to the effect that, except as stated therein,
(i)    the Series 2010-3 Eligible Vehicles and all other Series 2010-3
Collateral is free and clear of all Liens, other than Permitted Liens and
(ii)    the aggregate amount of all vicarious liability claims outstanding
against RCFC as of the immediately preceding Determination Date is less than
$5,000,000. If the aggregate amount of vicarious liability claims outstanding
against RCFC exceeds $5,000,000, the Officer’s Certificate delivered pursuant to
this Section 5.1(c) also shall contain a schedule listing all of the vicarious
liability claims then outstanding against RCFC.
(d)    Quarterly Compliance Certificates. On or before the Payment Date in each
of March, June, September and December, commencing in September 2015, RCFC shall
deliver to the

11
WEIL:\95390898\1\99910.6247

--------------------------------------------------------------------------------

 

Trustee and the HVF II Trustee an Officer’s Certificate of RCFC to the effect
that, except as provided in a notice delivered pursuant to Section 9.6, no
Series 2010-3 Amortization Event or Series 2010-3 Potential Amortization Event
has occurred during the three months prior to the delivery of such certificate
or is continuing as of the date of the delivery of such certificate.
(e)    Instructions as to Withdrawals and Payments. RCFC will furnish, or cause
to be furnished, to the Trustee, written instructions to make withdrawals and
payments from the Series 2010-3 Collection Account and any RCFC Escrow Account
specified herein. The Trustee shall promptly follow any such written
instructions.
(f)    Initial Series 2010-3 Supplement Reports. For the avoidance of doubt,
RCFC shall not be obligated hereunder to furnish any information, documents,
reports, audits or other items that are past due or due in the future as
contemplated pursuant to Sections 5.1(e) and (f) of the Initial Series 2010-3
Supplement.
Section 5.2.    Reports to Noteholders.
(a)    Annual Series 2010-3 Noteholder Tax Statement. On or before January 31 of
each calendar year, beginning with calendar year 2014, RCFC shall furnish to
each Person who at any time during the preceding calendar year was a Series
2010-3 Noteholder a statement prepared by RCFC containing the information which
is required to be contained in the Monthly Noteholders’ Statements aggregated
for such calendar year or the applicable portion thereof during which such
Person was a Series 2010-3 Noteholder, together with such other customary
information (consistent with the treatment of the Series 2010-3 Note as debt) as
RCFC deems necessary or desirable to enable the Series 2010-3 Noteholder to
prepare its tax returns (each such statement, an “Annual Series 2010-3
Noteholder Tax Statement”). Such obligations of RCFC to prepare and distribute
the Annual Series 2010-3 Noteholders Tax Statement shall be deemed to have been
satisfied to the extent that substantially comparable information shall be
provided by the Series 2010-3 Administrator pursuant to any requirements of the
Code as from time to time in effect.
Section 5.3.    Administration.
Pursuant to the Series 2010-3 Administration Agreement, the Series 2010-3
Administrator has agreed to provide certain services to RCFC and to take certain
actions on behalf of RCFC, including performing or otherwise satisfying any
action, determination, calculation, direction, instruction, notice, delivery or
other performance obligation, in each case, permitted or required by RCFC
pursuant to this Series Supplement. The Series 2010-3 Noteholder by its
acceptance of a Series 2010-3 Note and each of the parties hereto by its
execution hereof, hereby consents to the provision of such services and the
taking of such action by the Series 2010-3 Administrator in lieu of RCFC and
hereby agrees that RCFC’s obligations hereunder with respect to any such
services performed or action taken shall be deemed satisfied to the extent
performed or taken by the Series 2010-3 Administrator and to the extent so
performed or taken by the Series 2010-3 Administrator shall be deemed for all
purposes hereunder to have been so performed or taken by RCFC; provided that,
for the avoidance of doubt, none of the foregoing shall create any payment
obligation of the Series 2010-3 Administrator or relieve RCFC of any payment
obligation hereunder.

12
WEIL:\95390898\1\99910.6247

--------------------------------------------------------------------------------

 

ARTICLE VI    

ALLOCATION AND APPLICATION OF COLLECTIONS
Section 6.1.    Series 2010-3 Collection Account.
With respect to the Series 2010-3 Note, the following shall apply:
(a)    Establishment of Series 2010-3 Collection Account. On or prior to the
Series 2010-3 Closing Date, RCFC, the Securities Intermediary and the Trustee
shall have established a securities account (such account, or any successor or
replacement account, the “Series 2010-3 Collection Account”) in the name of, and
under the control of, the Trustee that shall be maintained for the benefit of
the Series 2010-3 Noteholder. The Series 2010-3 Collection Account shall bear a
designation clearly indicating that the funds deposited therein are held for the
benefit of the Series 2010-3 Noteholder. The Series 2010-3 Collection Account
shall be an Eligible Account. If the Series 2010-3 Collection Account is at any
time no longer an Eligible Account, RCFC shall, within ten (10) Business Days of
obtaining knowledge that the Series 2010-3 Collection Account is no longer an
Eligible Account, establish a new Series 2010-3 Collection Account that is an
Eligible Account. If a new Series 2010-3 Collection Account is established, RCFC
shall instruct the Trustee in writing to transfer all cash and investments from
the non-qualifying Series 2010-3 Collection Account into the new Series 2010-3
Collection Account. Initially, the Series 2010-3 Collection Account will be
established with Deutsche Bank Trust Company Americas.
(b)    Earnings from Series 2010-3 Collection Account. All interest and earnings
(net of losses and investment expenses) paid on funds on deposit in the Series
2010-3 Collection Account shall be deemed to be on deposit therein and available
for distribution unless previously distributed pursuant to the terms hereof.
(c)    Administration of Series 2010-3 Collection Account. RCFC may instruct (by
standing instructions or otherwise) the institution maintaining the Series
2010-3 Collection Account to invest funds on deposit in such Account from time
to time in Series 2010-3 Permitted Investments; provided however that, (x) any
such investment in the Series 2010-3 Collection Account shall mature not later
than the Business Day following the date on which such funds were received
(including funds received upon a payment in respect of a Series 2010-3 Permitted
Investment made with funds on deposit in the Series 2010-3 Collection Account)
and (y) any such investment in the Series 2010-3 Collection Account shall mature
not later than the Business Day prior to the first Payment Date following the
date on which such funds were received (including funds received upon a payment
in respect of a Series 2010-3 Permitted Investment made with funds on deposit in
such Account), unless any such Series 2010-3 Permitted Investment is held with
the Trustee, in which case such investment may mature on such Payment Date so
long as such funds shall be available for withdrawal on or prior to such Payment
Date. RCFC shall not direct the Trustee to dispose of (or permit the disposal
of) any Series 2010-3 Permitted Investments prior to the maturity date thereof
to the extent such disposal would result in a loss of the initial purchase price
of such Series 2010-3 Permitted Investment. In the absence of written investment
instructions hereunder, funds on deposit in the Series 2010-3 Collection Account
shall remain uninvested. The Trustee shall have no liability for any losses
incurred as a result of investments made at the direction of RCFC.
(d)    Trustee as Securities Intermediary. The Trustee or other Person holding
the Series 2010-3 Collection Account shall be the “securities intermediary” (as
defined in Section 8-102(a)

13
WEIL:\95390898\1\99910.6247

--------------------------------------------------------------------------------

 

(14) of the New York UCC and a “bank” (as defined in Section 9-102(a)(8) of the
New York UCC), in such capacities, the “Securities Intermediary”). If the
Securities Intermediary in respect of the Series 2010-3 Collection Accounts is
not the Trustee, RCFC shall obtain the express agreement of such Person to the
obligations of the Securities Intermediary set forth in this Section 6.1(d).
(i)    The Securities Intermediary agrees that:
(1)    The Series 2010-3 Collection Account is an account to which Financial
Assets will be credited;
(2)    All securities or other property underlying any Financial Assets credited
to the Series 2010-3 Collection Account shall be registered in the name of the
Securities Intermediary, indorsed to the Securities Intermediary or in blank or
credited to another securities account maintained in the name of the Securities
Intermediary and in no case will any Financial Asset credited to the Series
2010-3 Collection Account be registered in the name of RCFC, payable to the
order of RCFC or specially indorsed to RCFC;
(3)    All property delivered to the Securities Intermediary pursuant to this
Series Supplement will be promptly credited to the Series 2010-3 Collection
Account;
(4)    Each item of property (whether investment property, security, instrument
or cash) credited to the Series 2010-3 Collection Account shall be treated as a
Financial Asset;
(5)    If at any time the Securities Intermediary shall receive any order or
instruction from the Trustee directing transfer or redemption of any Financial
Asset relating to the Series 2010-3 Collection Account or the disposition of
funds credited thereto, the Securities Intermediary shall comply with such
entitlement order or instruction without further consent by RCFC or the Series
2010-3 Administrator;
(6)    The Series 2010-3 Collection Account shall be governed by the laws of the
State of New York, regardless of any provision of any other agreement. For
purposes of the UCC, New York shall be deemed to the Securities Intermediary’s
jurisdiction within the meaning of Section 9-304 and Section 8-110 of the New
York UCC and the Series 2010-3 Collection Account (as well as the “securities
entitlements” (as defined in Section 8-102(a)(17) of the New York UCC) related
thereto) shall be governed by the laws of the State of New York;
(7)    The Securities Intermediary has not entered into, and until termination
of this Series Supplement, will not enter into, any agreement with any other
Person relating to the Series 2010-3 Collection Account and/or any Financial
Assets credited thereto pursuant to which it has agreed to comply with
entitlement orders (as defined in Section 8-102(a)(8) of the New York UCC) or
instructions (within the meaning of Section 9-104 of the New York UCC) of such
other Person and the Securities Intermediary has not entered into, and until the
termination of this Series Supplement will not enter into, any agreement with
RCFC purporting to limit or condition the obligation of the Securities
Intermediary to comply with entitlement orders or instructions as set forth in
Section 6.1(d)(i)(5); and
(8)    Except for the claims and interest of the Trustee and RCFC in the Series
2010-3 Collection Account, the Securities Intermediary knows of no claim to, or
interest in, the Series 2010-3 Collection Account or in any Financial Asset
credited thereto. If the Securities Intermediary has actual knowledge of the
assertion by any other person of any lien, encumbrance, or

14
WEIL:\95390898\1\99910.6247

--------------------------------------------------------------------------------

 

adverse claim (including any writ, garnishment, judgment, warrant of attachment,
execution or similar process) against any Series 2010-3 Collection Account or in
any Financial Asset carried therein, the Securities Intermediary will promptly
notify the Trustee, the Series 2010-3 Administrator and RCFC thereof.
(ii)    The Trustee shall possess all right, title and interest in all funds on
deposit from time to time in the Series 2010-3 Collection Account and in all
proceeds thereof, and shall be the only person authorized to originate
entitlement orders in respect of the Series 2010-3 Collection Account.
(iii)    Notwithstanding anything in this Section 6.1 to the contrary, the
parties hereto agree that as permitted by Section 8-504(c)(1) of the New York
UCC, with respect to the Series 2010-3 Collection Account, the Securities
Intermediary may satisfy the duty in Section 8-504(a) of the New York UCC with
respect to any cash to be credited to the Series 2010-3 Collection Account by
crediting to such Series 2010-3 Collection Account a general unsecured claim
against the Securities Intermediary, as a bank, payable on demand, for the
amount of such cash.
(iv)    Notwithstanding anything in this Section 6.1 to the contrary, with
respect to the Series 2010-3 Collection Account and any credit balances not
constituting Financial Assets credited thereto, the Securities Intermediary
shall be acting as a bank (as defined in Section 9-102(a)(8) of the New York
UCC) if the Series 2010-3 Collection Account is deemed not to constitute a
securities account.
Section 6.2.    Collections and Allocations.
(a)    Collections in General. Until this Series Supplement is terminated
pursuant to Section 11.9, RCFC shall, and the Trustee is authorized (upon
written instructions) to, direct that all Series 2010-3 Collections due and to
become due to RCFC or the Trustee, as the case may be, to be deposited in the
following manner:
(i)    all amounts due under or in connection with the Series 2010-3 RCFC
Segregated Vehicle Collateral with respect to the Series 2010-3 Eligible
Vehicles (for the avoidance of doubt, other than Series 2010-3 Excluded
Payments) shall be deposited directly into the Master Collateral Account by the
payor thereof and shall be withdrawn from the Master Collateral Account and
deposited either into the Series 2010-3 Collection Account or, in the case of
RCFC Exchange Proceeds, applied in accordance with the Master Exchange and Trust
Agreement within seven (7) Business Days of the deposit thereof into the Master
Collateral Account;
(ii)    all insurance proceeds and warranty payments in respect of the Series
2010-3 Eligible Vehicles, other than Series 2010-3 Excluded Payments, shall be
deposited into the Master Collateral Account within two (2) Business Days of
receipt by the Master Servicer and shall be withdrawn from the Master Collateral
Account and deposited into the Series 2010-3 Collection Account within seven (7)
Business Days of the deposit thereof into the Master Collateral Account;
(iii)    all amounts payable to RCFC pursuant to the Series 2010-3 Lease shall
be remitted directly to the Trustee for deposit into the Series 2010-3
Collection Account; and

15
WEIL:\95390898\1\99910.6247

--------------------------------------------------------------------------------

 

(iv)    all amounts payable by the Nominee pursuant to Article X of the Nominee
Agreement in respect of Series 2010-3 Eligible Vehicles shall be deposited
directly into the Master Collateral Account by the Nominee and shall be
withdrawn from the Master Collateral Account and deposited into the Series
2010-3 Collection Account within seven (7) Business Days of the deposit thereof
into the Master Collateral Account; and
(v)    (iv) all Series 2010-3 Collections from any other source shall be either
paid directly into the Series 2010-3 Collection Account or the Master Collateral
Account at such times as such amounts are due and, in with respect to any such
deposit into the Master Collateral Account, thereafter deposited into the Series
2010-3 Collection Account within seven (7) Business Days after such deposit
thereof into the Master Collateral Account.             
Notwithstanding the foregoing, insurance proceeds and warranty payments with
respect to the Series 2010-3 Eligible Vehicles shall not be required to be
deposited in the Master Collateral Account or the Series 2010-3 Collection
Account, and may be held by RCFC or paid to Hertz, unless (i) a Series 2010-3
Amortization Event or HVF II Group II Liquidation Event has occurred and is
continuing or (ii) a Series 2010-3 Amortization Event or HVF II Group II
Liquidation Event would occur as a result of the failure to make such deposit.
RCFC agrees that if any Series 2010-3 Collections shall be received by RCFC in
an account other than the Master Collateral Account, an RCFC Escrow Account or
the Series 2010-3 Collection Account or in any other manner, such monies,
instruments, cash and other proceeds will not be commingled by RCFC with any of
its other funds or property, if any, but will be held separate and apart
therefrom and shall be held in trust by RCFC for, and immediately paid over to
the Trustee or the Collateral Agent, as applicable, with any necessary
indorsement. All monies, instruments, cash and other proceeds received by the
Trustee pursuant to this Series Supplement (including amounts received from the
Collateral Agent) shall be immediately deposited in the Series 2010-3 Collection
Account or an RCFC Escrow Account and shall be applied as provided in this
Article VI or pursuant to the Master Exchange and Trust Agreement.
ARTICLE VII    

APPLICATIONS AND DISTRIBUTIONS
With respect to the Series 2010-3 Note, the following shall apply:
Section 7.1.    Allocations with Respect to the Series 2010-3 Note.
The net proceeds from the initial sale of the Series 2010-3 Note were deposited
into the Series 2010-3 Collection Account. On each Business Day on which the
proceeds of the initial sale of the Series 2010-3 Note or any Series 2010-3
Collections are deposited into the Series 2010-3 Collection Account (each such
date, a “Series 2010-3 Deposit Date”), the Series 2010-3 Administrator shall
direct the Trustee in writing to apply all amounts deposited into the Series
2010-3 Collection Account in accordance with the provisions of this Article VII.
Section 7.2.    Payment of Note Principal. In addition to any Decreases effected
pursuant to Section 2.3, on each Series 2010-3 Deposit Date, the Series 2010-3
Administrator will direct the Trustee to withdraw all amounts on deposit in the
Series 2010-3 Collection Account that consist of

16
WEIL:\95390898\1\99910.6247

--------------------------------------------------------------------------------

 

Series 2010-3 Principal Collections and pay such amounts to the Series 2010-3
Noteholder as a payment of principal of the Series 2010-3 Note. The entire
principal amount of the Series 2010-3 Note shall be due and payable on the Legal
Final Payment Date.
Section 7.3.    Application of Series 2010-3 Interest Collections.
On or prior to each Payment Date, RCFC shall instruct the Trustee in writing as
to the amount to be applied pursuant to each of clauses (i) through (v) below to
the extent funds are anticipated to be available from Series 2010-3 Interest
Collections processed during the Series 2010-3 Interest Period ending on the day
immediately preceding such Payment Date, and on such Payment Date the Trustee,
acting in accordance with such instructions, shall withdraw from the Series
2010-3 Collection Account and apply such amounts as follows:
(i)    first, an amount equal to the Series 2010-3 Monthly Interest for such
Series 2010-3 Interest Period, to the Series 2010-3 Noteholder;
(ii)    second, to the Series 2010-3 Administrator, in an amount equal to the
Series 2010-3 Monthly Administration Fee for such Series 2010-3 Interest Period;
(iii)    third, to the Trustee, in an amount equal to the aggregate of all
Trustee fees, expenses and costs payable by RCFC in connection with the Base
Indenture or the other Related Documents, if any, in each case that have accrued
with respect to the Series 2010-3 Note during the Related Month;
(iv)    fourth, to the Master Servicer, in an amount equal to the Monthly
Servicing Fee with respect to such Payment Date;
(v)    fifth, on a pro rata basis, to pay any Series 2010-3 Carrying Charges
(excluding any amounts payable to the Series 2010-3 Administrator, the Master
Servicer or the Trustee, which amounts shall be paid pursuant to the preceding
clauses) to the Persons to whom such amounts are owed for such Series 2010-3
Interest Period;
provided that, it is understood and agreed that any payments of amounts
constituting Series 2010-3 Carrying Charges pursuant to clauses (ii) through (v)
above with respect to any Payment Date shall be deemed made prior to the
determination and payment of any “Indenture Carrying Charges” under and as
defined in any other Series Supplement.
Section 7.4.    Payment by Wire Transfer.
On each Payment Date, pursuant to Sections 7.2 and 7.3 hereof, the Trustee shall
cause the amounts (to the extent received by the Trustee) set forth in Section
7.2 or 7.3 to be paid by wire transfer of immediately available funds released
from the Series 2010-3 Collection Account for credit to the account designated
by the Series 2010-3 Noteholder.
Section 7.5.    The Series 2010-3 Administrator’s Directions to Trustee; The
Series 2010-3 Administrator’s Failure to Instruct the Trustee to Make a Deposit
or Payment.
When any payment or deposit hereunder or under any other Series 2010-3 Related
Document is required to be made by the Trustee at or prior to a specified time,
the Series 2010-3

17
WEIL:\95390898\1\99910.6247

--------------------------------------------------------------------------------

 

Administrator shall deliver any applicable written instructions with respect
thereto reasonably in advance of such specified time. If the Series 2010-3
Administrator fails to give notice or instructions to make any payment from or
deposit into the Series 2010-3 Collection Account required to be given by the
Series 2010-3 Administrator, at the time specified in the Series 2010-3
Administration Agreement or any other Series 2010-3 Related Document (including
applicable grace periods), the Trustee shall make such payment or deposit into
or from such Series 2010-3 Collection Account without such notice or instruction
from the Series 2010-3 Administrator (and this Series Supplement shall
constitute direction to the Trustee to do so), provided that the Series 2010-3
Administrator, upon request of the Trustee, promptly provides the Trustee with
all information necessary to allow the Trustee to make such a payment or
deposit.
ARTICLE VIII    

REPRESENTATIONS AND WARRANTIES
RCFC hereby represents and warrants, for the benefit of the Trustee and the
Series 2010-3 Noteholder and its assigns, that the following (i) was true as of
the Series 2010-3 Closing Date (except in the case of Sections 8.4, 8.14 and
8.17) and (ii) is true as of the Series 2010-3 Restatement Effective Date (and,
in the case of Section 8.8(ii), will be true as of the date of any amendment,
modification or waiver of any Series 2010-3 Related Document):
Section 8.1.    Existence and Power.
RCFC (a) is a limited liability company or corporation duly formed, validly
existing and in good standing under the laws of the State of Oklahoma, (b) is
duly qualified to do business as a foreign limited liability company or
corporation and in good standing under the laws of each jurisdiction where the
character of its property, the nature of its business or the performance of its
obligations under the Series 2010-3 Related Documents make such qualification
necessary, except to the extent that the failure to so qualify is not reasonably
likely to result in a Series 2010-3 Material Adverse Effect, and (c) has all
limited liability company or corporate powers and all governmental licenses,
authorizations, consents and approvals required to carry on its business as now
conducted and for purposes of the transactions contemplated by this Series
Supplement and the other Series 2010-3 Related Documents (other than any
transaction relating solely to one or more Other Segregated Series of Notes
and/or Series of Notes), except to the extent that the failure to so qualify is
not reasonably likely to result in a Series 2010-3 Material Adverse Effect.
Section 8.2.    Organizational and Governmental Authorization.
The execution, delivery and performance by RCFC of the Series 2010-3 Related
Documents to which it is a party (a) is within RCFC’s limited liability company
or corporate powers, (b) has been duly authorized by all necessary limited
liability company or corporate action, (c) requires no action by or in respect
of, or filing with, any Governmental Authority which has not been obtained,
except to the extent that the failure to take such action or effect such filing
is not reasonably likely to result in a Series 2010-3 Material Adverse Effect
and (d)

18
WEIL:\95390898\1\99910.6247

--------------------------------------------------------------------------------

 

does not contravene, or constitute a default under, any Requirements of Law with
respect to RCFC or any Contractual Obligation with respect to RCFC or result in
the creation or imposition of any Lien on any Series 2010-3 Collateral (other
than Series 2010-3 Permitted Liens), except to the extent that such
contravention or default is not reasonably likely to result in a Series 2010-3
Material Adverse Effect. Each Series 2010-3 Related Document to which RCFC is a
party has been executed and delivered by a duly authorized officer of RCFC.
Section 8.3.    No Consent.
No consent, action by or in respect of, approval or other authorization of, or
registration, declaration or filing with, any Governmental Authority or other
Person is required for the valid execution and delivery by RCFC of any Series
2010-3 Related Documents or for the performance by RCFC of any of RCFC’s
obligations hereunder or thereunder other than such consents, approvals,
authorizations, registrations, declarations or filings as shall have been
obtained by RCFC or as contemplated in Section 8.13 except to the extent that
the failure to so obtain any such consent, approval or authorization, take any
such action or effect any such registration, declaration or filing is not
reasonably likely to result in a Series 2010-3 Material Adverse Effect.
Section 8.4.    Binding Effect.
Each Series 2010-3 Related Document in effect as of the close of business on the
Series 2010-3 Restatement Effective Date, to which RCFC is a party is a legal,
valid and binding obligation of RCFC enforceable against RCFC in accordance with
its terms (except as such enforceability may be limited by bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws affecting creditors’ rights generally or by general equitable principles,
whether considered in a proceeding at law or in equity and by an implied
covenant of good faith and fair dealing).
Section 8.5.    Litigation.
There is no action, suit, or proceeding pending against or, to the knowledge of
RCFC, threatened against or affecting RCFC before any court or arbitrator or any
Governmental Authority with respect to which there is a reasonable possibility
of an adverse decision that would be reasonably likely to result in a Series
2010-3 Material Adverse Effect.
Section 8.6.    No ERISA Plan.
RCFC has not established and does not maintain or contribute to any Plan that is
covered by Title IV of ERISA.
Section 8.7.    Tax Filings and Expenses.
RCFC has filed all federal, state and local tax returns and all other tax
returns that, to the knowledge of RCFC, are required to be filed (whether
informational returns or not), and has paid all taxes due, if any, pursuant to
said returns or pursuant to any assessment received by RCFC, except such taxes,
if any, as are being contested in good faith and for which adequate

19
WEIL:\95390898\1\99910.6247

--------------------------------------------------------------------------------

 

reserves have been set aside on its books. RCFC has paid all fees and expenses
required to be paid by it in connection with the conduct of its business, the
maintenance of its existence and its qualification as a foreign limited
liability company or corporation authorized to do business in each jurisdiction
in which it is required to so qualify, except to the extent that the failure to
pay such fees and expenses is not reasonably likely to result in a Series 2010-3
Material Adverse Effect.
Section 8.8.    Disclosure.
All certificates, reports, statements, documents and other information (other
than any certificates, reports, statements, documents or other information
relating solely to one or more Other Segregated Series of Notes and/or Series of
Notes and, for the avoidance of doubt, other than any certificates, reports,
statements, documents or other information relating to any financial statement
of Hertz and its consolidated Subsidiaries) furnished to the Trustee by or on
behalf of RCFC (i) pursuant to any provision of any Series 2010-3 Related
Document or (ii) in connection with or pursuant to any amendment or modification
of, or waiver under, the Series 2010-3 Related Documents, in each case, at the
time the same are so furnished, shall be complete and correct to the extent
necessary to give the Trustee true and accurate knowledge of the subject matter
thereof in all material respects, and the furnishing of the same to the Trustee
shall constitute a representation and warranty by RCFC made on the date the same
are furnished to the Trustee to the effect specified herein.
Section 8.9.    Investment Company Act.
RCFC is not, and is not controlled by, an “investment company” within the
meaning of, and is not required to register as an “investment company” under,
the Investment Company Act.
Section 8.10.    Regulations T, U and X.
The proceeds of the Series 2010-3 Notes will not be used to purchase or carry
any “margin stock” (as defined or used in the regulations of the Board of
Governors of the Federal Reserve System, including Regulations T, U and X
thereof). RCFC is not engaged in the business of extending credit for the
purpose of purchasing or carrying any margin stock.
Section 8.11.    Solvency.
Both before and after giving effect to the transactions contemplated by the
Series 2010-3 Related Documents, RCFC is solvent within the meaning of the
Bankruptcy Code and RCFC is not the subject of any voluntary or involuntary case
or proceeding seeking liquidation, reorganization or other relief with respect
to itself or its debts under any bankruptcy or insolvency law and no Event of
Bankruptcy has occurred with respect to RCFC.
Section 8.12.    Ownership of Equity Interests; Subsidiary.
All of the issued and outstanding equity interests of RCFC are owned by DTAG,
all of which equity interests have been validly issued, are fully paid and
non-assessable and are

20
WEIL:\95390898\1\99910.6247

--------------------------------------------------------------------------------

 

owned of record by Hertz, free and clear of all Liens other than Permitted
Liens; provided however that, such equity interests in RCFC (the “SPV Issuer
Equity”) may be pledged for the benefit of one or more Pledged Equity Secured
Parties pursuant to any Pledged Equity Security Agreement as long as such
Pledged Equity Security Agreement contains the Required Standstill Provisions.
RCFC has no subsidiaries and owns no capital stock of, or other equity interest
in, any other Person.
Section 8.13.    Security Interests.
(a)    This Series Supplement constitutes a valid and continuing Lien on the
Series 2010-3 Indenture Collateral and all Proceeds thereof in favor of the
Trustee on behalf of the Series 2010-3 Noteholder, which Lien on the Series
2010-3 Indenture Collateral has been perfected and is prior to all other Liens
(other than Permitted Liens), and the Collateral Agency Agreement constitutes a
valid and continuing Lien on the Series 2010-3 RCFC Segregated Vehicle
Collateral in favor of the Collateral Agent, which Lien on the Series 2010-3
RCFC Segregated Vehicle Collateral has been perfected and is prior to all other
Liens (other than Permitted Liens) and, in each case, is enforceable as such as
against creditors of and purchasers from RCFC in accordance with its terms,
except as such enforceability may be limited by bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
affecting creditors’ rights generally or by general equitable principles,
whether considered in a proceeding at law or in equity and by an implied
covenant of good faith and fair dealing.
(b)    RCFC has received all consents and approvals required by the terms of the
Series 2010-3 Collateral to the pledge of the Series 2010-3 Collateral to the
Trustee or the Collateral Agent, as the case may be.
(c)    Other than the security interest granted to the Trustee under this Series
Supplement and to the Collateral Agent under the Collateral Agency Agreement
(and, for the avoidance of doubt, other than any security interest granted with
respect to the Purchase Agreement, the Nominee Agreement or the Master Exchange
Agreement, which security interest in any such case is limited to the extent
such agreement relates to collateral other than the Series 2010-3 RCFC
Segregated Vehicle Collateral), RCFC has not pledged, assigned, sold or granted
a security interest in the Series 2010-3 Collateral. All action necessary
(including the filing of UCC-1 financing statements, the assignment of rights
under the Series 2010-3 Manufacturer Programs (other than to the extent they
relate solely to the Segregated Collateral with respect to any Other Segregated
Series of Notes) to the Collateral Agent and the notation of the Collateral
Agent’s Lien on the Certificates of Title for all Vehicles constituting Series
2010-3 RCFC Segregated Vehicle Collateral) to protect and perfect the Trustee’s
security interest in the Series 2010-3 Indenture Collateral and the Collateral
Agent’s security interest in the Series 2010-3 RCFC Segregated Vehicle
Collateral has been duly and effectively taken.
(d)    No security agreement, financing statement, equivalent security or lien
instrument or continuation statement listing RCFC as debtor covering all or any
part of the Series 2010-3 Collateral is on file or of record in any
jurisdiction, except (i) such as may have been filed, recorded or made by RCFC
in favor of the Trustee on behalf of the Series 2010-3 Noteholder in connection
with this Series Supplement or the Collateral Agent in connection with the
Collateral Agency Agreement, (ii) for the avoidance of doubt, such as covers the
Purchase Agreement, the Nominee Agreement or the Master Exchange Agreement,
which so covers such agreement solely to the extent such agreement relates to
collateral other than the Series 2010-3 RCFC Segregated Vehicle Collateral, or
(iii) such that has been terminated, and, subject to such exceptions and RCFC
has not authorized and is not aware of any such filing.

21
WEIL:\95390898\1\99910.6247

--------------------------------------------------------------------------------

 

(e)    Except for a change made pursuant to Section 9.17, RCFC’s legal name is
Rental Car Finance Corp. and its location within the meaning of Section 9-307 of
the applicable UCC is the State of Oklahoma.
(f)    Except for a change made pursuant to Section 9.17, (i) RCFC’s sole place
of business and chief executive office shall be at 5330 East 31st Street, Tulsa,
OK 74135 and the places where its records concerning the Series 2010-3
Collateral are kept are: (A) 5330 East 31st Street, Tulsa, OK 74135 and (B)
14501 Hertz Quail Springs Parkway, Oklahoma City, OK 73134 and (ii) RCFC’s
jurisdiction of organization is Oklahoma. RCFC does not transact, and has not
transacted, business under any other name.
(g)    All authorizations in this Series Supplement for the Trustee to indorse
checks, instruments and securities and to execute financing statements,
continuation statements, security agreements and other instruments with respect
to the Series 2010-3 Indenture Collateral and to take such other actions with
respect to the Series 2010-3 Indenture Collateral authorized by this Series
Supplement are powers coupled with an interest and are irrevocable.
(h)    This Series Supplement creates a valid and continuing Lien (as defined in
the New York UCC) in the Series 2010-3 Collection Account Collateral, the Series
2010-3 Collateral constituting Investment Property and the Series 2010-3 General
Intangibles Collateral and all Proceeds thereof in favor of the Trustee on
behalf of the Trustee for the benefit of the Series 2010-3 Noteholder, which
Lien is prior to all other Liens (other than Permitted Liens) and is enforceable
as such as against creditors of and purchasers from RCFC in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
affecting creditors’ rights generally or by general equitable principles,
whether considered in a proceeding at law or in equity and by an implied
covenant of good faith and fair dealing. All action necessary to perfect such
security interest has been duly taken.
(i)    The Series 2010-3 General Intangibles Collateral constitutes “general
intangibles” within the meaning of the New York UCC.
(j)    RCFC owns and has good and marketable title to the Series 2010-3
Collateral free and clear of any Liens (other than Permitted Liens).
(k)    RCFC has caused or will have caused, within ten (10) days, the filing of
all appropriate financing statements in the proper filing office in the
appropriate jurisdictions under applicable law in order to perfect the security
interest in the Series 2010-3 General Intangibles Collateral and the Series
2010-3 Collateral constituting Investment Property granted to the Trustee in
favor of the Series 2010-3 Noteholder hereunder.
(l)    RCFC is not aware of any judgment or tax lien filings against RCFC.
(m)    RCFC is a Registered Organization.
Section 8.14.    Series 2010-3 Collateral Agreements.
The provisions of the Series 2010-3 Collateral Agreements in effect as of the
close of business on the Series 2010-3 Restatement Effective Date relating to
the Series 2010-3 Note

22
WEIL:\95390898\1\99910.6247

--------------------------------------------------------------------------------

 

are in full force and effect, and, as of the Series 2010-3 Restatement Effective
Date, there is no continuing Series 2010-3 Amortization Event or Series 2010-3
Potential Amortization Event.
Section 8.15.    Non-Existence of Other Agreements.
Other than as permitted by the Series 2010-3 Related Documents and the Related
Documents, (i) RCFC is not a party to any contract or agreement of any kind or
nature and (ii) RCFC is not subject to any material obligations or liabilities
of any kind or nature in favor of any third party, including, without
limitation, Contingent Obligations. The only activities RCFC has engaged in
since its formation are those incidental or related to its formation, the
authorization and the issue of Notes, the execution of the Series 2010-3 Related
Documents and Related Documents, in each case to which it is a party, and the
performance of the activities referred to in or contemplated by such agreements.
Section 8.16.    Compliance with Contractual Obligations and Laws.
RCFC is not (i) in violation of its Organizational Documents, (ii) in violation
of any Requirement of Law with respect to RCFC, except to the extent any such
violation is not reasonably likely to result in a Series 2010-3 Material Adverse
Effect or (iii) in violation of any Contractual Obligation with respect to RCFC,
except to the extent any such violation is not reasonably likely to result in a
Series 2010-3 Material Adverse Effect.
Section 8.17.    Other Representations.
All representations and warranties of RCFC made in each Series 2010-3 Related
Document in effect as of the close of business on the Series 2010-3 Restatement
Effective Date (other than any representations or warranties set forth in the
Base Indenture and other than any representations or warranties relating solely
to one or more Other Segregated Series of Notes and/or Series of Notes) to which
it is a party are true and correct and are repeated herein as though fully set
forth herein (unless stated to relate solely to an earlier date, in which case
such representations and warranties shall be true and correct as of such earlier
date).
ARTICLE IX    

COVENANTS
Section 9.1.    Payment of Series 2010-3 Note.
RCFC shall pay the principal of and interest on the Series 2010-3 Note when due
pursuant to the provisions of this Series Supplement. Principal and interest
shall be considered paid on the date due if the Series 2010-3 Noteholder holds
on that date money designated for and sufficient to pay all principal and
interest then due.
Section 9.2.    Maintenance of Office or Agency.
RCFC will maintain an office or agency where notices and demands to or upon RCFC
in respect of the Series 2010-3 Note and this Series Supplement may be served,
and

23
WEIL:\95390898\1\99910.6247

--------------------------------------------------------------------------------

 

where, at any time when RCFC is obligated to make a payment of principal of, and
premium, if any, upon, the Series 2010-3 Note, the Series 2010-3 Note may be
surrendered for payment. RCFC will give prompt written notice to the Trustee of
the location, and any change in the location, of such office or agency. If at
any time RCFC shall fail to maintain any such required office or agency or shall
fail to furnish the Trustee with the address thereof, such presentations,
surrenders, notices and demands may be made or served at the Corporate Trust
Office.
RCFC may also from time to time designate one or more other offices or agencies
where the Series 2010-3 Note may be presented or surrendered for any or all such
purposes and may from time to time rescind such designations. RCFC will give
prompt written notice to the Trustee of any such designation or rescission and
of any change in the location of any such other office or agency.
RCFC hereby designates the Corporate Trust Office as one such office or agency
of RCFC.
Section 9.3.    Payment of Taxes and Governmental Obligations.
RCFC will pay and discharge, at or before maturity, all of its respective
material obligations and liabilities, including, without limitation, tax
liabilities and other governmental claims, except where the same may be
contested in good faith by appropriate proceedings, and will maintain, in
accordance with GAAP, reserves as appropriate for the accrual of any of the
same.
Section 9.4.    Conduct of Business and Maintenance of Existence.
RCFC will maintain its existence as a limited liability company or corporation
validly existing, and in good standing under the laws of the State of Oklahoma
and duly qualified as a foreign limited liability company or corporation
licensed under the laws of each state in which the failure to so qualify would
be reasonably likely to result in a Series 2010-3 Material Adverse Effect.
Section 9.5.    Compliance with Laws.
RCFC will comply in all respects with all Requirements of Law with respect to
RCFC, except where the necessity of compliance therewith is contested in good
faith by appropriate proceedings or where such noncompliance is not reasonably
likely to result in a Series 2010-3 Material Adverse Effect and will not result
in a Lien (other than a Permitted Lien) on any of the Series 2010-3 Collateral.
Section 9.6.    Notice of Defaults.
Within five (5) Business Days of any Authorized Officer of RCFC obtaining actual
knowledge of (i) any Series 2010-3 Potential Amortization Event, Series 2010-3
Amortization Event or any HVF II Group II Liquidation Event, or (ii) any default
under any other Series 2010-3 Collateral Agreement (other than any Amortization
Event), any Series 2010-3 Related Documents or under any Series 2010-3
Manufacturer Program, RCFC shall give

24
WEIL:\95390898\1\99910.6247

--------------------------------------------------------------------------------

 

the Trustee notice thereof, together with an Officer’s Certificate of RCFC
setting forth the details thereof and any action with respect thereto taken or
contemplated to be taken by RCFC.
Section 9.7.    Notice of Material Proceedings.
Within five (5) Business Days of any Authorized Officer of RCFC obtaining actual
knowledge thereof, RCFC shall give the Trustee written notice of the
commencement or existence of any proceeding by or before any Governmental
Authority against or affecting RCFC that is reasonably likely to have a Series
2010-3 Material Adverse Effect.
Section 9.8.    Further Requests.
RCFC will promptly furnish to the Trustee such other information relating to the
Series 2010-3 Note as, and in such form as, the Trustee may reasonably request
in connection with the transactions contemplated by this Series Supplement.
Section 9.9.    Further Assurances.
(a)    RCFC shall do such further acts and things, and execute and deliver to
the Trustee such additional assignments, agreements, powers and instruments, as
are necessary or desirable to maintain the security interest of the Trustee in
the Series 2010-3 Indenture Collateral on behalf of the Series 2010-3 Noteholder
and of the Collateral Agent in the Series 2010-3 RCFC Segregated Vehicle
Collateral as a perfected security interest subject to no other Liens (other
than Series 2010-3 Permitted Liens), to carry into effect the purposes of the
Series 2010-3 Related Documents or to better assure and confirm unto the Trustee
or the Series 2010-3 Noteholder their rights, powers and remedies hereunder
including the filing of any financing or continuation statements under the UCC
in effect in any jurisdiction with respect to the liens and security interests
granted hereby or pursuant to the Collateral Agency Agreement.
(b)    Without limiting the generality of the foregoing provisions of this
Section 9.9(b), RCFC shall take all actions that are required to maintain the
security interest of the Trustee in the Series 2010-3 Indenture Collateral and
of the Collateral Agent in the Series 2010-3 RCFC Segregated Vehicle Collateral
as a perfected security interest subject to no other Liens (other than Series
2010-3 Permitted Liens), including (i) filing all UCC financing statements,
continuation statements and amendments thereto necessary to achieve the
foregoing, (ii) causing the Lien of the Collateral Agent to be noted on all
Certificates of Title relating to Series 2010-3 RCFC Segregated Vehicle
Collateral and (iii) causing the Master Servicer, as agent for the Collateral
Agent, to hold in trust such Certificates of Title for the benefit of the
Collateral Agent in accordance with Section 2.6 of the Collateral Agency
Agreement.
(c)    If RCFC fails to perform any of its agreements or obligations under
Section 9.9(a) or (b), then, at the written direction of the HVF II Required
Series Noteholders with respect to any HVF II Series of Group II Notes, the HVF
II Trustee shall perform such agreement or obligation, and the expenses of the
HVF II Trustee incurred in connection therewith shall be payable by RCFC upon
the HVF II Trustee’s demand therefor. Each of the Trustee and HVF II Trustee is
hereby authorized to execute and file any financing statements, continuation
statements or other instruments necessary or appropriate to perfect or maintain
the perfection of the Trustee’s security interest in the Series 2010-3 Indenture
Collateral.

25
WEIL:\95390898\1\99910.6247

--------------------------------------------------------------------------------

 

(d)    If any amount payable under or in connection with any of the Series
2010-3 Indenture Collateral shall be or become evidenced by any promissory note,
chattel paper or other instrument, such note, chattel paper or instrument shall
be deemed to be held in trust and immediately pledged and physically delivered
to the Trustee hereunder, and shall, subject to the rights of any Person in
whose favor a prior Lien has been perfected, be duly indorsed in a manner
satisfactory to the Trustee and delivered to the Trustee promptly.
(e)    RCFC shall warrant and defend the Trustee’s right, title and interest in
and to the Series 2010-3 Indenture Collateral and the income, distributions and
proceeds thereof, for the benefit of the Trustee on behalf of the Series 2010-3
Noteholder, against the claims and demands of all Persons whomsoever.
(f)    On or before March 31 of each calendar year, commencing with March 31,
2015, RCFC shall furnish to the Trustee an Opinion of Counsel either stating
that, in the opinion of such counsel, such action has been taken with respect to
the recording, filing, re-recording and refiling of this Series Supplement, any
indentures supplemental hereto and any other requisite documents and with
respect to the execution and filing of any financing statements and continuation
statements as are necessary to maintain the perfection of the lien and security
interest created by this Series Supplement in the Series 2010-3 Indenture
Collateral and reciting the details of such action or stating that in the
opinion of such counsel no such action is necessary to maintain the perfection
of such lien and security interest. Such Opinion of Counsel shall also describe
the recording, filing, re-recording and refiling of this Series Supplement, any
indentures supplemental hereto and any other requisite documents and the
execution and filing of any financing statements and continuation statements
that will, in the opinion of such counsel, be required to maintain the
perfection of the lien and security interest of this Series Supplement in the
Series 2010-3 Indenture Collateral until March 31 in the following calendar
year.
Section 9.10.    Liens.
RCFC will not create, incur, assume or permit to exist any Lien upon any of its
property other than (i) Liens in favor of the Trustee for the benefit of the
Noteholders and (ii) other Permitted Liens. RCFC will not create, incur, assume
or permit to exist any Lien upon any of the Series 2010-3 Collateral, other than
(i) Liens in favor of the Trustee for the benefit of the Series 2010-3
Noteholder and (ii) other Series 2010-3 Permitted Liens.
Section 9.11.    Other Indebtedness.
RCFC will not create, assume, incur, suffer to exist or otherwise become or
remain liable in respect of any Indebtedness other than Indebtedness under the
Base Indenture, any Series Supplement, any Series 2010-3 Related Document or any
Related Document.
Section 9.12.    No ERISA Plan.
RCFC shall not establish or maintain or contribute to any Plan that is covered
by Title IV of ERISA.

26
WEIL:\95390898\1\99910.6247

--------------------------------------------------------------------------------

 

Section 9.13.    Mergers.
RCFC will not be a party to any merger or consolidation, other than a merger or
consolidation of RCFC into or with another Person if:
(a) the Person formed by such consolidation or into or with which RCFC is merged
shall be a Person organized and existing under the laws of the United States of
America or any state or the District of Columbia, and if RCFC is not the
surviving entity, shall expressly assume, by an indenture supplemental hereto
executed and delivered to the Trustee, the performance of every covenant and
obligation of RCFC hereunder and under all other Series 2010-3 Related Documents
to which RCFC is a party;
(b) RCFC has delivered to the Trustee an Officer’s Certificate and an Opinion of
Counsel, each stating that such consolidation or merger and such supplemental
agreement comply with this Section 9.13;
(c) the HVF II Group II Rating Agency Condition with respect to each HVF II
Series of Group II Notes outstanding shall have been satisfied with respect to
such merger or consolidation; and
(d) RCFC has delivered to the Trustee an Opinion of Counsel stating that RCFC or
the Person formed by such consolidation or merger would not be substantively
consolidated with any immediate and direct parent of such Person as a result of
an Event of Bankruptcy with respect to any such parent.


Section 9.14.    Sales of Assets.
(a)    RCFC will not sell, lease, transfer, liquidate or otherwise dispose of
any of its property except as contemplated by the Series 2010-3 Related Document
or any other Related Document.
(b)    RCFC will not sell any Series 2010-3 Eligible Vehicle to any Affiliate of
RCFC on any date for less than the Net Book Value of such Series 2010-3 Eligible
Vehicle as of such date.
Section 9.15.    Acquisition of Assets.
(a)    RCFC will not acquire, by long-term or operating lease or otherwise, any
property except in accordance with the terms of the Series 2010-3 Related
Documents or any other Related Document.
(b)    RCFC will not purchase any Vehicle from HGI pursuant to the Purchase
Agreement for a purchase price other than:
(i)    if such Vehicle was most recently acquired by HGI or an Affiliate thereof
from an unaffiliated third party on or after the 36th calendar day preceding the
date of such purchase, then an amount equal to the cash purchase price paid for
such Vehicle by HGI at the time of such recent acquisition;

27
WEIL:\95390898\1\99910.6247

--------------------------------------------------------------------------------

 

(ii)    if such Vehicle (other than any Vehicle included in clause (iii) below)
was most recently acquired by HGI or an Affiliate thereof from an unaffiliated
third party prior to the 36th calendar day preceding the date of such purchase,
then an amount equal to the Market Value (as defined in the Purchase Agreement)
of such Vehicle as of the date of the Purchase Order (as defined in the Purchase
Agreement) with respect to such Vehicle; and
(iii)    if such Vehicle (A) was most recently acquired by HGI or an Affiliate
thereof from an unaffiliated third party prior to the 36th calendar day
preceding the date of such purchase and (B) would be a Series 2010-3 Program
Vehicle immediately after giving effect to such purchase, then an amount equal
to the Capitalized Cost of such Vehicle as of the date of the Purchase Order (as
defined in the Purchase Agreement) with respect to such Vehicle, assuming such
Vehicle were a Series 2010-3 Program Vehicle on the date of such purchase.
Section 9.16.    Dividends, Officers’ Compensation, etc.
RCFC will not declare or pay any distributions on any of its equity interests;
provided however that, so long as no Series 2010-3 Amortization Event, Series
2010-3 Potential Amortization Event or HVF II Group II Liquidation Event has
occurred and is continuing or would result therefrom, RCFC may declare and pay
distributions to the extent permitted under the laws of the State of Oklahoma.
RCFC will not pay any wages or salaries or other compensation to its officers,
directors, employees or others except out of earnings computed in accordance
with GAAP.
Section 9.17.    Legal Name; Location Under Section 9-307.
RCFC will neither change its location (within the meaning of Section 9-307 of
the applicable UCC) or its legal name without at least thirty (30) days’ prior
written notice to the Trustee and the Collateral Agent. In the event that RCFC
desires to so change its location or change its legal name, RCFC will make any
required filings and prior to actually changing its location or its legal name
RCFC will deliver to the Trustee and the Collateral Agent (i) an Officer’s
Certificate of RCFC and an Opinion of Counsel confirming that all required
filings have been made to continue the perfected interest of the Trustee on
behalf of the Series 2010-3 Noteholder in the Series 2010-3 Indenture Collateral
and the perfected interest of the Collateral Agent in the Series 2010-3 RCFC
Segregated Vehicle Collateral in respect of the new location or new legal name
of RCFC and (ii) copies of all such required filings with the filing information
duly noted thereon by the office in which such filings were made.
Section 9.18.    Investments.
RCFC will not make, incur, or suffer to exist any loan, advance, extension of
credit or other investment in any Person other than in accordance with the
Series 2010-3 Related Documents or any other Related Documents and, in addition,
without limiting the generality of the foregoing, RCFC will not direct the
investment of funds in the Series 2010-3 Collection Account or any RCFC Escrow
Account in a manner that would have the effect of causing RCFC to be an
“investment company” within the meaning of the Investment Company Act.

28
WEIL:\95390898\1\99910.6247

--------------------------------------------------------------------------------

 

Section 9.19.    No Other Agreements.
RCFC will not enter into or be a party to any agreement or instrument other than
any Related Document (including, for the avoidance of doubt, any Series 2010-3
Related Document), any documents related to any Enhancement, any document to
effect a merger or consolidation permitted pursuant to Section 9.13 or any
documents and agreements incidental or related to any of the foregoing.
Section 9.20.    Other Business.
RCFC will not engage in any business or enterprise or enter into any transaction
other than the acquisition, financing, leasing and disposition of the RCFC
Master Collateral Vehicles, the related exercise of its rights related thereto,
the incurrence and payment of ordinary course operating expenses, the issuing
and selling of the Notes and other activities related to or incidental to any of
the foregoing.
Section 9.21.    Maintenance of Separate Existence.
RCFC will comply with all of the covenants relating to the maintenance of its
separate existence as set forth in Section 7.26 of the Base Indenture, except
that all references therein to “Related Documents” shall be deemed to refer to
the “Series 2010-3 Related Documents and any other Related Documents”.
Section 9.22.    Actions under the Series 2010-3 Collateral Agreements.
(a)    RCFC will cause the Master Servicer to comply, in accordance with the
Servicing Standard, with respect to all of RCFC’s obligations under the Series
2010-3 Manufacturer Programs and will not take or permit the Master Servicer to
take any actions that would invalidate such Series 2010-3 Manufacturer Programs
with respect to any Series 2010-3 Program Vehicle.
(b)    Except as permitted in Section 9.22(c), RCFC will not take any action
that would permit Hertz, Hertz Vehicles LLC, HGI, the Qualified Intermediary, or
any other Person to have the right to refuse to perform any of its respective
obligations under any of the Series 2010-3 Collateral Agreements (other than the
Series 2010-3 Manufacturer Programs) or any other instrument or agreement
included in the Series 2010-3 Collateral or that would result in the amendment,
hypothecation, subordination, termination or discharge of, or impair the
validity or effectiveness of, any Series 2010-3 Collateral Agreement (other than
any Series 2010-3 Manufacturer Program) or any such instrument or agreement, in
each case solely to the extent relating to or otherwise affecting the Series
2010-3 Collateral or the Series 2010-3 Note Obligations.
(c)    Except as permitted in Section 4.2(a), RCFC agrees that it will not,
without the prior written consent of the Series 2010-3 Noteholder and the HVF II
Trustee acting at the written direction of the HVF II Requisite Group II
Investors, exercise any right, remedy, power or privilege available to it with
respect to any obligor under a Series 2010-3 Collateral Agreement (other than a
Series 2010-3 Manufacturer Program) or under any instrument or agreement
included in the Series 2010-3 Indenture Collateral (other than, for the
avoidance of doubt, any Series 2010-3 Manufacturer Program), take any action to
compel or secure performance or observance by any such obligor of its
obligations to RCFC or give any consent, request, notice, direction, approval,
extension or waiver with respect to any

29
WEIL:\95390898\1\99910.6247

--------------------------------------------------------------------------------

 

such obligor. Subject to Section 11.7, RCFC agrees that it will not, without the
prior written consent of the Series 2010-3 Noteholder and the HVF II Trustee,
acting at the written direction of the HVF II Requisite Group II Investors,
amend, modify, waive, supplement, terminate or surrender, or agree to any
amendment, modification, supplement, termination, waiver or surrender of, the
terms of any of the Series 2010-3 Related Documents (other than, for the
avoidance of doubt, any Series 2010-3 Manufacturer Program) or consent to the
assignment of any of the Series 2010-3 Related Documents (other than, for the
avoidance of doubt, any Series 2010-3 Manufacturer Program) by any other party
thereto (collectively, the “Series 2010-3 Related Document Actions”); provided
that, with respect to any Series 2010-3 Related Document Action that does not
adversely affect in any material respect one or more HVF II Series of Group II
Notes, as evidenced by an Officer’s Certificate of RCFC provided to the Trustee,
each such HVF II Series of Group II Notes will be deemed not Outstanding for
purposes of the foregoing consent (and the calculation of the HVF II Requisite
Group II Investors (including the HVF II Aggregate Group II Principal Amount)
will be modified accordingly); provided further that if any such Series 2010-3
Related Document Action does not materially adversely affect any HVF II Series
of Group II Notes, as evidenced by an Officer’s Certificate of RCFC, RCFC shall
be entitled to effect such Series 2010-3 Related Document Action without the
prior written consent of the Series 2010-3 Noteholder or the HVF II Trustee.
Notwithstanding the foregoing, RCFC may terminate the Master Exchange and Trust
Agreement pursuant to its terms at any time.
(d)    Upon the occurrence of a Servicer Default, RCFC shall not, without the
prior written consent of the HVF II Trustee acting at the written direction of
the HVF II Requisite Group II Investors, terminate the Master Servicer or
appoint a successor Master Servicer in accordance with the Series 2010-3 Lease
or the Collateral Agency Agreement and RCFC shall terminate the Master Servicer
and appoint a successor servicer in accordance with the Series 2010-3 Lease and
the Collateral Agency Agreement if and when so directed by the HVF II Trustee
acting at the written direction of the HVF II Requisite Group II Investors. For
the avoidance of doubt, RCFC shall not at any time terminate the Master Servicer
or appoint a successor Master Servicer in accordance with the Series 2010-3
Lease or the Collateral Agency Agreement, in any such case, if a Servicer
Default is not continuing at such time.
Section 9.23.    Inspection of Property, Books and Records.
RCFC will keep proper books of record and account in which full, true and
correct entries shall be made of all its dealings, transactions in relation to
the Series 2010-3 Indenture Collateral and its business activities sufficient to
prepare financial statements in accordance with GAAP, and will permit the
Trustee and the HVF II Trustee to visit and inspect any of its properties, to
examine and make abstracts from any of its books and records and to discuss its
affairs, finances and accounts with its officers and directors, all at such
reasonable times upon reasonable notice and as often as may reasonably be
requested. In addition, RCFC agrees to permit such access as is required by the
Series 2013-B Noteholder to comply with any inspection or access provisions set
forth in and in accordance with any Group II Related Documents (as defined in
the HVF II Group II Supplement).
Section 9.24.    Market Value Procedures. RCFC shall comply with the Market
Value Procedures in all material respects.

30
WEIL:\95390898\1\99910.6247

--------------------------------------------------------------------------------

 

ARTICLE X    

AMORTIZATION EVENTS AND REMEDIES
Section 10.1.    Amortization Events.
If any of the following shall occur:
(a)    RCFC defaults in the payment of (i) any interest on, the Series 2010-3
Note when the same becomes due and payable and such default continues for at
least five (5) consecutive Business Days or (ii) any other amount payable in
respect of the Series 2010-3 Note (other than the payments described in clause
(b) below) when the same becomes due and payable and such default continues for
at least ten (10) consecutive Business Days;
(b)    all principal of and interest on the Series 2010-3 Note is not paid in
full on or before the Series 2010-3 Commitment Termination Date;
(c)    the Series 2010-3 Lease is terminated for any reason (other than, for the
avoidance of doubt, with respect to a termination as to a Resigning Lessee as a
result of such Resigning Lessee’s delivery of a Lessee Resignation Notice in
accordance with Section 26 of the Series 2010-3 Lease);
(d)    the occurrence of an Event of Bankruptcy with respect to the Nominee,
HGI, RCFC, DTAG, DTG or Hertz;
(e)    the Series 2010-3 Aggregate Asset Amount shall be less than the Series
2010-3 Asset Coverage Threshold Amount for at least ten (10) consecutive
Business Days;
(f)    the Securities and Exchange Commission or other regulatory body having
jurisdiction reaches a final determination that the Nominee, HGI or RCFC is an
“investment company” or is under the “control” of an “investment company” under
the Investment Company Act;
(g)    any Series 2010-3 Lease Payment Default shall have occurred and be
continuing;
(h)    the Series 2010-3 Collection Account, the Master Collateral Account
containing amounts relating to Series 2010-3 Eligible Vehicles or any RCFC
Escrow Account shall be subject to an injunction, estoppel or other stay or a
Lien (other than any Lien described in clause (iii) of the definition of Series
2010-3 Permitted Lien) and thirty (30) consecutive days shall have elapsed
without such Lien having been released or discharged;
(i)    other than as a result of a Series 2010-3 Permitted Lien, either (i) the
Trustee shall for any reason cease to have a valid and perfected first priority
security interest in the Series 2010-3 Indenture Collateral or (ii) the
Collateral Agent shall for any reason cease to have a valid and perfected first
priority security interest in the Series 2010-3 RCFC Segregated Vehicle
Collateral (other than in an immaterial portion of the Series 2010-3 RCFC
Segregated Vehicle Collateral), or with respect to either of the foregoing
clause (i) or (ii), any of any Lessee, RCFC or any Affiliate of either so
asserts in writing;
(j)    any Series 2010-3 Operating Lease Event of Default (other than a Series
2010-3 Lease Payment Default) shall have occurred and be continuing;

31
WEIL:\95390898\1\99910.6247

--------------------------------------------------------------------------------

 

(k)    a Servicer Default or a Series 2010-3 Administrator Default shall have
occurred and be continuing;
(l)    RCFC fails to comply with any of its other agreements or covenants (other
than any agreements or covenants as set forth in Article VII of the Base
Indenture or relating solely to one or more Other Segregated Series of Notes) in
any Segregated Series 2010-3 Document and the failure to so comply materially
and adversely affects the interests of the Series 2010-3 Noteholder and
continues to materially and adversely affect the interests of the Series 2010-3
Noteholder for at least thirty (30) consecutive days after the earlier of (i)
the date on which an Authorized Officer of RCFC obtains actual knowledge thereof
or (ii) the date on which written notice of such failure, requiring the same to
be remedied, shall have been given to an Authorized Officer of RCFC by the
Trustee or to an Authorized Officer of RCFC and the Trustee by the Series 2010-3
Administrator;
(m)    any representation (other than any representation set forth in the Base
Indenture and other than any representation relating solely to any Other
Segregated Series of Notes) made by RCFC in this Series Supplement or any other
Series 2010-3 Related Document is false and such false representation materially
and adversely affects the interests of the Series 2010-3 Noteholder and the
event or condition that caused such representation to have been false continues
for at least thirty (30) consecutive days after the earlier of (i) the date on
which an Authorized Officer of RCFC obtains knowledge thereof or (ii) the date
that written notice thereof is given to an Authorized Officer of RCFC by the
Trustee or to an Authorized Officer of RCFC and the Trustee by the Series 2010-3
Administrator;
(n)    there shall have been filed against Hertz, HGI, the Nominee, DTAG, DTG or
RCFC either (i) a notice of a federal tax lien from the Internal Revenue
Service, (ii) a notice of a Lien from the Pension Benefit Guaranty Corporation
under the Code or Section 302(f) of ERISA for a failure to make a required
installment or other payment to a Plan to which either of such sections applies
or (iii) a notice of any other Lien (other than a Permitted Lien) that would
reasonably be expected to attach to the assets of the Nominee, HGI or RCFC or
any RCFC Escrow Account and thirty (30) consecutive days shall have elapsed
without such notice having been effectively withdrawn or such Lien having been
released or discharged;
(o)    any of the Series 2010-3 Related Documents or any material portion
thereof relating to any of the Series 2010-3 Note or the Series 2010-3
Collateral shall cease, for any reason, to be in full force and effect (other
than in accordance with its terms or as otherwise expressly permitted in the
Series 2010-3 Related Documents), or Hertz, HGI the Nominee, DTAG, DTG or RCFC
shall so assert in writing and such written assertion shall not have been
rescinded within thirty (30) consecutive Business Days following the date of
such written assertion, in each case, other than any such cessation (i)
resulting from the application of the Bankruptcy Code (other than as a result of
an Event of Bankruptcy with respect to any party to any such agreement (other
than RCFC or Hertz in any capacity)) or (ii) as a result of any waiver,
supplement, modification, amendment or other action not prohibited by the Series
2010-3 Related Documents; or
(p)    an HVF II Group II Amortization Event shall have occurred and be
continuing.
Then in the case of:
(i)    any event described in clauses (a) through (g) above and clause (p), a
“Series 2010-3 Amortization Event” shall immediately occur without any notice or
other action on the part of the Trustee or any other Person; and

32
WEIL:\95390898\1\99910.6247

--------------------------------------------------------------------------------

 

(ii)    any event described in clauses (h) through (o) above, so long as such
event is continuing, either the Trustee may, by written notice to RCFC, or the
HVF II Required Series Noteholders with respect to any HVF II Series of Group II
Notes may, by written notice to RCFC and the Trustee, declare that a “Series
2010-3 Amortization Event” has occurred as of the date of such notice.
A Series 2010-3 Amortization Event described in clauses (a) through (g), (l)
(with respect to (I) any agreement, covenant or provision in the Base Indenture
that requires the consent of Series 2010-3 Noteholders holding 100% of the
Series 2010-3 Principal Amount or that otherwise prohibits RCFC from taking any
action without the consent of Series 2010-3 Noteholders holding 100% of the
Series 2010-3 Principal Amount or (II) any agreement, covenant or provision in
the Series 2010-3 Note, this Series Supplement or any other Series 2010-3
Related Document the amendment or modification of which requires the consent of
each HVF II Group II Noteholder or that otherwise prohibits RCFC from taking any
action without the consent of each HVF II Group II Noteholder), (p) (with
respect to any HVF II Group II Amortization Event the waiver of which pursuant
to any “Group II Related Document” or “Group II Series Related Document”, in
each case, as defined under the HVF II Group II Indenture, requires the consent
of each HVF II Group II Noteholder), and any Series 2010-3 Potential
Amortization Event relating to any such Series 2010-3 Amortization Event, may be
waived solely with the written consent of each HVF II Group II Noteholder. Any
other Series 2010-3 Amortization Event described in clauses (h), (i), (j), (k),
(l) (other than with respect to (I) any agreement, covenant or provision in the
Base Indenture that requires the consent of Series 2010-3 Noteholders holding
100% of the Series 2010-3 Principal Amount or that otherwise prohibits RCFC from
taking any action without the consent of Series 2010-3 Noteholders holding 100%
of the Series 2010-3 Principal Amount or (II) any agreement, covenant or
provision in the Series 2010-3 Note, this Series Supplement or any other Series
2010-3 Related Document the amendment or modification of which requires the
consent of each HVF II Group Noteholder or that otherwise prohibits RCFC from
taking any action without the consent of each HVF II Group II Noteholder), (m),
(n), (o) or (p) (other than with respect to any HVF II Group II Amortization
Event the waiver of which pursuant to any “Group II Related Document” or “Group
II Series Related Document”, in each case, as defined under the HVF II Group II
Indenture, requires the consent of each HVF II Group II Noteholder) above may be
waived with the written consent of both HVF II, as the Series 2010-3 Noteholder,
and the HVF II Requisite Group II Investors.
For the avoidance of doubt, notwithstanding anything herein to the contrary, any
Series 2010-3 Amortization Event described in clauses (h) and (i) above shall be
curable at any time.
For the avoidance of doubt, with respect to any Series 2010-3 Potential
Amortization Event, if the event or condition giving rise (directly or
indirectly) to such Series 2010-3 Potential Amortization Event ceases to be
continuing (through cure, waiver or otherwise), then such Series 2010-3
Potential Amortization Event will cease to exist and will be deemed to have been
cured for every purpose under the Series 2010-3 Related Documents.
Section 10.2.    Rights of the Trustee upon Amortization Event or Certain Other
Events of Default.

33
WEIL:\95390898\1\99910.6247

--------------------------------------------------------------------------------

 

(a)    General. If any Series 2010-3 Amortization Event shall have occurred and
be continuing, the Trustee may, and at the written direction of the HVF II
Requisite Group II Investors, shall, direct RCFC and the Collateral Agent to
exercise (and RCFC agrees to exercise) all rights, remedies, powers, privileges
and claims, if any, of RCFC relating to the Series 2010-3 Collateral against any
party to any Series 2010-3 Related Documents arising as a result of the
occurrence of such Series 2010-3 Amortization Event, including the right or
power to take any action to compel performance or observance by any such party
of its obligations to RCFC as such obligations relate to the Series 2010-3
Collateral; provided however that, if such Series 2010-3 Amortization Event
results in an HVF II Amortization Event with respect to less than all HVF II
Series of Group II Notes Outstanding, then the Trustee’s rights and remedies
pursuant to the provisions of this Section 10.2(a) shall, to the extent not
detrimental to the rights of the holders of the HVF II Series of Group II Notes
Outstanding with respect to which no HVF II Amortization Event shall have
occurred, be limited to rights and remedies pertaining only to those HVF II
Series of Group II Notes with respect to which an HVF II Amortization Event has
occurred and is continuing and the Trustee shall exercise such rights and
remedies at the written direction of the HVF II Noteholders holding in excess of
50% of the aggregate HVF II Principal Amount of all such HVF II Series of Group
II Notes with respect to which an HVF II Amortization Event has occurred, to the
extent that such rights and remedies relate to Series 2010-3 Collateral or the
Series 2010-3 Note Obligations.
(b)    HVF II Group II Liquidation Event.
(i)    If an HVF II Group II Liquidation Event shall have occurred and be
continuing with respect to an HVF II Series of Group II Notes, then the Trustee
may, and, at the written direction of the HVF II Requisite Group II Investors
(in the case where such HVF II Group II Liquidation Event is with respect to all
HVF II Series of Group II Notes) or at the written direction of the HVF II
Required Series Noteholders of any HVF II Series of Group II Notes with respect
to which such HVF II Group II Liquidation Event shall have occurred (in the case
where such HVF II Group II Liquidation Event is with respect to less than all
HVF II Series of Group II Notes), shall, promptly instruct the Collateral Agent
to return or to cause RCFC or the applicable Lessees to return Series 2010-3
Program Vehicles to the related Series 2010-3 Manufacturers and to sell Series
2010-3 Non-Program Vehicles or cause Series 2010-3 Non-Program Vehicles to be
sold to third parties in an aggregate amount sufficient to pay the lesser of all
interest on and principal of such HVF II Series of Group II Notes experiencing
an HVF II Group II Liquidation Event and the amount payable in respect of such
HVF II Series of Group II Notes after the occurrence of such HVF II Group II
Liquidation Event as set forth in the HVF II Group II Supplement, taking into
account the availability of proceeds of all other vehicles being disposed of
that have been pledged to secure such HVF II Series of Group II Notes, and to
the extent that any Series 2010-3 Manufacturer fails to accept any such Series
2010-3 Program Vehicles under the terms of the applicable Series 2010-3
Manufacturer Program to direct the Collateral Agent to liquidate or to cause
RCFC or the applicable Lessees to liquidate such Series 2010-3 Program Vehicles
in accordance with the rights of RCFC under the Series 2010-3 Lease; provided,
however, that the Collateral Agent, the Trustee and RCFC shall not select the
Series 2010-3 Program Vehicles to be returned to the related Series 2010-3
Manufacturers and the Series 2010-3 Non-Program Vehicles to be sold to third
parties in a manner that adversely affects in any material respect the interests
of the HVF II Group II Noteholders of any HVF II Group II Notes in comparison to
the interests of the HVF II Group II Noteholders of any other HVF II Series of
Group II Notes.
(ii)     If and whenever an HVF II Group II Liquidation Event shall have
occurred and be continuing, then the Trustee may, and, at the written direction
of the HVF II

34
WEIL:\95390898\1\99910.6247

--------------------------------------------------------------------------------

 

Requisite Group II Investors (in the case where such HVF II Group II Liquidation
Event is with respect to all HVF II Series of Group II Notes) or at the written
direction of the HVF II Required Series Noteholders of any HVF II Series of
Group II Notes with respect to which such HVF II Group II Liquidation Event
shall have occurred (in the case where such HVF II Group I Liquidation Event is
with respect to less than all HVF II Series of Group II Notes), shall, direct
RCFC to terminate the Power of Attorney granted to the Nominee-Servicer with
respect to the Series 2010-3 Eligible Vehicles pursuant to the Nominee Agreement
and direct the Nominee to grant a Power of Attorney to or at the written
direction of RCFC or the applicable RCFC POA Revocation Party, as the case may
be, pursuant to Section 2.5 of the Nominee Agreement; provided that, upon the
cessation of such HVF II Group II Liquidation Event, such Power of Attorney
previously granted to the Nominee-Servicer may be restored by any means
necessary (including re-executing such Power of Attorney in favor of the
Nominee-Servicer) to permit the Nominee-Servicer to perform the functions
performed by the Nominee-Servicer under the Nominee Agreement prior to the
occurrence of such HVF II Group II Liquidation Event.
(c)    Subject to the terms and conditions of this Series Supplement, if a
Series 2010-3 Amortization Event occurs and is continuing, then any of the
Trustee or the HVF II Trustee may pursue any remedy available to it on behalf of
the Series 2010-3 Noteholder under applicable law or in equity to collect the
payment of principal of or interest on the Series 2010-3 Note or to enforce the
performance of any provision of such Series 2010-3 Note or this Series
Supplement.                     
(d)    Any of the Trustee or the HVF II Trustee may maintain a proceeding even
if it does not possess the Series 2010-3 Note or does not produce it in the
proceeding, and any such proceeding instituted by the Trustee or the HVF II
Trustee shall be in its own name as trustee. All remedies are cumulative to the
extent permitted by law.
(e)    Notwithstanding anything in this Section 10.2 to the contrary, the
Trustee’s and the HVF II Trustee’s rights and remedies pursuant to the
provisions of this Section 10.2 shall be exercised only to the extent that (i)
such exercise is not detrimental to the rights of the holders of the Notes or
any Other Segregated Series of Notes and (ii) such rights and remedies relate
solely to the Series 2010-3 Collateral or Series 2010-3 Note Obligations.
(f)    Any amounts relating to the Series 2010-3 Collateral or the Series 2010-3
Note Obligations obtained by the Trustee or the HVF II Trustee (or by the
Collateral Agent at the written direction of the Trustee or the HVF II Trustee)
on account of or as a result of the exercise by the Trustee or the HVF II
Trustee of any right shall be held by the Trustee or the HVF II Trustee as
additional collateral for the repayment of Series 2010-3 Note Obligations and
shall be applied as provided in Article VII.
(g)    Failure of RCFC or the Collateral Agent to Take Action. If
(i)    RCFC or the Collateral Agent shall have failed, within ten (10) Business
Days of receiving the direction of the Trustee or the HVF II Trustee, to take
commercially reasonable action to accomplish directions of the Trustee given
pursuant to clauses (a) or (b) above,
(ii)    RCFC or the Collateral Agent refuses to take such action, or

35
WEIL:\95390898\1\99910.6247

--------------------------------------------------------------------------------

 

(iii)    subject to Section 10.2(e), the Trustee reasonably determines that such
action must be taken immediately,
then the Trustee may (and at the written direction of the HVF II Requisite Group
II Investors (in the case where such HVF II Group II Liquidation Event is with
respect to all HVF II Series of Group II Notes) or at the written direction of
the HVF II Required Series Noteholders of any HVF II Series of Group II Notes
with respect to which such HVF II Group II Liquidation Event shall have occurred
(in the case where such HVF II Group II Liquidation Event is with respect to
less than all HVF II Series of Group II Notes) shall) take such previously
directed action pursuant to and in accordance with Section 10.2(a) or (b) (and
any related action as permitted under this Series Supplement thereafter
determined by the Trustee to be appropriate without the need under this
provision or any other provision under this Series Supplement to direct RCFC or
the Collateral Agent to take such action). The Trustee may direct the Collateral
Agent to institute legal proceedings for the appointment of a receiver or
receivers to take possession of the Series 2010-3 Eligible Vehicles pending the
sale thereof pursuant either to the powers of sale granted by the this Series
Supplement, the Collateral Agency Agreement and the other Series 2010-3 Related
Documents or to a judgment, order or decree made in any judicial proceeding for
the foreclosure or involving the enforcement of this Series Supplement.
(h)    Sale of Series 2010-3 Collateral. Upon any sale of any of the Series
2010-3 Collateral directly by the Trustee, or by the Collateral Agent at the
written direction of the Trustee, whether made under the power of sale given
under this Section 10.3(h) or under judgment, order or decree in any judicial
proceeding for the foreclosure or involving the enforcement of the Base
Indenture or this Series Supplement:
(i)    the Trustee and any Noteholder may bid for and purchase the property
being sold, and upon compliance with the terms of sale may hold, retain and
possess and dispose of such property in its own absolute right without further
accountability;
(ii)    the Trustee, or the Collateral Agent at the written direction of the
Trustee, may make and deliver to the purchaser or purchasers a good and
sufficient deed, bill of sale and instrument of assignment and transfer of the
property sold;
(iii)    all right, title, interest, claim and demand whatsoever, either at law
or in equity or otherwise, of RCFC of, in and to the property so sold shall be
divested; and such sale shall be a perpetual bar both at law and in equity
against RCFC, its successors and assigns, and against any and all Persons
claiming or who may claim the property sold or any part thereof from, through or
under RCFC or its successors or assigns;
(iv)    the receipt of the Trustee or of the officer thereof making such sale
shall be a sufficient discharge to the purchaser or purchasers at such sale for
his or their purchase money, and such purchaser or purchasers, and his or their
assigns or personal representatives, shall not, after paying such purchase money
and receiving such receipt of the Trustee or of such officer therefor, be
obliged to see to the application of such purchase money or be in any way
answerable for any loss, misapplication or nonapplication thereof; and
(v)    to the extent that it may lawfully do so, RCFC agrees that it will not at
any time insist upon, or plead, or in any manner whatsoever claim or take the
benefit or

36
WEIL:\95390898\1\99910.6247

--------------------------------------------------------------------------------

 

advantage of, any appraisal, valuation, stay, extension or redemption laws, or
any law permitting it to direct the order in which the Series 2010-3 Eligible
Vehicles shall be sold, now or at any time hereafter in force, that may delay,
prevent or otherwise affect the performance or enforcement of this Series
Supplement.
Section 10.3.    Control by Series 2010-3 Required Noteholders.
With respect to any proceeding for any remedy available to the Trustee on behalf
of the Series 2010-3 Noteholder or exercising any trust or power conferred on
the Trustee relating to the Series 2010-3 Note Obligations or the Series 2010-3
Collateral, the HVF II Requisite Group II Investors (in the case where such
remedy is with respect to all HVF II Series of Group II Notes) or the HVF II
Required Series Noteholders of any HVF II Series of Group II Notes with respect
to which such remedy shall benefit (in the case where such remedy is with
respect to less than all HVF II Series of Group II Notes) direct the time,
method and place of conducting any proceeding for any remedy available to the
Trustee on behalf of the Series 2010-3 Noteholder or exercising any trust or
power conferred on the Trustee relating to the Series 2010-3 Note Obligations or
the Series 2010-3 Collateral. However, subject to Section 9.1 of the Base
Indenture, the Trustee may refuse to follow any direction that conflicts with
law, the Base Indenture or this Series Supplement, that the Trustee determines
may be unduly prejudicial to the rights of other Noteholders, or that may
involve the Trustee in personal liability.
Section 10.4.    Collection Suit by the Trustee.
If any Series 2010-3 Amortization Event arising from the failure to make a
payment in respect of the Series 2010-3 Note occurs and is continuing, the
Trustee is authorized to recover judgment in its own name and as trustee of an
express trust against RCFC for the whole amount of principal and interest
remaining unpaid on the Series 2010-3 Note and interest on overdue principal
and, to the extent lawful, interest and such further amount as shall be
sufficient to cover the costs and expenses of collection, including the
reasonable compensation, expenses, disbursements and advances of the Trustee,
its agents and counsel; provided that, the Trustee shall not be permitted to
recover such a judgment from any RCFC Collateral or any Segregated Collateral
relating to any Other Segregated Series of Notes Outstanding.
Section 10.5.    The Trustee May File Proofs of Claim.
The Trustee is authorized to file such proofs of claim and other papers or
documents as may be necessary or advisable in order to have the claims of the
Trustee (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel) and the
Series 2010-3 Noteholder relating to the Series 2010-3 Collateral or the Series
2010-3 Note Obligations allowed in any judicial proceedings relative to RCFC (or
any other obligor upon the Series 2010-3 Note), its creditors or its property,
and shall be entitled and empowered to collect, receive and distribute any money
or other property payable or deliverable on any such claim and any custodian in
any such judicial proceeding is hereby authorized by the Series 2010-3
Noteholder to make such payments to the Trustee and, in the event that the
Trustee shall consent to the making of such payments directly to such Series
2010-3 Noteholder, to pay the Trustee any amount due to it for the reasonable
compensation,

37
WEIL:\95390898\1\99910.6247

--------------------------------------------------------------------------------

 

expenses, disbursements and advances of the Trustee, its agents and counsel, and
any other amounts due the Trustee under Section 9.5 of the Base Indenture. To
the extent that the payment of any such compensation, expenses, disbursements
and advances of the Trustee, its agents and counsel, and any other amounts due
the Trustee under Section 9.5 of the Base Indenture out of the estate in any
such proceeding, shall be denied for any reason, payment of the same shall be
secured by a Lien on, and shall be paid out of, any and all distributions,
dividends, money and other properties which such Series 2010-3 Noteholder may be
entitled to receive in such proceeding whether in liquidation or under any plan
of reorganization or arrangement or otherwise. Nothing herein contained shall be
deemed to authorize the Trustee to authorize or consent to or accept or adopt on
behalf of any such Series 2010-3 Noteholder any plan of reorganization,
arrangement, adjustment or composition affecting the Series 2010-3 Note or the
rights of the Series 2010-3 Noteholder, or to authorize the Trustee to vote in
respect of the claim of the Series 2010-3 Noteholder in any such proceeding.
Section 10.6.    Priorities.
If the Trustee collects any money pursuant to this Article, the Trustee shall
pay out the money in accordance with the provisions of Article VII and Article
X.
Section 10.7.    Rights and Remedies Cumulative.
No right or remedy herein conferred upon or reserved to the Trustee or Series
2010-3 Noteholder is intended to be exclusive of any other right or remedy, and
every right or remedy shall, to the extent permitted by law, be cumulative and
in addition to every other right and remedy given under this Series Supplement
or now or hereafter existing at law or in equity or otherwise. The assertion or
employment of any right or remedy under this Series Supplement, or otherwise,
shall not prevent the concurrent assertion or employment of any other
appropriate right or remedy.
Section 10.8.    Delay or Omission Not Waiver.
No delay or omission of the Trustee or of any holder of any Series 2010-3 Note
to exercise any right or remedy accruing upon any Series 2010-3 Amortization
Event shall impair any such right or remedy or constitute a waiver of any such
Series 2010-3 Amortization Event or an acquiescence therein. Every right and
remedy given by this Article X or Article VIII of the Base Indenture or by law
to the Trustee or to the Series 2010-3 Noteholder may be exercised from time to
time, and as often as may be deemed expedient, by the Trustee or by the Series
2010-3 Noteholder, as the case may be. For the avoidance of doubt, this Section
10.8 shall be subject to and qualified in its entirety by the final paragraph of
Section 11.7.

38
WEIL:\95390898\1\99910.6247

--------------------------------------------------------------------------------

 

ARTICLE XI    

GENERAL
Section 11.1.    Optional Redemption of the Series 2010-3 Note.
The Series 2010-3 Note shall be subject to repurchase (in whole) by RCFC at its
option on any Payment Date, upon three (3) Business Days’ prior written notice
to the Trustee at any time (the “Series 2010-3 Repurchase Date”). In connection
with any such purchase, the repurchase price for the Series 2010-3 Note shall
equal the Series 2010-3 Note Repurchase Amount as of the Series 2010-3 Note
Repurchase Date. Not later than 5:00 p.m. (New York City time) on the date set
for purchase, an amount equal to the Series 2010-3 Note Repurchase Amount will
be deposited into the Series 2010-3 Collection Account in immediately available
funds. The funds deposited into the Series 2010-3 Collection Account or
distributed to the Trustee or the Paying Agent will be passed through in full to
the Series 2010-3 Noteholders on such date.
Section 11.2.    Information.
(a)    RCFC shall provide HVF II with all information available to it that is
necessary for HVF II to prepare or cause to be prepared all reports and
statements required to be prepared and delivered by HVF II pursuant to the HVF
II Group II Indenture with respect to the Series 2010-3 Note at the times and to
the Persons specified in the HVF II Group II Indenture.
(b)    RCFC shall cause the Series 2010-3 Administrator to notify RCFC and the
Trustee, on each Business Day, of all amounts that were paid directly to the HVF
II Trustee or deposited into the HVF II Group II Collection Account pursuant to
and in accordance with the provisions of the Master Exchange and Trust
Agreement.
Section 11.3.    Exhibits.
The following exhibits attached hereto supplement the exhibits included in the
Base Indenture.
Exhibit A:    Form of Series 2010-3 Variable Funding Rental Car Asset Backed
Note
Exhibit B:    Form of Series 2010-3 Monthly Servicing Certificate
Exhibit C:    Form of Advance Request
Exhibit D:    Form of Purchaser’s Letter


Section 11.4.    Ratification of Base Indenture.
As supplemented by this Series Supplement, the Base Indenture is in all respects
ratified and confirmed and the Base Indenture as so supplemented by this Series
Supplement shall be read, taken, and construed as one and the same instrument.

39
WEIL:\95390898\1\99910.6247

--------------------------------------------------------------------------------

 

Section 11.5.    Counterparts.
This Series Supplement may be executed in any number of counterparts and by
different parties hereto on separate counterparts, each of which counterparts,
when so executed and delivered, shall be deemed to be an original and all of
which counterparts, taken together, shall constitute one and the same Series
Supplement.
Section 11.6.    Governing Law.
THIS SERIES SUPPLEMENT, AND ALL MATTERS ARISING OUT OF OR RELATING TO THIS
SERIES SUPPLEMENT, SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE INTERNAL LAW OF THE STATE OF NEW YORK, AND THE OBLIGATIONS,
RIGHTS AND REMEDIES OF THE PARTIES HERETO SHALL BE DETERMINED IN ACCORDANCE WITH
SUCH LAW.
Section 11.7.    Amendments.
(a)    The provisions of this Series Supplement may be amended, modified or
waived from time to time in accordance with the terms of the Base Indenture;
provided that, if, pursuant to the terms of the Base Indenture or this Series
Supplement, the consent of the Required Noteholders of this Series of Notes is
required for an amendment or modification of this Series Supplement, then such
requirement shall be satisfied if such amendment or modification is consented to
by the Series 2010-3 Noteholder and the HVF II Requisite Group II Investors;
provided further that, with respect to any such amendment or modification that
does not adversely affect in any material respect one or more HVF II Series of
Group II Notes, as evidenced by an Officer’s Certificate of RCFC provided to the
Trustee, each such HVF II Series of Group II Notes will be deemed not
Outstanding for purposes of the foregoing consent (and the calculation of the
HVF II Requisite Group II Investors (including the HVF II Aggregate Group II
Principal Amount) will be modified accordingly); provided further that, no
consent of any Person shall be required (i) to amend, modify or supplement the
definition of “Series 2010-3 Maximum Principal Amount” to effect any increase or
decrease with respect thereto (other than any decrease that would immediately
thereafter result in the HVF II Aggregate Group II Leasing Company Note
Principal Amount being lower than the HVF II Aggregate Group II Principal
Amount) or (ii) to amend, modify or supplement the definitions of “Special
Term”, “Series 2010-3 Commitment Termination Date” or “Series 2010-3 Advance
Rate”; provided further that, any amendment or other modification to this Series
Supplement or any of the other Series 2010-3 Related Documents that would amend
or modify this Section 11.7 or otherwise amend or modify any provision relating
to the amendment or modification of this Series Supplement, shall require the
prior written consent of each HVF II Group II Noteholder other than any HVF II
Group II Noteholder not adversely affected thereby, as evidenced by an Officer’s
Certificate of RCFC provided to the Trustee.
(b)    Notwithstanding the foregoing:
(i)    any change to the definition of the terms “HVF II Group II Aggregate
Asset Amount Deficiency”, “HVF II Group II Liquidation Event”, “HVF II Requisite
Group II Investors”, “HVF II Principal Amount” or “HVF II Required Series
Noteholders” shall require the consent of each HVF II Group II Noteholder other
than any HVF II Group II Noteholder not adversely affected thereby, as evidenced
by an Officer’s Certificate of RCFC provided to the Trustee;

40
WEIL:\95390898\1\99910.6247

--------------------------------------------------------------------------------

 

(ii)    any amendment, waiver or other modification that would amend or
otherwise modify Section 7.2, Section 7.3 and any Series 2010-3 Amortization
Event shall require the consent of each HVF II Group II Noteholder other than
any HVF II Group II Noteholder not adversely affected thereby, as evidenced by
an Officer’s Certificate of RCFC provided to the Trustee;
(iii)    any amendment, waiver or other modification that would reduce the
interest then payable or the principal amount of the Series 2010-3 Note (other
than any such reduction in principal amount that would not immediately
thereafter result in the HVF II Aggregate Group II Leasing Company Note
Principal Amount being lower than the HVF II Aggregate Group II Principal
Amount) shall require the consent of each HVF II Group II Noteholder other than
any HVF II Group II Noteholder not adversely affected thereby, as evidenced by
an Officer’s Certificate of RCFC provided to the Trustee; and
(iv)    any amendment, waiver or other modification that would (A) approve the
assignment or transfer by RCFC of any of its rights or obligations under any
Segregated Series 2010-3 Document to which it is a party, except pursuant to the
express terms hereof or thereof, or (B) release any obligor under any Segregated
Series 2010-3 Document to which it is a party, except pursuant to the express
terms thereof, shall require in each case the consent of the HVF II Group II
Required Noteholders.
No failure or delay on the part of the Series 2010-3 Noteholder or the Trustee
in exercising any power or right under this Series Supplement or any other
Series 2010-3 Related Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such power or right preclude any other or
further exercise thereof or the exercise of any other power or right; provided
that, for the avoidance of doubt, any exercise of any such right or power shall
remain subject to each condition expressly specified in any Series 2010-3
Related Document with respect to such exercise.
Section 11.8.    Electronic Execution.
This Series Supplement (including, for the avoidance of doubt, any joinder,
schedule, annex, exhibit or other attachment hereto) may be transmitted and/or
signed by facsimile or other electronic means (e.g., a “pdf” or “tiff”). The
effectiveness of any such documents and signatures shall, subject to applicable
law, have the same force and effect as manually signed originals and shall be
binding on each party hereto. The words “execution,” “signed,” “signature,” and
words of like import in this Series Supplement (including, for the avoidance of
doubt, any joinder, schedule, annex, exhibit or other attachment hereto) or in
any amendment or other modification hereof (including, without limitation,
waivers and consents) shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be.
Section 11.9.    Termination of Series Supplement.
(a)    This Series Supplement shall cease to be of further effect when (i) the
Outstanding Series 2010-3 Note theretofore authenticated and issued has been
delivered to the Trustee for cancellation, and (ii) RCFC has paid all sums
payable hereunder.

41
WEIL:\95390898\1\99910.6247

--------------------------------------------------------------------------------

 

(b)    The representations and warranties set forth in Article VIII of this
Series Supplement shall survive and may not be waived for so long as the Series
2010-3 Note is Outstanding.
Section 11.10.    Discharge of Indenture.
Notwithstanding anything to the contrary contained in the Base Indenture, so
long as this Series Supplement shall be in effect in accordance with Section
11.9, no discharge of this Series Supplement pursuant to Section 10.1(b) of the
Base Indenture shall be effective as to the Series 2010-3 Note without the
consent of the HVF II Required Series Noteholders with respect to each HVF II
Series of Group II Notes.


Section 11.11.    No Bankruptcy Petition Against HVF II.
Each of the Trustee and RCFC hereby covenants and agrees that, prior to the date
that is one year and one day after the payment in full of the latest maturing
“Note” (as defined in the HVF II Base Indenture), it will not institute against,
or join with, encourage or cooperate with any other Person in instituting,
against HVF II or the HVF II General Partner any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings, or other proceedings, under
any Federal or state bankruptcy or similar law; provided, however, that, nothing
in this Section 11.11 shall constitute a waiver of any right to indemnification,
reimbursement or other payment from HVF II pursuant to this Series Supplement.
In the event that RCFC or the Trustee takes action in violation of this Section
11.11, HVF II, the HVF II General Partner or its Independent Director, as the
case may be, shall file or cause to be filed an answer with the bankruptcy court
or otherwise properly contesting the filing of such a petition by RCFC or the
Trustee against HVF II or the HVF II General Partner, as the case may be, or the
commencement of such action and raising the defense that RCFC or the Trustee has
agreed in writing not to take such action and should be estopped and precluded
therefrom and such other defenses, if any, as its counsel advises that it may
assert. The provisions of this Section 11.11 shall survive the termination of
this Series Supplement, and the resignation or removal of the Trustee. Nothing
contained herein shall preclude participation by RCFC or the Trustee in the
assertion or defense of its claims in any such proceeding involving HVF II, the
HVF II General Partner or its Independent Director
Section 11.12.    No Recourse.
The obligations of RCFC hereunder are solely the obligations of RCFC. No
recourse shall be had for the payment of any amount owing in respect of any fee
hereunder or any other obligation or claim arising out of or based upon this
Series Supplement against any member, employee, officer or director of RCFC.
Fees, expenses, costs or other obligations payable by RCFC hereunder shall be
payable by RCFC to the extent and only to the extent that RCFC is reimbursed
therefor pursuant to any of the Series 2010-3 Related Documents. In the event
that RCFC is not reimbursed for such fees, expenses, costs or other obligations,
the excess unpaid amount of such fees, expenses, costs or other obligations
shall in no event constitute a claim (as defined in Section 101 of the
Bankruptcy Code) against, or corporate obligation of, RCFC. Nothing in this
Section 11.12 shall be construed to limit the Trustee from exercising its rights
hereunder with respect to the Series 2010-3 Collateral.

42
WEIL:\95390898\1\99910.6247

--------------------------------------------------------------------------------

 

Section 11.13.    Third Party Beneficiary.
The parties hereto hereby acknowledge and agree that the HVF II Trustee (for the
benefit of the HVF II Group II Noteholders) shall be a third party beneficiary
of, and shall be entitled to enforce rights and remedies under, this Series
Supplement to the fullest extent permitted by law.
Section 11.14.    Waiver of Jury Trial.
EACH OF RCFC AND THE TRUSTEE HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THE BASE INDENTURE OR THIS SERIES
SUPPLEMENT, THE SERIES 2010-3 NOTE OR THE TRANSACTIONS CONTEMPLATED HEREBY.
Section 11.15.    Submission to Jurisdiction. Each of the parties hereto hereby
irrevocably and unconditionally (i) submits, for itself and its property, to the
nonexclusive jurisdiction of any New York State court in New York County or
federal court of the United States of America for the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to the Base Indenture or this Series Supplement, the
Series 2010-3 Note or the transactions contemplated hereby, or for recognition
or enforcement of any judgment arising out of or relating to the Base Indenture
or this Series Supplement, the Series 2010-3 Note or the transactions
contemplated hereby; (ii) agrees that all claims in respect of any such action
or proceeding may be heard and determined in such New York State court or, to
the extent permitted by law, federal court; (iii) agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law; (iv) consents that any such action or proceeding may be brought in such
courts and waives any objection it may now or hereafter have to the laying of
venue of any such action or proceeding in any such court and any objection it
may now or hereafter have that such action or proceeding was brought in an
inconvenient court, and agrees not to plead or claim the same; and (v) consents
to service of process in the manner provided for notices in Section 12.1 of the
Base Indenture (provided that, nothing in this Series Supplement shall affect
the right of any such party to serve process in any other manner permitted by
law).
Section 11.16.    Representations and Warranties of the Series 2010-3
Noteholder. The Series 2010-3 Noteholder hereby makes the representations and
warranties set forth in Annex 1 hereto.
Section 11.17.     Base Indenture. For so long as no Series of Notes (other than
the Series 2010-3 Notes) is Outstanding, Articles 3, 4, 5, 6, 7 (other than
Section 7.26) and 8 of the Base Indenture shall be inoperative and of no force
or effect.

43
WEIL:\95390898\1\99910.6247

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, RCFC and the Trustee have caused this Series Supplement to
be duly executed by their respective officers hereunto duly authorized as of the
day and year first above written.
RENTAL CAR FINANCE CORP., as Issuer
By: __________________________________
Name:
Title:
HERTZ VEHICLE FINANCING II LP, a limited partnership, as the Series 2010-3
Noteholder
By: HVF II GP Corp., its general partner
By:
Name:
Title:


DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Trustee and Securities Intermediary,
By: __________________________________
Name:
Title:
By: __________________________________
Name:
Title:

44
WEIL:\95390898\1\99910.6247

--------------------------------------------------------------------------------

 




45
WEIL:\95390898\1\99910.6247

--------------------------------------------------------------------------------




ANNEX 1
REPRESENTATIONS AND WARRANTIES OF THE SERIES 2010-3 NOTEHOLDER
The Series 2010-3 Noteholder represents and warrants to RCFC and the Series
2010-3 Administrator, as of the Series 2010-3 Closing Date that:
a.
it has had an opportunity to discuss RCFC’s and the Series 2010-3
Administrator’s business, management and financial affairs, and the terms and
conditions of the proposed purchase, with RCFC and the Series 2010-3
Administrator and their respective representatives;

b.
it is an institutional “accredited investor” within the meaning of Rule
501(a)(1), (2), (3) or (7) of Regulation D under the Securities Act and has
sufficient knowledge and experience in financial and business matters to be
capable of evaluating the merits and risks of investing in, and is able and
prepared to bear the economic risk of investing in, the Series 2010-3 Note;

c.
it is purchasing the Series 2010-3 Note for its own account, or for the account
of one or more institutional “accredited investors” within the meaning of Rule
501(a)(1), (2), (3) or (7) of Regulation D under the Securities Act that meet
the criteria described in subsection (b) and for which it is acting with
complete investment discretion, for investment purposes only and not with a view
to distribution, subject, nevertheless, to the understanding that the
disposition of its property shall at all times be and remain within its control;

d.
it understands that the Series 2010-3 Note has not been and will not be
registered or qualified under the Securities Act or any applicable state
securities laws or the securities laws of any other jurisdiction and is being
offered only in a transaction not involving any public offering within the
meaning of the Securities Act and may not be resold or otherwise transferred
unless so registered or qualified or unless an exemption from registration or
qualification is available, that RCFC is not required to register the Series
2010-3 Note, and that any transfer must comply with the provisions of the Base
Indenture and Section 2.2(e) of the Series Supplement;

e.
it understands that the Series 2010-3 Note will bear the legend set out in the
form of Series 2010-3 Notes attached as Exhibit A to the Series Supplement and
be subject to the restrictions on transfer described in such legend;

f.
it will comply with all applicable federal and state securities laws in
connection with any subsequent resale of the Series 2010-3 Note;

g.
it understands that the Series 2010-3 Note may be offered, resold, pledged or
otherwise transferred only:







--------------------------------------------------------------------------------




i.
to RCFC,

ii.
in a transaction meeting the requirements of Rule 144A under the Securities Act,

iii.
outside the United States to a foreign person in a transaction meeting the
requirements of Regulation S under the Securities Act, or

iv.
in a transaction complying with or exempt from the registration requirements of
the Securities Act and, in each such case, in accordance with the Base Indenture
and any applicable securities laws of any state of the United States or any
other jurisdiction; notwithstanding the foregoing provisions of this clause (g),
it is hereby understood and agreed by RCFC that the Series 2010-3 Note will be
pledged by the Series 2010-3 Noteholder to the HVF II Trustee or otherwise in
accordance with the HVF II Group II Indenture;

h.
if the Series 2010-3 Noteholder desires to offer, sell or otherwise transfer,
pledge or hypothecate the Series 2010-3 Note as described in clause (ii) or (iv)
of clause (g) of this Annex 1, and such sale, transfer or pledge does not fall
within the “notwithstanding the foregoing” provision of clause (g)(iv) of this
Annex 1, the transferee of the Series 2010-3 Note will be required to deliver a
certificate that an exemption from the registration requirements of the
Securities Act applies to such offer, sale, transfer or hypothecation, and it
understands that the registrar and transfer agent for the Series 2010-3 Note
will not be required to accept for registration of transfer the Series 2010-3
Note acquired by it, except upon presentation of an executed letter in the form
described herein; and

i.
it will obtain from any purchaser of the Series 2010-3 Note substantially the
same representations and warranties contained in the foregoing paragraphs.









--------------------------------------------------------------------------------

Schedule I to:
RCFC Series 2010-3 Supplement





“SCHEDULE I
“10-K Report” has the meaning specified in Section 7.5(a) of the Series 2010-3
Lease.
“10-Q Report” has the meaning specified in Section 7.5(b) of the Series 2010-3
Lease.
“Accumulated Depreciation” means, with respect to any Lease Vehicle, as of any
date of determination:
(a)    the sum of:
(i)    all Monthly Base Rent with respect to such Lease Vehicle paid or payable
(since such Lease Vehicle’s most recent Vehicle Operating Lease Commencement
Date) under the Series 2010-3 Lease on or prior to the Payment Date occurring in
the calendar month in which such date of determination occurs,
(ii)    the Final Base Rent with respect to such Lease Vehicle, if any, paid or
payable (since such Lease Vehicle’s most recent Vehicle Operating Lease
Commencement Date) under the Series 2010-3 Lease on or prior to the Payment Date
occurring in the calendar month immediately following such date,
(iii)    the Pre-VOLCD Program Vehicle Depreciation Amount with respect to such
Lease Vehicle, if any, paid or payable (since such Lease Vehicle’s most recent
Vehicle Operating Lease Commencement Date) under the Series 2010-3 Lease on or
prior to the Payment Date occurring in the calendar month immediately following
such date,
(iv)    all Redesignation to Non-Program Amounts with respect to such Lease
Vehicle, if any, paid or payable (since such Lease Vehicle’s most recent Vehicle
Operating Lease Commencement Date) under the Series 2010-3 Lease on or prior to
the Payment Date occurring in the calendar month in which such date of
determination occurs, and
(v)    the Program Vehicle Depreciation Assumption True-Up Amount with respect
to such Lease Vehicle, if any, paid or payable (since such Lease Vehicle’s most
recent Vehicle Operating Lease Commencement Date) under the Series 2010-3 Lease
by the applicable Lessee on or prior to the Payment Date occurring in the
calendar month immediately following such date; minus
(b)    the sum of all Redesignation to Program Amounts with respect to such
Lease Vehicle, if any, paid or payable (since such Lease Vehicle’s most recent
Vehicle Operating Lease Commencement Date) under the Series 2010-3 Lease by the
Lessor on or prior to the Payment Date occurring in the calendar month in which
such date of determination occurs.






--------------------------------------------------------------------------------






“Additional Lessee” has the meaning specified the Preamble of the Series 2010-3
Lease.
“Additional Spread Percentage” means, as of any date of determination, the
greater of 1.00% or such other percentage as the Lessor and the Lessees may from
time to time agree in writing shall be the Additional Spread Percentage, as
evidenced by and in effect from the date of delivery of a copy of such writing
duly executed by the Lessor and the Lessees to the Trustee and the Master
Servicer.
“Advance” has the meaning specified in Section 2.2(a) of the Series 2010-3
Supplement.
“Advantage Sublease” means that certain Master Motor Vehicle Operating Sublease
Agreement, dated as of December 12, 2012, by and between Hertz, as lessor, and
Simply Wheelz LLC, a Delaware limited liability company, d/b/a Advantage Rent A
Car, as lessee.
“Affiliate” means, with respect to any specified Person, another Person that
directly or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with the Person specified. For purposes
of this definition, “control” means the power to direct the management and
policies of a Person, directly or indirectly, whether through ownership of
voting securities, by contract or otherwise; and “controlled” and “controlling”
have meanings correlative to the foregoing.
“Affiliate Joinder in Lease” has the meaning specified in Section 12.1 of the
Series 2010-3 Lease.
“Aggregate Group II Principal Amount” has the meaning specified in the HVF II
Group II Supplement.
“Alternative Lease Lessee” means any “Lessee” under and as defined in any other
Segregated Series Lease.
“Annual Series 2010-3 Noteholder Tax Statement” has the meaning specified in
Section 5.2(a) of the Series 2010-3 Supplement.
“Assumed Remaining Holding Period” means, as of any date of determination and
with respect to any Lease Vehicle that is a Series 2010-3 Non-Program Vehicle as
of such date, the greater of (a) the number of months remaining from such date
until the then-expected Disposition Date of such Lease Vehicle, as estimated by
the Lessor (or its designee) on such date in its sole and absolute discretion
and (b) 1.
“Assumed Residual Value” means, as of any date of determination and with respect
to any Lease Vehicle that is a Series 2010-3 Non-Program Vehicle as of such
date, the proceeds expected to be realized upon the disposition of such Lease
Vehicle, as estimated by the Lessor (or its designee) on such date in its sole
and absolute discretion.






--------------------------------------------------------------------------------






“Authorized Officer” means, as to Hertz or any of its Affiliates, any of (i) the
President, (ii) the Chief Financial Officer, (iii) the Treasurer, (iv) any
Assistant Treasurer, or (v) any Vice President in the tax, legal or treasury
department, in each case of Hertz or such Affiliate as applicable.
“Bankruptcy Code” means The Bankruptcy Reform Act of 1978.
“Base Indenture” has the meaning specified in the Preamble of the Series 2010-3
Supplement.
“Base Rent” means, Monthly Base Rent and Final Base Rent, collectively.
“Basic Lease Vehicle Information” means the following terms specified by a
Lessee in a Lease Vehicle Acquisition Schedule pursuant to Section 2.1(a) of the
Series 2010-3 Lease: a list of the vehicles such Lessee desires to be made
available by the Lessor to such Lessee for lease as “Lease Vehicles”, and, with
respect to each such vehicle, the VIN, make, model, model year, and requested
lease commencement date of each such vehicle.
“BBA Libor Rates Page” shall mean the display designated as Reuters Screen
LIBOR01 Page (or on any successor or substitute page of such service, or any
successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such page of such service, as
determined by the Master Servicer from time to time for purposes of providing
quotations of interest rates applicable to Dollar deposits are offered by
leading banks in the London interbank market).
“Blackbook Guide” means the Black Book Official Finance/Lease Guide.
“Beneficiary” has the meaning specified in the Collateral Agency Agreement.
“Business Day” means any day other than a Saturday, Sunday or other day on which
banks are authorized or required by law to be closed in New York City, New York.
“Capitalized Cost” means, as of any date of determination,
(a)    with respect to any Lease Vehicle (other than an Initial Lease Vehicle)
that is a Series 2010-3 Non-Program Vehicle as of its most recent Vehicle
Operating Lease Commencement Date,
(i)    if such Lease Vehicle was initially purchased as a new vehicle by RCFC or
an Affiliate thereof from an unaffiliated third party and such Vehicle Operating
Lease Commencement Date occurs thirty-six (36) or less days after the date of
the delivery of such Lease Vehicle to RCFC or such Affiliate by such third
party, then the lesser of (X) the gross cash payments made to such unaffiliated
third party in connection with such initial purchase of such Lease Vehicle, and
(Y) the MSRP of such Lease Vehicle as of the date of such initial purchase, if
known by the Master Servicer (after reasonable investigation by the Master
Servicer);






--------------------------------------------------------------------------------






(ii)    if such Lease Vehicle was initially purchased as a used vehicle by RCFC
or an Affiliate thereof from an unaffiliated third party and such Vehicle
Operating Lease Commencement Date occurs thirty-six (36) days or less after the
date of the delivery of such Lease Vehicle to RCFC or such Affiliate by such
third party, then the gross cash payments made to such unaffiliated third party
in connection with such initial purchase of such Lease Vehicle;
(iii)    if such Lease Vehicle (unless such Lease Vehicle is an Inter-Group
Transferred Vehicle) was initially purchased by RCFC or an Affiliate thereof
from an unaffiliated third party and such Vehicle Operating Lease Commencement
Date occurs more than thirty-six (36) days after the date of the delivery of
such Lease Vehicle to RCFC or such Affiliate by such third party, then the
Market Value of such Lease Vehicle as of the date of such Vehicle Operating
Lease Commencement Date; and
(iv)    if such Lease Vehicle is an Inter-Group Transferred Vehicle and was
initially purchased by RCFC or an Affiliate thereof from an unaffiliated third
party and such Vehicle Operating Lease Commencement Date occurs more than
thirty-six (36) days after the date of the delivery of such Lease Vehicle to
RCFC or such Affiliate by such third party, then the Legacy NBV of such Lease
Vehicle; and
(b)
with respect to any Lease Vehicle (other than an Initial Lease Vehicle) that is
a Series 2010-3 Program Vehicle as of its most recent Vehicle Operating Lease
Commencement Date,

(i)    if such Lease Vehicle was initially purchased as a new vehicle by RCFC or
an Affiliate thereof from an unaffiliated third party and such Vehicle Operating
Lease Commencement Date occurs thirty-six (36) or less days after the date of
the delivery of such Lease Vehicle to RCFC or such Affiliate by such third
party, then the Maximum Repurchase Price with respect to such Lease Vehicle;
(ii)    if (X) such Lease Vehicle was initially purchased as a used vehicle by
RCFC or an Affiliate thereof from an unaffiliated third party and such Vehicle
Operating Lease Commencement Date occurs thirty-six (36) days or less after date
of the delivery of such Lease Vehicle to RCFC or such Affiliate by such third
party and (Y) no Depreciation Charges have accrued or been applied prior to the
date of such initial purchase with respect to such Lease Vehicle under its
Series 2010-3 Manufacturer Program, then the Maximum Repurchase Price with
respect to such Lease Vehicle;
(iii)    if (X) such Lease Vehicle was initially purchased as a used vehicle by
RCFC or an Affiliate thereof from an unaffiliated third party and such Vehicle
Operating Lease Commencement Date occurs thirty-six (36) days or less after the
date of the delivery of such Lease Vehicle to RCFC or such Affiliate by such
third party and (Y) Depreciation Charges have accrued or been applied prior to
the date of such initial purchase with respect to such Lease Vehicle under its
Series 2010-3 Manufacturer Program, then the amount the Manufacturer of such
Lease Vehicle would be obligated to pay for such Lease Vehicle under the terms
of such Series 2010-3 Manufacturer Program (assuming no minimum holding






--------------------------------------------------------------------------------






period would apply with respect to such Lease Vehicle) if such Lease Vehicle
were returned to such Manufacturer on the last day of the calendar month prior
to the month in which such Lease Vehicle’s Vehicle Operating Lease Commencement
Date occurs; and
(iv)    if such Lease Vehicle was initially purchased by RCFC or an Affiliate
thereof from an unaffiliated third party and such Vehicle Operating Lease
Commencement Date occurs more than thirty-six (36) days after the date of the
delivery of such Lease Vehicle to RCFC or such Affiliate by such third party,
then the excess of (A) the amount the Manufacturer of such Lease Vehicle would
be obligated to pay for such Lease Vehicle under the terms of such Series 2010-3
Manufacturer Program (assuming no minimum holding period would apply with
respect to such Lease Vehicle) if such Lease Vehicle were returned to such
Manufacturer on the first day of the calendar month in which such Lease
Vehicle’s Vehicle Operating Lease Commencement Date occurs over (B) the amount
of depreciation scheduled to accrue under the Series 2010-3 Manufacturer Program
for such Lease Vehicle for the calendar month in which such Vehicle Operating
Lease Commencement Date occurs, pro rated for the portion of such calendar month
occurring from and including such first day of such calendar month to but
excluding such Vehicle Operating Lease Commencement Date; and
(c)    with respect to any Initial Lease Vehicle, the amount specified as the
“Capitalized Cost” for such Initial Lease Vehicle identified opposite such
Initial Lease Vehicle on Schedule II to the Series 2010-3 Supplement.
“Casualty” means, with respect to any Series 2010-3 Eligible Vehicle, that:
(a) such Series 2010-3 Eligible Vehicle is destroyed, seized or otherwise
rendered permanently unfit or unavailable for use, or
(b) such Series 2010-3 Eligible Vehicle is lost or stolen and is not recovered
for 180 days following the occurrence thereof.
“Casualty Payment Amount” means, with respect to any Lease Vehicle that suffers
a Casualty or becomes an Ineligible Vehicle, the result of (a) the Net Book
Value of such Lease Vehicle as of the later of (i) such Lease Vehicle’s Vehicle
Operating Lease Commencement Date and (ii) the first day of the calendar month
in which such Lease Vehicle became a Casualty or became an Ineligible Vehicle
minus (b) the Final Base Rent for such Lease Vehicle.
“Certificate of Title” means, with respect to any Vehicle, the certificate of
title or similar evidence of ownership applicable to such Vehicle duly issued in
accordance with the certificate of title act or other applicable statute of the
jurisdiction applicable to such Vehicle as determined by the Master Servicer or
the Nominee-Servicer, as applicable.
“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time and any successor statute of similar
import, in each case as in effect from time to time. References to sections of
the Code also refer to any successor or replacement sections.






--------------------------------------------------------------------------------






“Collateral Agency Agreement” means the Second Amended and Restated Master
Collateral Agency Agreement, dated as of February 14, 2007, by and among RCFC,
the Lessees, DTAG and such other grantors, beneficiaries and financing sources
as may become party thereto in accordance with its terms, and the Master
Collateral Agent.
“Collateral Agency Agreement Addendum” means the Addendum to the Second Amended
and Restated Master Collateral Agency Agreement, by and among DTAG, RCFC, the
Lessees and such other grantors, beneficiaries and financing sources as may
become party thereto in accordance with its terms, and the Master Collateral
Agent.
“Company Order” and “Company Request” means a written order or request signed in
the name of RCFC by any one of its Authorized Officers and delivered to the
Trustee.
“Contractual Obligation” means, with respect to any Person, any provision of any
security issued by that Person or of any material indenture, mortgage, deed of
trust, contract, undertaking, agreement or other instrument to which that Person
is a party or by which it or any material portion of its properties is bound or
to which it or any material portion of its properties is subject.
“Controlled Group” means, with respect to any Person, such Person, whether or
not incorporated, and any corporation, trade or business that is, along with
such Person, a member of a controlled group of corporations or a controlled
group of trades or businesses as described in Sections 414(b) and (c),
respectively, of the Code.
“Corporate Trust Office” shall mean the principal office of the Trustee at which
at any particular time its corporate trust business shall be administered which
office at the date of the execution of the Series 2010-3 Note is located at 60
Wall Street,16th Fl, MS NYC 60-1625 New York, New York 10005, or at any other
time at such other address as the Trustee may designate from time to time by
notice to the Series 2010-3 Noteholder and RCFC.
“Court” has the meaning specified in Section 2(b) of the Series 2010-3 Lease.
“Decrease” has the meaning specified in Section 2.4(a) of the Series 2010-3
Supplement.
“Depreciation Charge” means, as of any date of determination, with respect to
any Lease Vehicle that is a:
(a) Series 2010-3 Non-Program Vehicle as of such date, an amount at least equal
to the greatest of:
(i) 1.0%, or such lower percentage in respect of which the Rating Agency
Condition has been satisfied as of such date, in each case of the Capitalized
Cost of such Lease Vehicle as of such date,
(ii) (x) the excess, if any, of the Net Book Value of such Lease Vehicle over
the Assumed Residual Value of such Lease Vehicle, in each case as of such date,
divided by






--------------------------------------------------------------------------------






(y) the Assumed Remaining Holding Period with respect to such Lease Vehicle, as
of such date, and
(iii) such higher percentage of the Capitalized Cost of such Lease Vehicle as of
such date, selected by the Lessor in its sole and absolute discretion, that
would cause the weighted average of the “Depreciation Charges” (weighted by Net
Book Value as of such date) with respect to all Lease Vehicles that are Series
2010-3 Non-Program Vehicles as of such date to be equal to or greater than
1.25%, or such lower percentage in respect of which the Rating Agency Condition
has been satisfied as of such date, of the aggregate Capitalized Costs of such
Lease Vehicles as of such date,
(b) Series 2010-3 Program Vehicle and such date occurs during the Estimation
Period for such Lease Vehicle, if any, the Initially Estimated Depreciation
Charge with respect to such Lease Vehicle, as of such date, and
(c) Series 2010-3 Program Vehicle and such date does not occur during the
Estimation Period, if any, for such Lease Vehicle, the depreciation charge
(expressed as a monthly dollar amount) set forth in the related Series 2010-3
Manufacturer Program for such Lease Vehicle for such date.
“Depreciation Record” has the meaning specified in Section 4.1 of the Series
2010-3 Lease.
“Determination Date” means the date five (5) Business Days prior to each Payment
Date.
“Disposition Date” means, with respect to any Series 2010-3 Eligible Vehicle:
(i)    if such Series 2010-3 Eligible Vehicle was returned to a Manufacturer for
repurchase pursuant to a Series 2010-3 Repurchase Program, the Turnback Date
with respect to such Series 2010-3 Eligible Vehicle;
(ii)    if such Series 2010-3 Eligible Vehicle was subject to a Series 2010-3
Guaranteed Depreciation Program and not sold to any third party prior to the
Series 2010-3 Backstop Date with respect to such Series 2010-3 Eligible Vehicle,
the Series 2010-3 Backstop Date with respect to such Series 2010-3 Eligible
Vehicle;
(iii)    if such Series 2010-3 Eligible Vehicle was sold to any Person (other
than to the Manufacturer thereof pursuant to such Series 2010-3 Manufacturer’s
Series 2010-3 Manufacturer Program) the date on which the proceeds of such sale
are deposited in the Series 2010-3 Collection Account or an RCFC Escrow Account;
and
(iv) if such Series 2010-3 Eligible Vehicle becomes a Casualty or an Ineligible
Vehicle (other than as a result of a sale thereof that would be included in






--------------------------------------------------------------------------------






any of clause (i) through (iii) above), the day on which such Series 2010-3
Eligible Vehicle suffers a Casualty or becomes an Ineligible Vehicle.
“Disposition Proceeds” means, with respect to each Series 2010-3 Non-Program
Vehicle, the net proceeds from the sale or disposition of such Series 2010-3
Non-Program Vehicle to any Person (other than any portion of such proceeds
payable by the Lessee thereof pursuant to the Series 2010-3 Lease).


“Dollar” and the symbol “$” mean the lawful currency of the United States.


“DTAG” means Dollar Thrifty Automotive Group Inc., a Delaware corporation.
“DTG” means DTG Operations, Inc., an Oklahoma corporation.
“Due Date” means, with respect to any payment due from a Series 2010-3
Manufacturer or auction dealer in respect of a Series 2010-3 Program Vehicle
turned back for repurchase or sale pursuant to the terms of the related Series
2010-3 Manufacturer Program, the ninetieth (90th) day after the Disposition Date
for such Series 2010-3 Eligible Vehicle.
“Early Program Return Payment Amount” means, with respect to each Payment Date
and each Lease Vehicle that:
(a) was a Series 2010-3 Program Vehicle as of its Turnback Date,
(b) the Turnback Date for which occurred during the Related Month with respect
to such Payment Date, and
(c) the Turnback Date for which occurred prior to the Minimum Program Term End
Date for such Lease Vehicle, an amount equal to the excess, if any, of (i) the
Net Book Value of such Lease Vehicle (as of its Turnback Date) over (ii) the
Series 2010-3 Repurchase Price received or receivable with respect to such Lease
Vehicle (or that would have been received but for a Series 2010-3 Manufacturer
Event of Default, as applicable).
“Eligible Account” means (a) a segregated identifiable trust account established
in the trust department of a Series 2010-3 Qualified Trust Institution or (b) a
separately identifiable deposit or securities account established with a Series
2010-3 Qualified Institution.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute of similar import, in each case as in effect from time
to time. References to sections of ERISA also refer to any successor sections.
“Escrow Account” has the meaning specified in the Master Exchange and Trust
Agreement.
“Estimation Period” means, with respect to any Lease Vehicle that is a Series
2010-3 Program Vehicle with respect to which the applicable depreciation charge
set forth in the related Series 2010-3 Manufacturer Program for such Lease
Vehicle has not been recorded in the






--------------------------------------------------------------------------------






Lessor’s or its designee’s computer systems or has been recorded in such
computer systems, but has not been applied to such Series 2010-3 Program Vehicle
therein, the period commencing on such Lease Vehicle’s Vehicle Operating Lease
Commencement Date and terminating on the date such applicable depreciation
charge has been recorded in the Lessor’s or its designee’s computer systems and
applied to such Series 2010-3 Program Vehicle therein.
“Event of Bankruptcy” shall be deemed to have occurred with respect to a Person
if:
(a)    a case or other proceeding shall be commenced, without the application or
consent of such Person, in any court, seeking the liquidation, reorganization,
debt arrangement, dissolution, winding up, or composition or readjustment of
debts of such Person, the appointment of a trustee, receiver, custodian,
liquidator, assignee, sequestrator or the like for such Person or all or any
substantial part of its assets, or any similar action with respect to such
Person under any law relating to bankruptcy, insolvency, reorganization, winding
up or composition or adjustment of debts, and such case or proceeding shall
continue undismissed, or unstayed and in effect, for a period of 60 consecutive
days; or an order for relief in respect of such Person shall be entered in an
involuntary case under the federal bankruptcy laws or other similar laws now or
hereafter in effect; or
(b)    such Person shall commence a voluntary case or other proceeding under any
applicable bankruptcy, insolvency, reorganization, debt arrangement, dissolution
or other similar law now or hereafter in effect, or shall consent to the
appointment of or taking possession by a receiver, liquidator, assignee,
trustee, custodian, sequestrator (or other similar official) for such Person or
for any substantial part of its property, or shall make any general assignment
for the benefit of creditors; or
(c)    the board of directors of such Person (if such Person is a corporation or
similar entity) shall vote to implement any of the actions set forth in clause
(b) above.
“Exchange Act” means the Securities Exchange Act of 1934.
“Exchange Proceeds” means as of any given time the sum of (i) the money or other
property from the sale of any Group VII Exchanged Vehicle that is held in an
Escrow Account as of such time; (ii) any interest or other amounts earned on the
money or other property from the sale of any Group VII Exchanged Vehicle that is
held in an Escrow Account as of such time; (iii) any amounts receivable from
Eligible Manufacturers and Eligible Vehicle Disposition Programs or from
auctions, dealers or other Persons on account of Group VII Exchanged Vehicles;
(iv) the money or other property from the sale of any Group VII Exchanged
Vehicle held in the Master Collateral Account for the benefit of the
Intermediary as of such time; and (v) any interest or other amounts earned on
the money or other property from the sale of any Group






--------------------------------------------------------------------------------






VII Exchanged Vehicle held in the Master Collateral Account for the benefit of
the Intermediary as of such time.
“Exchanged Vehicles Subject to Liabilities” has the meaning specified in the
Master Exchange and Trust Agreement.
“FDIC” means the Federal Deposit Insurance Corporation.
“Final Base Rent” has the meaning specified in Section 4.3 of the Series 2010-3
Lease.
“Financial Assets” has the meaning specified in Section 4.1(a) of the Series
2010-3 Supplement.
“Financing Source” has the meaning specified in the Collateral Agency Agreement.
“Fitch” means Fitch Ratings, Inc.
“Franchisee Sublease Contractual Criteria” means, with respect to the sublease
of Lease Vehicles by a Lessee to a franchisee, the related sublease:
(a)
states in writing that it is subject to the terms and conditions of the Series
2010-3 Lease and is subject and subordinate in all respects to the Series 2010-3
Lease;

(b)
requires that the Lease Vehicles subleased under such sublease may only be used
in furtherance of the business contemplated by any applicable franchise or
license agreement entered into by the sublessee;

(c)
other than renting such subleased Lease Vehicles to customers in the ordinary
course of such franchisee’s business, prohibits such franchisee from subleasing
such Lease Vehicles or otherwise assigning any of its rights with respect to
such Lease Vehicles or assigning any of its rights or obligations in, to or
under such sublease;

(d)
does not permit the termination date for such subleased Lease Vehicles under
such sublease to exceed the Maximum Lease Termination Date with respect to such
Lease Vehicle under the Series 2010-3 Lease;

(e)
limits such franchisee’s use of such subleased Lease Vehicles to primarily in
the United States, with limited use in Canada and Mexico (which will include all
normal course movements of vehicles across borders in connection with customer
rentals and following any such movements until convenient to return such Lease
Vehicles to the United States, in each case in the franchisee’s course of
business);







--------------------------------------------------------------------------------






(f)
requires such franchisee to report the location of such subleased Lease Vehicles
no less frequently than weekly and grant inspection rights to the applicable
Lessee upon reasonable request of such Lessee;

(g)
prohibits such franchisee from using any such subleased Lease Vehicles in
violation of any laws or regulations or contrary to the provisions of any
applicable insurance policy;

(h)
contains an express acknowledgement and agreement from such franchisee that each
such subleased Lease Vehicle is at all times the property of the Lessor and that
such franchisee acquires no right, title or interest in or to such Lease Vehicle
except a leasehold interest with respect to such subleased Lease Vehicle,
subject to the Series 2010-3 Lease;

(i)
allows the Lessor or such Lessee, upon the occurrence of an event of default
pursuant to such sublease, to enter the premises where such subleased Lease
Vehicles may be located and take possession of such subleased Lease Vehicles;

(j)
contains an express covenant from such franchisee that prior to the date that is
one year and one day after the payment of the latest maturing HVF II Group II
Note, it will not institute against or join with any other Person in instituting
against the Lessor, HVF II, the Nominee or the Intermediary, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings, or other
proceedings, under any Federal or state bankruptcy or similar law;

(k)
states that such sublease shall terminate upon the termination of the Series
2010-3 Lease; and

(l)
requires that the Lease Vehicles subleased under such sublease must primarily be
used in in the course of the applicable franchisee’s daily car rental business.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time set forth in the Accounting Codification
Standards issued by the Financial Accounting Standards Board, or in such other
statements by such other entity as may be in general use by significant segments
of the accounting profession, that are applicable to the circumstances as of the
date of determination.
“Governmental Authority” means any Federal, state, local or foreign court or
governmental department, commission, board, bureau, agency, authority,
instrumentality or regulatory body.
“Grantor Supplement” has the meaning specified in the Collateral Agency
Agreement.






--------------------------------------------------------------------------------






“Group VII Assignment of Exchange Agreement” has the meaning specified in the
Collateral Agency Agreement Addendum.
“Group VII Exchanged Vehicle” has the meaning specified in the Collateral Agency
Agreement Addendum.
“Group VII Master Collateral” has the meaning specified in the Collateral Agency
Agreement Addendum.
“Group VII Replacement Vehicle” has the meaning specified in the Collateral
Agency Agreement Addendum.
“Group VII Vehicle” means a Series 2010-3 Eligible Vehicle.
“Guaranteed Obligations” has the meaning specified in Section 11.1 of the Series
2010-3 Lease.
“Guarantor” has the meaning specified in the Preamble of the Series 2010-3
Lease.
“Guaranty” has the meaning specified in Section 11.1 of the Series 2010-3 Lease.
“HERC” means Hertz Equipment Rental Corporation, a wholly owned subsidiary of
Hertz.
“Hertz” means The Hertz Corporation, a Delaware corporation.
“Hertz Guarantor” has the meaning specified in the Preamble of the Series 2010-3
Supplement.
“Hertz Vehicles LLC” means Hertz Vehicles LLC, a Delaware limited liability
company.
“HGI” means Hertz General Interest LLC, a Delaware limited liability company.
“HVF” means Hertz Vehicle Financing LLC, a Delaware limited liability company.
“HVF II” has the meaning specified in the Preamble of the Series 2010-3
Supplement.
“HVF II Agreements” means the HVF II Group II Indenture, the HVF II Group II
Series Supplements and any other agreements relating to the issuance of any HVF
II Series of Group II Notes to which HVF II is a party.






--------------------------------------------------------------------------------






“HVF II Aggregate Group II Leasing Company Note Principal Amount” means
“Aggregate Group II Leasing Company Note Principal Amount” as defined in the HVF
II Group II Supplement.
“HVF II Aggregate Group II Principal Amount” means “Aggregate Group II Principal
Amount” as defined in the HVF II Group II Supplement.
“HVF II Amortization Event” means, with respect to any HVF II Series of Group II
Notes, an “Amortization Event” as defined in the HVF II Group II Supplement or
the HVF II Group II Series Supplement with respect to such HVF II Series of
Group II Notes.
“HVF II Base Indenture” means the Amended and Restated Base Indenture, dated as
of October 31, 2014, between HVF II and The Bank of New York Mellon Trust
Company, N.A., as trustee. The term “HVF II Base Indenture” shall not include
any “Group Supplement” (as defined in the HVF II Base Indenture) or “Series
Supplement” (as defined in the HVF II Base Indenture).
“HVF II General Partner” means HVF II GP Corp., a Delaware corporation.
“HVF II Group II Aggregate Asset Amount Deficiency” means “Group II Aggregate
Asset Amount Deficiency” as defined in the HVF II Group II Supplement.
“HVF II Group II Amortization Event” means an “Amortization Event” as defined in
the HVF II Group II Supplement.
“HVF II Group II Collection Account” means the “Group II Collection Account” as
defined in the HVF II Group II Supplement.
“HVF II Group II Indenture” means the HVF II Base Indenture together with the
HVF II Group II Supplement.
“HVF II Group II Leasing Company Note” means “Group II Leasing Company Note” as
defined in the HVF II Group II Supplement.
“HVF II Group II Liquidation Event” means any one of the events with respect to
any HVF II Series of Group II Notes defined as a “Group II Liquidation Event” in
the related HVF II Group II Series Supplement.
“HVF II Group II Noteholder” means “Group II Noteholder” as defined in the HVF
II Group II Supplement.
“HVF II Group II Notes” means “Group II Notes” as defined in the HVF II Group II
Supplement.
“HVF II Group II Rating Agency Condition” means “Rating Agency Condition” as
defined in the HVF II Group II Supplement.






--------------------------------------------------------------------------------






“HVF II Group II Required Noteholders” means “Group II Required Noteholders” as
defined in the HVF II Group II Supplement.
“HVF II Group II Series Supplement” means a supplement to the HVF II Group II
Supplement complying (to the extent applicable) with the terms of Section 2.3 of
the HVF II Group II Supplement pursuant to which an HVF II Series of Group II
Notes is issued.
“HVF II Group II Supplement” means that certain Amended and Restated HVF II
Group II Supplement, dated as of June 17, 2015, by and between HVF II and The
Bank of New York Mellon Trust Company, N.A., as trustee. The term “HVF II Group
II Supplement” shall not include any “Series Supplement” (as defined in the HVF
II Base Indenture).
“HVF II Potential Amortization Event” means, with respect to any HVF II Series
of Group II Notes, a “Potential Amortization Event” as defined in the HVF II
Group II Supplement or the HVF II Group II Series Supplement with respect to
such HVF II Series of Group II Notes.
“HVF II Principal Amount” means “Principal Amount” as defined in the HVF II
Group II Supplement.
“HVF II Required Series Noteholders” means “Required Series Noteholders” as
defined in the HVF II Group II Supplement.
“HVF II Requisite Group II Investors” means “Requisite Group II Investors” as
defined in the HVF II Group II Supplement.
“HVF II Series of Group II Notes” means each HVF II Series of Group II Notes
issued and authenticated pursuant to the HVF II Group II Indenture and the
applicable HVF II Group II Series Supplement.
“HVF II Trustee” means the “Trustee” under and as defined in the HVF II Base
Indenture.
“HVF POA Revocation Party” has the meaning specified in the Nominee Agreement.
“Independent Director” has the meaning specified in the HVF II Base Indenture.
“Ineligible Vehicle” means, as of any date of determination, a passenger
automobile, van or light-duty truck that is owned by RCFC and leased by RCFC to
any Lessee pursuant to the Series 2010-3 Lease that is not a Series 2010-3
Eligible Vehicle as of such date.
“Initial Lease Vehicle” means any Lease Vehicle identified on Schedule II to the
Series 2010-3 Supplement that has not experienced a Vehicle Operating Lease
Expiration Date.
“Initially Estimated Depreciation Charge” means, with respect to any Lease
Vehicle that is a Series 2010-3 Program Vehicle, as of any date of determination
during the






--------------------------------------------------------------------------------






Estimation Period for such Lease Vehicle, the monthly depreciation charge
(expressed as a monthly dollar amount), if any, for such Lease Vehicle
reasonably estimated by the Lessor (or its designee) as of such date.
“Inspection Period” has the meaning specified in Section 2.1(d) of the Series
2010-3 Lease.
“Inter-Group Transferred Vehicle” means any Lease Vehicle that, immediately
prior to its Vehicle Operating Lease Commencement Date, was owned by RCFC and
designated on the Master Servicer’s computer systems as other than a “Group VII
Vehicle”.
“Inter-Lease Reallocation Schedule” has the meaning specified in Section 2.2(a)
of the Series 2010-3 Lease.
“Inter-Lease Vehicle Reallocation” has the meaning specified in Section 2.2(a)
of the Series 2010-3 Lease.
“Inter-Lease Vehicle Reallocation Effective Date” has the meaning specified in
Section 2.2(a) of the Series 2010-3 Lease.
“Intermediary” means the Person acting in the capacity of Qualified Intermediary
pursuant to the Master Exchange and Trust Agreement.
“Intra-Lease Lessee Transfer Schedule” has the meaning specified in Section
2.2(b) of the Series 2010-3 Lease.
“Investment Property” has the meaning specified in Section 9-102(a)(49) of the
applicable UCC.
“Issuer’s Share” means with respect to the Series 2010-3 Note on any date of
determination, a fraction expressed as a percentage, the numerator of which is
equal to the outstanding principal of such Series 2010-3 Note and the
denominator of which is equal to the aggregate outstanding principal amount of
all HVF II Group II Leasing Company Notes, each as of such date of
determination.
“Joinder” has the meaning specified in Annex A of the Series 2010-3 Lease.
“Joinder Date” has the meaning specified in Annex A of the Series 2010-3 Lease.
“Lease Material Adverse Effect” means, with respect to any party to the Series
2010-3 Lease and any occurrence, event or condition applicable to such party:
(i)    a material adverse effect on the ability of such party to perform its
obligations under the Series 2010-3 Lease, the Series 2010-3 Supplement or the
Collateral Agency Agreement (solely as the Collateral Agency Agreement applies
to the Series 2010-3 RCFC Segregated Vehicle Collateral granted thereunder);






--------------------------------------------------------------------------------






(ii)    a material adverse effect on the Lessor’s beneficial ownership interest
in the Lease Vehicles or on the ability of the Lessor to grant a Lien on any
after-acquired property that would constitute Series 2010-3 Collateral;
(iii)    a material adverse effect on the validity or enforceability of the
Series 2010-3 Lease; or
(iv)    a material adverse effect on the validity, perfection or priority of the
lien of the Trustee in the Series 2010-3 Indenture Collateral or of the
Collateral Agent in the Series 2010-3 RCFC Segregated Vehicle Collateral (other
than in an immaterial portion of the Series 2010-3 RCFC Segregated Vehicle
Collateral), other than, in each case, a material adverse effect on any priority
arising due to the existence of a Series 2010-3 Permitted Lien.
“Lease Vehicle Acquisition Schedule” has the meaning specified in Section 2.1(c)
of the Series 2010-3 Lease.
“Lease Vehicle Buyout Price” has the meaning specified in Section 2.3 of the
Series 2010-3 Lease.
“Lease Vehicles” means, as of any date of determination, each vehicle (i) that
has been accepted by a Lessee in accordance with Section 2.1(d) of the Series
2010-3 Lease and (ii) as of such date the Vehicle Operating Lease Expiration
Date with respect to such vehicle has not occurred since such vehicle’s most
recent Vehicle Operating Lease Commencement Date; provided that, solely with
respect to the calculation and payment of Final Base Rent, any Non-Program
Vehicle Special Default Payment Amount, any Program Vehicle Special Default
Payment Amount, any Casualty Payment Amount, any Early Program Return Payment
Amount, any Pre-VOLCD Program Vehicle Depreciation Amount, any Program Vehicle
Depreciation True-up Amount, any Redesignation to Program Amount or any
Redesignation to Non-Program Amount, in each case with respect to any vehicle
satisfying the preceding clause (i), such vehicle shall be deemed to be a “Lease
Vehicle” (notwithstanding the occurrence of such Vehicle Operating Lease
Expiration Date with respect thereto) until such Final Base Rent, Non-Program
Vehicle Special Default Payment Amount, Program Vehicle Special Default Payment
Amount, Casualty Payment Amount, Early Program Return Payment Amount, Pre-VOLCD
Program Vehicle Depreciation Amount, Program Vehicle Depreciation True-up
Amount, Redesignation to Program Amount or Redesignation to Non-Program Amount,
as applicable, has been paid by the Lessee of such vehicle (as of such Vehicle
Operating Lease Expiration Date with respect thereto), none of which, for the
avoidance of doubt, shall be payable more than once with respect to any such
vehicle by such Lessee.
“Legacy NBV” means, with respect to any Lease Vehicle that is an Inter-Group
Transferred Vehicle, the excess of (a) the “Net Book Value” (as defined in the
Base Indenture) of such Inter-Group Transferred Vehicle immediately prior to its
Vehicle Operating Lease Commencement Date over (b) the sum of all Depreciation
Charges (as defined in the Base Indenture) that accrued with respect to such
Inter-Group Transferred Vehicle during the period (x) commencing on the later of
the first day of the calendar month in which its Vehicle Operating Lease
Commencement Date occurred and its “Vehicle Lease Commencement Date” (as defined






--------------------------------------------------------------------------------






in the Base Indenture and with respect to the lease pursuant to which such Lease
Vehicle was leased by RCFC immediately prior to its Vehicle Operating Lease
Commencement Date) and (y) ending on and including the day immediately preceding
its Vehicle Operating Lease Commencement Date.
“Legal Final Payment Date” shall be the one (1) year anniversary of the Series
2010-3 Commitment Termination Date.
“Lessee” means each of DTG, Hertz and each Additional Lessee, in each case in
its capacity as a lessee under the Series 2010-3 Lease.
“Lessee Grantor Master Collateral” has the meaning specified in the Collateral
Agency Agreement.
“Lessee Resignation Notice” has the meaning specified in Section 26 of the
Series 2010-3 Lease.
“Lessee Resignation Notice Effective Date” has the meaning specified in Section
26 of the Series 2010-3 Lease.
“Lessor” means RCFC, in its capacity as the lessor under the Series 2010-3
Lease.
“LIBOR Rate” means, with respect to amounts due and unpaid under the Series
2010-3 Lease, the London Interbank Offered Rate appearing on the BBA Libor Rates
Page at approximately 11:00 a.m. (London time) as the rate for dollar deposits
with a one-month maturity that is effective on the date that such amounts are
due and unpaid under the Series 2010-3 Lease.
“Lien” means, when used with respect to any Person, any interest in any real or
personal property, asset or other right held, owned or being purchased or
acquired by such Person that secures payment or performance of any obligation,
and shall include any mortgage, lien, pledge, encumbrance, charge, retained
security title of a conditional vendor or lessor, or other security interest of
any kind, whether arising under a security agreement, mortgage, lease, deed of
trust, chattel mortgage, assignment, pledge, retention or security title,
financing or similar statement, or notice or arising as a matter of law,
judicial process or otherwise; provided that, the foregoing shall not include,
as of any date of determination, any interest in or right with respect to any
Lease Vehicle that is being rented (as of such date) to any third-party customer
of any Lessee, which interest or right secures payment or performance of any
obligation of such third-party customer.
“Manufacturer” means a manufacturer or distributor of passenger automobiles,
vans and/or light-duty trucks.
“Market Value” means, with respect to each Series 2010-3 Eligible Vehicle, as of
any date of determination during a calendar month:






--------------------------------------------------------------------------------






(a)
if the Market Value Procedures with respect to such Series 2010-3 Eligible
Vehicle have been completed for such month as of such date, then

(i)
the Monthly NADA Mark, if any, for such Series 2010-3 Eligible Vehicle obtained
in such calendar month in accordance with such Market Value Procedures;

(ii)
if, pursuant to the Market Value Procedures, no Monthly NADA Mark for such
Series 2010-3 Eligible Vehicle was obtained in such calendar month, then the
Monthly Blackbook Mark, if any, for such Series 2010-3 Eligible Vehicle obtained
in such calendar month in accordance with such Market Value Procedures; and

(iii)
if, pursuant to the Market Value Procedures, neither a Monthly NADA Mark nor a
Monthly Blackbook Mark for such Series 2010-3 Eligible Vehicle was obtained for
such calendar month (regardless of whether such value was not obtained because
(A) neither a Monthly NADA Mark nor a Monthly Blackbook Mark was obtained in
undertaking the Market Value Procedures or (B) such Series 2010-3 Eligible
Vehicle experienced its Vehicle Operating Lease Commencement Date on or after
the first day of such calendar month), then the Master Servicer’s reasonable
estimation of the fair market value of such Series 2010-3 Eligible Vehicle as of
such date of determination; and

(b)
until the Market Value Procedures have been completed for such calendar month:

(i)
if such Series 2010-3 Eligible Vehicle experienced its Vehicle Operating Lease
Commencement Date prior to the first day of such calendar month, the Market
Value obtained in the immediately preceding calendar month, in accordance with
the Market Value Procedures for such immediately preceding calendar month, and

(ii)
if such Series 2010-3 Eligible Vehicle experienced its Vehicle Operating Lease
Commencement Date on or after the first day of such calendar month, then the
Master Servicer’s reasonable estimation of the fair market value of such Series
2010-3 Eligible Vehicle as of such date of determination.

“Market Value Procedures” means, with respect to each calendar month and a
Series 2010-3 Non-Program Vehicle that experienced its Vehicle Operating Lease
Commencement Date prior to the first day of such calendar month and with respect
to a Series 2010-3 Program Vehicle for which a Market Value is required to be
known during such calendar month pursuant to the Series 2010-3 Related
Documents, on or prior to the Determination Date for such calendar month:
(a)
RCFC shall make one attempt (or cause the Series 2010-3 Administrator to make
one attempt) to obtain a Monthly NADA Mark for each such Series 2010-3 Eligible
Vehicle, and

(b)
if no Monthly NADA Mark was obtained for any such Series 2010-3 Eligible Vehicle
described in clause (a) above upon such attempt, then RCFC shall make one
attempt (or







--------------------------------------------------------------------------------






cause the Series 2010-3 Administrator to make one attempt) to obtain a Monthly
Blackbook Mark for any such Series 2010-3 Eligible Vehicle.
“Master Collateral Agent” means Deutsche Bank Trust Company Americas, in its
capacity as collateral agent under the Collateral Agency Agreement; references
to “Collateral Agent” shall be deemed to refer to “Master Collateral Agent”.
“Master Collateral Account” has the meaning specified in the Collateral Agency
Agreement.
“Master Exchange and Trust Agreement” means the Master Exchange and Trust
Agreement, dated as of July 23, 2001, by and among RCFC, DTG Operations,
Thrifty-Rent-A-Car System, Inc., DB Like-Kind Exchange Services Corp., VEXCO LLC
and Deutsche Bank Trust Company Americas.
“Master Servicer” means DTAG.
“Maximum Lease Termination Date” means, with respect to any Lease Vehicle, the
earlier of (x) the last Business Day of the month that is 48 months after the
month in which the Vehicle Operating Lease Commencement Date occurs with respect
to such Lease Vehicle and (y) the last Business Day of the month that is 72
months after December 31 of the calendar year prior to the model year of such
Lease Vehicle.
“Maximum Repurchase Price” means, as of any date of determination, with respect
to any Lease Vehicle that is a Series 2010-3 Program Vehicle as of such date,
the Series 2010-3 Repurchase Price that would be applicable with respect to such
Lease Vehicle under the terms of the related Series 2010-3 Manufacturer Program,
assuming that (i) no Depreciation Charges have accrued or have been applied with
respect to such Lease Vehicle under such Series 2010-3 Manufacturer Program,
(ii) the Series 2010-3 Excess Damage Charges and Series 2010-3 Excess Mileage
Charges with respect to such Lease Vehicle are zero, (iii) no minimum holding
period applies with respect to such Lease Vehicle and (iv) all other applicable
requirements for return (including the return) of such Lease Vehicles under such
Series 2010-3 Manufacturer Program have been complied with.
“Minimum Program Term End Date” means, as of any date of determination and with
respect to any Lease Vehicle that is a Series 2010-3 Program Vehicle as of such
date, the date determined based on the terms of the related Series 2010-3
Manufacturer Program, assuming compliance with all of the applicable
requirements of such Series 2010-3 Manufacturer Program, after which either (i)
the Manufacturer may become obligated to repurchase or guarantee the amount of
disposition proceeds realized with respect to such Series 2010-3 Program Vehicle
or (ii) the price at which the related Manufacturer is obligated to repurchase
such Lease Vehicle or the amount of disposition proceeds that is guaranteed by
such Manufacturer in respect of such Lease Vehicle in either case pursuant to
such Series 2010-3 Manufacturer Program is first reduced by the passage of time.






--------------------------------------------------------------------------------






“Monthly Base Rent” has the meaning specified in Section 4.2 of the Series
2010-3 Lease.
“Monthly Blackbook Mark” means, with respect to any Series 2010-3 Eligible
Vehicle, as of any date Black Book obtains market values that it intends to
return to RCFC (or the Series 2010-3 Administrator on RCFC’s behalf), the market
value for the model class and model year of such Series 2010-3 Eligible Vehicle
(based on such Series 2010-3 Eligible Vehicle’s actual mileage, as recorded in
Hertz’s fleet management system, and based on the average equipment for of such
model class and model year), as quoted in the Blackbook Guide most recently
available as of such date.
“Monthly Casualty Report” has the meaning specified in Section 4.6 of the Series
2010-3 Lease.
“Monthly NADA Mark” means, with respect to any Series 2010-3 Eligible Vehicle,
as of any date NADA obtains market values that it intends to return to RCFC (or
the Series 2010-3 Administrator on RCFC’s behalf), the market value for the
model class and model year of such Series 2010-3 Eligible Vehicle (based on such
Series 2010-3 Eligible Vehicle’s actual mileage, as recorded in Hertz’s fleet
management system, and based on the average equipment for such model class and
model year), as quoted in the NADA Guide most recently available as of such
date.
“Monthly Variable Rent” has the meaning specified in Section 4.5 of the Series
2010-3 Lease.
“Monthly Servicing Fee” has the meaning specified in Section 6.4 of the Series
2010-3 Lease.
“Moody’s” means Moody’s Investors Service.
“MSRP” means as of any date of determination, with respect to each Lease
Vehicle, the Manufacturer’s suggested retail price for such Lease Vehicle, as
determined by the Master Servicer in its reasonable discretion based on such
Lease Vehicle’s characteristics.
“NADA Guide” means the National Automobile Dealers Association, Official Used
Car Guide, [Eastern Edition].
“Net Book Value” means, with respect to any Lease Vehicle, as of any date of
determination, the excess (if any) of (i) the Capitalized Cost of such Lease
Vehicle over (ii) the Accumulated Depreciation with respect to such Lease
Vehicle, in each case as of such date.
“Nominee” means the party named as such in the Nominee Agreement.
“Nominee Agreement” means the Fourth Amended and Restated Vehicle Title Nominee
Agreement, dated as of December 3, 2015, by and among Hertz Vehicles LLC, HGI,
HVF, RCFC, Hertz, the Master Collateral Agent, The Bank of New York Mellon Trust
Company, N.A. and those various “Nominating Parties” from time to time party
thereto.






--------------------------------------------------------------------------------






“Nominee-Servicer” has the meaning specified in the Nominee Agreement.
“New York UCC” means the UCC in effect in the State of New York.
“Non-Franchisee Third Party Sublease Contractual Criteria” means, with respect
to the sublease of Lease Vehicles by a Lessee to a Person other than a
franchisee, the related sublease:
(a)
states in writing that it is subject to the terms and conditions of the Series
2010-3 Lease and is subject and subordinate in all respects to the Series 2010-3
Lease;

(b)
does not permit the termination date for such subleased Lease Vehicles under
such sublease to exceed the Maximum Lease Termination Date with respect to such
Lease Vehicle under the Series 2010-3 Lease;

(c)
other than renting such subleased Lease Vehicles to customers in the ordinary
course of such Person’s business, prohibits such Person from subleasing such
Lease Vehicles or otherwise assigning any of its rights with respect to such
Lease Vehicles or assigning any of its rights or obligations in, to or under
such sublease;

(d)
limits such sublessee’s use of such subleased Lease Vehicles to primarily in the
United States, with limited use in Canada and Mexico (which will include all
normal course movements of vehicles across borders in connection with customer
rentals and following any such movements until convenient to return such Lease
Vehicles to the United States, in each case in the sublessee’s course of
business);

(e)
requires such sublessee to report the location of such subleased Lease Vehicles
no less frequently than weekly and grant inspection rights to the applicable
Lessee upon reasonable request of such Lessee;

(f)
prohibits such sublessee from using any such subleased Lease Vehicles in
violation of any laws or regulations or contrary to the provisions of any
applicable insurance policy;

(g)
contains an express acknowledgement and agreement from such sublessee that each
such subleased Lease Vehicle is at all times the property of the Lessor and that
such sublessee acquires no right, title or interest in or to such Lease Vehicle
except a leasehold interest with respect to such subleased Lease Vehicle,
subject to the Series 2010-3 Lease;

(h)
allows the Lessor or such Lessee, upon the occurrence of an event of default
pursuant to such sublease, to enter the premises where such







--------------------------------------------------------------------------------






subleased Lease Vehicles may be located and take possession of such subleased
Lease Vehicles;
(i)
contains an express covenant from such sublessee that prior to the date that is
one year and one day after the payment of the latest maturing HVF II Group II
Note, it will not institute against or join with any other Person in instituting
against the Lessor, HVF II, the Nominee or the Intermediary, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings, or other
proceedings, under any Federal or state bankruptcy or similar law;

(j)
states that such sublease shall terminate upon the termination of the Series
2010-3 Lease; and

(k)
requires that the Lease Vehicles subleased under such sublease must primarily be
used in in the course of such Person’s daily car rental business.

“Non-Program Vehicle Special Default Payment Amount” means, with respect to any
Payment Date and any (i) Lease Vehicle (a) that was a Series 2010-3 Non-Program
Vehicle as of its Vehicle Operating Lease Expiration Date, (b) the Vehicle
Operating Lease Expiration Date for which occurred during the Related Month with
respect to such Payment Date, (c) the Vehicle Operating Lease Expiration Date
for which did not occur due to a sale by RCFC pursuant to the Series 2010-3
Lease or the Purchase Agreement, and (d) that did not become a Casualty, an
Ineligible Vehicle or a Reallocated Vehicle during such Related Month, an amount
equal to (I) the sum of all Program Vehicle Special Default Payment Amounts
payable by the Lessees on such Payment Date and the eleven (11) Payment Dates
preceding such Payment Date divided by (II) the number of Series 2010-3 Program
Vehicles that were turned back to Manufacturers or sold through auctions
conducted by or through Series 2010-3 Manufacturers during the twelve (12)
Related Months with respect to such twelve (12) Payment Dates and (ii) any other
Lease Vehicle, zero.
“Nonconforming Lease Vehicle” means any vehicle made available for lease by the
Lessor to the applicable Lessee pursuant to a Lease Vehicle Acquisition Schedule
that does not conform in all material respects to the Basic Lease Vehicle
Information with respect to such vehicle.
“Noteholder” and “Holder” means the Person in whose name a Note is registered in
the Note Register.
“Note Register” means the register of the Series 2010-3 Note maintained by the
Registrar.
“Officer’s Certificate” means, with respect to any Person, a certificate signed
by an Authorized Officer of such Person.






--------------------------------------------------------------------------------






“Operating Lease Commencement Date” has the meaning specified in Section 3.2 of
the Series 2010-3 Lease.
“Operating Lease Expiration Date” has the meaning specified in Section 3.2 of
the Series 2010-3 Lease.
“Opinion of Counsel” means a written and signed opinion from legal counsel who
is acceptable to the Trustee, which counsel may be an employee of or counsel to
Hertz or any Affiliate thereof. For the avoidance of doubt, the term “Opinion of
Counsel” shall not include any opinion not bearing a handwritten signature.
“Organizational Documents” means with respect to any Person or any of its
property, the certificate of incorporation or articles of association and
by-laws, limited liability company agreement, partnership agreement or other
organizational documents, as applicable of governing such Person or any of its
property.
“Other Segregated Noteholder” means the Person in whose name a Note from a
Series of Notes other than the Series 2010-3 Note is registered in the Note
Register.
“Other Segregated Series of Notes” means all Series of Notes other than the
Series 2010-3 Note.
“Outstanding” means with respect to the Series 2010-3 Note, the Series 2010-3
Notes theretofore authenticated and delivered under the Base Indenture and the
Series 2010-3 Supplement.
“Past Due Amounts” means, with respect to any Series 2010-3 Manufacturer, the
amount that such Series 2010-3 Manufacturer shall have failed to pay when due
under such Series 2010-3 Manufacturer’s Series 2010-3 Manufacturer Program with
respect to a Series 2010-3 Eligible Vehicle turned in to such Series 2010-3
Manufacturer with respect to which such failure shall have continued for more
than one hundred twenty (120) days following the Due Date.
“Payment Date” means the 25th day of each calendar month, or if such date is not
a Business Day, the next succeeding Business Day, commencing on December 26,
2013.
“Permitted Lessee” has the meaning specified in Section 12 of the Series 2010-3
Lease.
“Permitted Lien” means (i) Liens for current taxes not delinquent or for taxes
being contested in good faith and by appropriate proceedings, and with respect
to which adequate reserves have been established, and are being maintained, in
accordance with GAAP, (ii) mechanics’, materialmen’s, landlords’, warehousemen’s
and carriers’ Liens, and other Liens imposed by law, securing obligations that
are not more than thirty days past due or are being contested in good faith and
by appropriate proceedings and with respect to which adequate reserves have been
established, and are being maintained, in accordance with GAAP and (iii)






--------------------------------------------------------------------------------






Liens in favor of the Trustee pursuant to the Base Indenture and any Series
Supplement (as defined in the Base Indenture) and Liens in favor of the Master
Collateral Agent pursuant to the Collateral Agency Agreement.
“Person” means any natural person, corporation, business trust, joint venture,
association, company, partnership, limited liability company, joint stock
company, corporation, trust, unincorporated organization or Governmental
Authority.
“Plan” means any “employee pension benefit plan”, as such term is defined in
ERISA, that is subject to Title IV of ERISA (other than a “multiemployer plan”,
as defined in Section 4001 of ERISA) and to which any company in the Controlled
Group has liability, including any liability by reason of having been a
substantial employer within the meaning of Section 4063 of ERISA for any time
within the preceding five years or by reason of being deemed to be a
contributing sponsor under Section 4069 of ERISA.
“Pledged Equity Collateral Agent” means any trustee or collateral agent acting
on behalf of any Pledged Equity Secured Party with respect to any of the SPV
Issuer Equity.
“Pledged Equity Lender” means any Person who is a lender with respect to
indebtedness of Hertz or any of its Affiliates where such indebtedness is
secured by any of the SPV Issuer Equity.
“Pledged Equity Secured Party” means any Person who is (i) a secured party under
a Pledged Equity Security Agreement or (ii) a Pledged Equity Lender.
“Pledged Equity Security Agreement” means any security agreement or
intercreditor agreement with respect to any indebtedness of Hertz or any of its
Affiliates where such indebtedness is secured by any of the SPV Issuer Equity.
“Pre-VOLCD Program Vehicle Depreciation Amount” means, as of any date of
determination, with respect to (a) any Lease Vehicle that was a Series 2010-3
Program Vehicle as of the Vehicle Operating Lease Commencement Date with respect
to such Lease Vehicle and was not, prior to such Vehicle Operating Lease
Commencement Date, leased by RCFC or any Affiliate thereof to Hertz or any
Affiliate thereof, an amount equal to the excess, if any, of (i) the
depreciation charges scheduled to accrue pursuant to the terms of the Series
2010-3 Manufacturer Program with respect to such Lease Vehicle, if any, prior to
such Vehicle Operating Lease Commencement Date over (ii) all payments in respect
of clause (i) made by the Lessee to the Lessor pursuant to Section 4.7.1 of the
Series 2010-3 Lease or Section 4.9 of the Series 2010-3 Lease on or prior to
such date and (b) any other Lease Vehicle, zero.
“Principal Amount” means, with respect to the Series 2010-3 Note, the “Series
2010-3 Principal Amount”.
“Program Vehicle” means a Series 2010-3 Program Vehicle.






--------------------------------------------------------------------------------






“Program Vehicle Depreciation Assumption True-Up Amount” means, as of any date
of determination, with respect to:
(i) any Lease Vehicle (x) that was a Series 2010-3 Program Vehicle as of the
Vehicle Operating Lease Commencement Date for such Lease Vehicle, and (y) to
which an Estimation Period applied, during which one or more calendar months
ended, and which Estimation Period has ended as of such date, an amount equal
to:
(a) an amount equal to the aggregate of all Base Rent that would have been paid
with respect to such Lease Vehicle calculated utilizing the Depreciation Charge
that would have been applicable to such Lease Vehicle pursuant to the Series
2010-3 Manufacturer Program related to such Lease Vehicle for the period during
which such Initially Estimated Depreciation Charges were utilized, had such
Depreciation Charge been known, or otherwise available, to the Master Servicer
during such period; minus
(b) the aggregate of all Monthly Base Rent with respect to such Lease Vehicle
paid or payable prior to such date calculated utilizing the Initially Estimated
Depreciation Charges with respect to such Lease Vehicle; and
(ii) any other Lease Vehicle, zero.
“Program Vehicle Special Default Payment Amount” means, with respect to any
Payment Date and any Lease Vehicle (a) that was a Series 2010-3 Program Vehicle
on its Turnback Date and (b) with respect to which such Turnback Date occurred
during the Related Month with respect to such Payment Date, an amount equal to
the sum of the Series 2010-3 Excess Damage Charges and Series 2010-3 Excess
Mileage Charges with respect to such Lease Vehicle, if any.
“Purchase Agreement” means the Master Purchase and Sale Agreement, dated as of
November 25, 2013, by and among Hertz, HGI, HVF and those various “New
Transferors” from time to time party thereto.
“QI Group VII Master Collateral” has the meaning specified in the Collateral
Agency Agreement Addendum.
“Qualified Insurer” means a financially sound and responsible insurance company
duly authorized and licensed where required by law to transact business and
having a general policy rating of “A” or better by A.M. Best Company, Inc.
“Qualified Intermediary” means a Person satisfying the requirements for a
“qualified intermediary” within the meaning of Section 1031 of the Code and the
regulations thereunder.
“Rating Agency” means, with respect to any HVF II Series of Group II Notes, any
“Rating Agency” as defined in the applicable HVF II Group II Series Supplement.
“Rating Agency Condition” means all Series-Specific Rating Agency Conditions.






--------------------------------------------------------------------------------






“RCFC Additional Subsidies” has the meaning specified in the Master Exchange and
Trust Agreement.
“RCFC Collateral” means all Collateral and RCFC Master Collateral.
“RCFC Escrow Account” has the meaning specified in the Master Exchange and Trust
Agreement.
“RCFC Exchanged Vehicles” has the meaning specified in the Master Exchange and
Trust Agreement.
“RCFC Exchange Proceeds” has the meaning specified in the Master Exchange and
Trust Agreement.
“RCFC Master Collateral” has the meaning specified in the Collateral Agency
Agreement.
“RCFC Master Collateral Vehicles” has the meaning specified in the Collateral
Agency Agreement.
“RCFC Replacement Property Agreement” has the meaning specified in the Master
Exchange and Trust Agreement.
“Reallocating Lessee” has the meaning specified in Section 2.2(a) of the Series
2010-3 Lease.
“Reallocated Vehicle” has the meaning specified in Section 2.2(a) of the Series
2010-3 Lease.
“Redesignation to Non-Program Amount” has the meaning specified in Section
2.5(e) of the Series 2010-3 Lease.
“Redesignation to Program Amount” has the meaning specified in Section 2.5(f) of
the Series 2010-3 Lease.
“Rejection Date” has the meaning specified in Section 2.1(d) of the Series
2010-3 Lease.
“Rejected Vehicle” has the meaning specified in Section 2.1(d) of the Series
2010-3 Lease.
“Related Month” means, (i) with respect to any Payment Date or Determination
Date, the most recently ended calendar month and (ii) with respect to any other
date, the calendar month in which such date occurs; provided, however, that with
respect to the preceding clause (i), the initial Related Month shall be the
period from and including the Series 2010-3 Closing Date to and including the
last day of the calendar month in which the Series 2010-3 Closing Date occurs.






--------------------------------------------------------------------------------






“Relinquished Property Rights” has the meaning specified in Section 4.1(a) of
the Series 2010-3 Supplement.
“Rent” means Base Rent and Monthly Variable Rent, collectively.
“Reportable Event” has the meaning specified in Title IV of ERISA.
“Required Rating” means:
(i) for so long as DBRS is a Rating Agency with respect to any HVF II Series of
Group II Notes “Outstanding” (as such term is defined in the HVF II Group II
Series Supplement with respect to such HVF II Series of Group II Notes), a
short-term certificate of deposit rating of at least “R-1H” from DBRS and a
long-term unsecured debt rating of at least “AA(L)” from DBRS;
(ii) for so long as Moody’s is a Rating Agency with respect to any HVF II Series
of Group II Notes “Outstanding” (as such term is defined in the HVF II Group II
Series Supplement with respect to such HVF II Series of Group II Notes), a
short-term certificate of deposit rating of at least “P-1” from Moody’s and a
long-term unsecured debt rating of at least “A2” from Moody’s;
(iii) for so long as Fitch is a Rating Agency with respect to any HVF II Series
of Group II Notes “Outstanding” (as such term is defined in the HVF II Group II
Series Supplement with respect to such HVF II Series of Group II Notes), a
short-term certificate of deposit rating of at least “F1+” from Fitch and a
long-term unsecured debt rating of at least “AA-” from Fitch; and
(iv) for so long as S&P is a Rating Agency with respect to any HVF II Series of
Group I Notes “Outstanding” (as such term is defined in the HVF II Group II
Series Supplement with respect to such HVF II Series of Group II Notes), a
short-term certificate of deposit rating of at least “A-1+” from S&P and a
long-term unsecured debt rating of at least “AA-” from S&P.
“Required Standstill Provisions” means with respect to any Pledged Equity
Security Agreement and with respect to any Pledged Equity Secured Party and
Pledged Equity Collateral Agent thereunder, terms pursuant to which such Pledged
Equity Secured Party and Pledged Equity Collateral Agent agree substantially to
the effect that:
(a) prior to the date that is one year and one day after the payment in full of
all of the Series 2010-3 Note Obligations,
(i) such Pledged Equity Collateral Agent and each Pledged Equity Secured Party
shall not be entitled at any time to (A) institute against, or join any other
person in instituting against RCFC any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceeding or other similar proceeding under the laws
of the United States or any State thereof or of any foreign jurisdiction, (B)
transfer and register any of the SPV Issuer Equity in the name of






--------------------------------------------------------------------------------






such Pledged Equity Collateral Agent or a Pledged Equity Secured Party or any
designee or nominee thereof, (C) foreclose such security interest regardless of
the bankruptcy or insolvency of Hertz or any of its Subsidiaries, (D) exercise
any voting rights granted or appurtenant to such SPV Issuer Equity or (E)
enforce any right that the holder such SPV Issuer Equity might otherwise have to
liquidate, consolidate, combine, collapse or disregard the entity status of RCFC
and
(ii) each of such Pledged Equity Collateral Agent and each other Pledged Equity
Secured Party waives and releases any right to (A) require that RCFC be in any
manner merged, combined, collapsed or consolidated with or into Hertz or any of
its Subsidiaries, including by way of substantive consolidation in a bankruptcy
case or similar proceeding, (B) require that the status of RCFC as a separate
entity be in any respect disregarded, (C) contest or challenge, or join any
other Person in contesting or challenging, the transfers of any securitization
assets from Hertz or any of its Subsidiaries to RCFC, whether on grounds that
such transfers were disguised financings, preferential transfers, fraudulent
conveyances or otherwise or a transfer other than a “true sale” or a “true
contribution” or (D) contest or challenge, or join any other Person in
contesting or challenging, any agreement pursuant to which any assets are leased
by RCFC to any Person as other than a “true lease”;
(b) upon the transfer by Hertz or any of its Subsidiaries (other than RCFC or
any other special purpose subsidiary of Hertz) of securitization assets to RCFC
or any other such special purpose subsidiary in a securitization as permitted
under such Pledged Equity Security Agreement, any liens with respect to such
securitization assets arising under the loan and security documentation with
respect to such Pledged Equity Security Agreement shall automatically be
released (and the Pledged Equity Collateral Agent is authorized to execute and
enter into any such releases and other documents as Hertz may reasonably request
in order to give effect thereto);
(c) each of such Pledged Equity Collateral Agent and each Pledged Equity Secured
Party shall take no action related to any SPV Issuer Equity that would cause
RCFC to breach any of its covenants in its certificate of formation, limited
liability company agreement, limited partnership agreement or in any other
Series 2010-3 Related Document or to be unable to make any representation in any
such document;
(d) each of such Pledged Equity Collateral Agent and each Pledged Equity Secured
Party acknowledges that it has no interest in, and will not assert any interest
in, the assets owned by RCFC other than, following a transfer of any pledged SPV
Issuer Equity to the Pledged Equity Collateral Agent in connection with any
exercise of remedies pursuant to such Pledged Equity Security Agreement, the
right to receive lawful dividends or other distributions when paid by RCFC from
lawful sources and in accordance with the Series 2010-3 Related Documents and
the rights of a member of RCFC; and






--------------------------------------------------------------------------------






(e) each such Pledged Equity Collateral Agent and each Pledged Equity Secured
Party agree and acknowledge that: (i) each of the Trustee, the Master Collateral
Agent and any other agent and/or trustee acting on behalf of the Noteholders is
an express third party beneficiary with respect to the provisions set forth in
clause (a) above and (ii) each of the Trustee, the Master Collateral Agent and
any other agent and/or trustee acting on behalf of the Noteholders shall have
the right to enforce compliance by the Pledged Equity Collateral Agent and each
Pledged Equity Secured Party with respect to any of the foregoing clauses (a)
through (d).
“Required Trust Rating” means:
(i) for so long as DBRS is a Rating Agency with respect to any HVF II Series of
Group II Notes “Outstanding” (as such term is defined in the HVF II Group II
Series Supplement with respect to such HVF II Series of Group II Notes), a long
term deposits rating of at least “BBB(L)” from DBRS;
(ii) for so long as Moody’s is a Rating Agency with respect to any HVF II Series
of Group II Notes “Outstanding” (as such term is defined in the HVF II Group II
Series Supplement with respect to such HVF II Series of Group II Notes), a long
term deposits rating of at least “Baa3” from Moody’s;
(iii) for so long as Fitch is a Rating Agency with respect to any HVF II Series
of Group II Notes “Outstanding” (as such term is defined in the HVF II Group II
Series Supplement with respect to such HVF II Series of Group II Notes), a long
term deposits rating of at least “BBB-” from Fitch; and
(iv) for so long as S&P is a Rating Agency with respect to any HVF II Series of
Group II Notes “Outstanding” (as such term is defined in the HVF II Group I
Series Supplement with respect to such HVF II Series of Group II Notes), a long
term deposits rating of at least “BBB-” from S&P.
“Requirement of Law” means, with respect to any Person or any of its property,
the certificate of incorporation or articles of association and by-laws, limited
liability company agreement, partnership agreement or other organizational or
governing documents of such Person or any of its property, and any law, treaty,
rule or regulation, or determination of any arbitrator or Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject, whether
Federal, state or local.
“Resigning Lessee” has the meaning specified in Section 26 of the Series 2010-3
Lease.
“S&P” or “Standard & Poor’s” means Standard & Poor’s Ratings Services, a
division of The McGraw-Hill Companies, Inc.
“SEC” means the Securities and Exchange Commission.






--------------------------------------------------------------------------------






“Securities Intermediary” has the meaning specified in the Preamble of the
Series 2010-3 Supplement.
“Segregated Series Lease” means any lease relating to a Segregated Series of
Notes, between RCFC, as lessor thereunder, and Hertz, as lessee and as master
servicer, as the same may be amended, restated, modified or supplemented from
time to time in accordance with its terms.
“Segregated Series 2010-3 Documents” means each Series 2010-3 Related Document
relating solely to the Series 2010-3 Note or the Series 2010-3 Collateral.
“Series 2010-3 Administration Agreement” means the Amended and Restated
Administration Agreement, dated as of the Series 2010-3 Restatement Effective
Date, by and among the Series 2010-3 Administrator, RCFC and the Trustee.
“Series 2010-3 Administrator” means Hertz, in its capacity as the administrator
under the Series 2010-3 Administration Agreement.
“Series 2010-3 Administrator Default” means any of the events described in
Section 9(b) of the Series 2010-3 Administration Agreement.
“Series 2010-3 Advance Rate” means 95%.
“Series 2010-3 Aggregate Asset Amount” means, as of any date of determination,
the amount equal to the sum of each of the following:
(i)    the aggregate Net Book Value of all Series 2010-3 Eligible Vehicles as of
such date;
(ii)    the aggregate amount of all Series 2010-3 Manufacturer Receivables as of
such date;
(iii)    the Series 2010-3 Cash Amount as of such date; and
(iv)    the Series 2010-3 Due and Unpaid Lease Payment Amount as of such date.
“Series 2010-3 Amortization Events” has the meaning specified in Section 10.1 of
the Series 2010-3 Supplement.
“Series 2010-3 Asset Coverage Threshold Amount” means, as of any date of
determination, an amount equal to the Series 2010-3 Principal Amount as of such
date divided by the Series 2010-3 Advance Rate.
“Series 2010-3 Backstop Date” means, with respect to any Series 2010-3 Program
Vehicle subject to a Series 2010-3 Guaranteed Depreciation Program that has been
turned back under such Series 2010-3 Guaranteed Depreciation Program, the date
on which the Series 2010-3






--------------------------------------------------------------------------------






Manufacturer of such Series 2010-3 Program Vehicle is obligated to purchase such
Series 2010-3 Program Vehicle in accordance with the terms of such Series 2010-3
Guaranteed Depreciation Program.
“Series 2010-3 Carrying Charges” means, for any Payment Date, without
duplication, the sum of:
(a)
without duplication of any amounts specified in clauses (b) through (f) below,
the aggregate of all Trustee fees, servicing fees (other than supplemental
servicing fees), fees, expenses and costs payable by RCFC in connection with the
Master Exchange and Trust Agreement, if any, accrued and unpaid by RCFC under
the Base Indenture or the other Related Documents, if any, in each case that
have accrued with respect to the Series 2010-3 Note during the Related Month,

(b)
the Monthly Servicing Fee payable by RCFC to the Master Servicer pursuant to the
Series 2010-3 Lease on such Payment Date,

(c)
all reasonable out-of-pocket costs and expenses of RCFC incurred in connection
with the issuance of the Series 2010-3 Note,

(d)
all fees, expenses and other amounts payable by RCFC under the Segregated Series
2010-3 Documents,

(e)
the product of (i) all reasonable out-of-pocket costs and expenses of RCFC
incurred in connection with the execution, delivery and performance (including
the enforcement, waiver or amendment) of the Related Documents (other than any
Related Documents relating solely to one or more Series of Notes and/or Other
Segregated Series of Notes) and (ii) the Series 2010-3 Percentage, and

(f)
any accrued Series 2010-3 Carrying Charges that remain unpaid as of the
immediately preceding Payment Date (after giving effect to all distributions in
respect of such Payment Date).

“Series 2010-3 Cash Amount” means, as of any date of determination, the sum of
the amount of cash on deposit in and Permitted Investments credited to the
Series 2010-3 Collection Account and the amount of cash on deposit in and
Permitted Investments credited to the RCFC Escrow Accounts relating to Series
2010-3 Eligible Vehicles.
“Series 2010-3 Closing Date” means November 25, 2013.
“Series 2010-3 Collateral” means the Series 2010-3 RCFC Segregated Vehicle
Collateral and the Series 2010-3 Indenture Collateral.
“Series 2010-3 Collateral Agreements” means, the Series 2010-3 Lease, the Series
2010-3 Supplemental Documents, the Purchase Agreement, the Series 2010-3
Administration Agreement, RCFC’s Organizational Documents, the Nominee Agreement
and the Group VII Assignment of Exchange Agreement.






--------------------------------------------------------------------------------






“Series 2010-3 Collections” means all payments on or in respect of the Series
2010-3 Collateral.
“Series 2010-3 Collection Account” has the meaning specified in Section 6.1(a)
of the Series 2010-3 Supplement.
“Series 2010-3 Collection Account Collateral” has the meaning specified in
Section 4.1(a)(ii) of the Series 2010-3 Supplement.
“Series 2010-3 Commitment Termination Date” means November 25, 2043 or such
other date as the parties hereto may agree in writing.
“Series 2010-3 Daily Collection Report” has the meaning specified in Section
6.1(a) of the Series 2010-3 Supplement.
“Series 2010-3 Daily Interest Amount” means, for any day in a Series 2010-3
Interest Period, an amount equal to the result of (a) the product of (i) the
Series 2010-3 Note Rate for such Series 2010-3 Interest Period and (ii) the
Series 2010-3 Principal Amount as of the close of business on such date divided
by (b) 30.
“Series 2010-3 Deficiency Amount” has the meaning specified in Section 7.2 of
the Series 2010-3 Supplement.
“Series 2010-3 Deposit Date” has the meaning specified in Section 7.1 of the
Series 2010-3 Supplement.
“Series 2010-3 Due and Unpaid Lease Payment Amount” means, as of any date of
determination, the sum of all amounts known by the Master Servicer to be due and
payable by the Lessees to RCFC on either of the next two succeeding Payment
Dates pursuant to Section 4.7 of the Series 2010-3 Lease as of such date (other
than (i) Monthly Base Rent payable on the second such succeeding Payment Date
and (ii) Monthly Variable Rent), together with all amounts (other than Monthly
Variable Rent) due and unpaid as of such date by the Lessees to RCFC pursuant to
Section 4.7 of the Series 2010-3 Lease.
“Series 2010-3 Eligible Vehicle” means a passenger automobile, van or light-duty
truck that is owned by RCFC and leased by RCFC to any Lessee pursuant to the
Series 2010-3 Lease:
(i)    that is not older than seventy-two (72) months from December 31 of the
calendar year preceding the model year of such passenger automobile, van or
light-duty truck;
(ii)    the Certificate of Title for which is in the name of:
(a)
RCFC (or, the application therefor has been submitted to the appropriate state
authorities for such titling or retitling); or







--------------------------------------------------------------------------------






(b)
the Nominee, as nominee titleholder for RCFC (or, the application therefor has
been submitted to the appropriate state authorities for such titling or
retitling);

(iii)    that is owned by RCFC free and clear of all Liens (other than Series
2010-3 Permitted Liens); and
(iv)    that is designated on the Master Servicer’s computer systems as a “Group
VII Vehicle” in accordance with the Collateral Agency Agreement.; and
(v)    that, if purchased by RCFC pursuant to the Purchase Agreement, was
purchased by RCFC from HGI.
“Series 2010-3 Excess Damage Charges” means, with respect to any Series 2010-3
Program Vehicle, the amount charged or deducted from the Series 2010-3
Repurchase Price by the Manufacturer of such Series 2010-3 Eligible Vehicle due
to:
(a)    damage over a prescribed limit,
(b)    if applicable, damage not subject to a prescribed limit, and
(c)    missing equipment,
in each case, with respect to such Series 2010-3 Eligible Vehicle at the time
that such Series 2010-3 Eligible Vehicle is turned back to such Manufacturer or
its agent under the applicable Series 2010-3 Manufacturer Program.
“Series 2010-3 Excess Mileage Charges” means, with respect to any Series 2010-3
Program Vehicle, the amount charged or deducted from the Series 2010-3
Repurchase Price, by the Manufacturer of such Series 2010-3 Eligible Vehicle due
to the fact that such Series 2010-3 Eligible Vehicle has mileage over a
prescribed limit at the time that such Series 2010-3 Eligible Vehicle is turned
back to such Manufacturer or its agent pursuant to the applicable Series 2010-3
Manufacturer Program.
“Series 2010-3 Excluded Payments” means
(a)    all incentive payments payable by a Manufacturer to purchase Series
2010-3 Eligible Vehicles (but not any amounts payable by a Manufacturer as an
incentive for selling Series 2010-3 Program Vehicles outside of the related
Series 2010-3 Manufacturer Program),
(b)    all amounts payable by a Manufacturer as compensation for the preparation
of newly delivered vehicles,
(c)    all amounts payable by a Manufacturer as compensation for interest
payable after the purchase price for a Series 2010-3 Eligible Vehicle is paid;






--------------------------------------------------------------------------------






(d)    all amounts payable by a Manufacturer in reimbursement for warranty work
performed by or on behalf of RCFC on the Series 2010-3 Eligible Vehicles; and
(e)    all amounts payable by a Manufacturer in connection with marketing
assistance related to any Series 2010-3 Program Vehicle.
“Series 2010-3 Financing Source and Beneficiary Supplement” means the Amended
and Restated Financing Source and Beneficiary Supplement to the Collateral
Agency Agreement, dated as of November 25, 2013, by and among RCFC, DTG
Operations, the HVF II Trustee, the Trustee and the Master Collateral Agent.
“Series 2010-3 General Intangibles Collateral” means RCFC’s right, title and
interest in, to and under all of the assets, property and interests in property,
whether now owned or hereafter acquired or created, as described in Sections
4.1(i) and (v) of the Series 2010-3 Supplement.
“Series 2010-3 Guaranteed Depreciation Program” means a guaranteed depreciation
program pursuant to which a Manufacturer has agreed to:
(a)    facilitate the sale of Series 2010-3 Eligible Vehicles manufactured by it
or one of its Affiliates that are turned back during a specified period (or, if
not sold during such period, repurchase such Series 2010-3 Eligible Vehicles);
and
(b)    pay the excess, if any, of the guaranteed payment amount (for the
avoidance of doubt, net of any applicable excess mileage or excess damage
charges) with respect to any such Series 2010-3 Eligible Vehicle calculated as
of the Turnback Date in accordance with the provisions of such guaranteed
depreciation program over the proceeds realized from such sale as calculated in
accordance with such guaranteed depreciation program.
“Series 2010-3 Indenture Collateral” has the meaning specified in Section 4.1(a)
of the Series 2010-3 Supplement.
“Series 2010-3 Initial Principal Amount” means the aggregate initial principal
amount of the Series 2010-3 Note, which is $478,000,000.00.
“Series 2010-3 Interest Collections” means on any date of determination all
Series 2010-3 Collections which represent payments of Monthly Variable Rent
under the Series 2010-3 Lease plus any amounts earned on Series 2010-3 Permitted
Investments in the Series 2010-3 Collection Account that are available for
distribution on such date.
“Series 2010-3 Interest Period” means a period commencing on and including the
second Business Day preceding a Determination Date and ending on and including
the day preceding the second Business Day preceding the next succeeding
Determination Date; provided,






--------------------------------------------------------------------------------






however, that the initial Series 2010-3 Interest Period shall commence on and
include the Series 2010-3 Closing Date and end on and include December 15, 2013.
“Series 2010-3 Lease” means the Third Amended and Restated Master Motor Vehicle
Lease and Servicing Agreement (Group VII), dated as of June 17, 2015, between
RCFC, as lessor thereunder, each Lessee, DTG, as servicer, Hertz, as guarantor,
and DTAG, as Master Servicer.
“Series 2010-3 Lease Payment Default” means the occurrence of any event
described in Section 9.1.1 of the Series 2010-3 Lease.
“Series 2010-3 Manufacturer” means each Person that has manufactured a Series
2010-3 Eligible Vehicle.
“Series 2010-3 Manufacturer Event of Default” means with respect to any Series
2010-3 Manufacturer:
(i) there shall be Past Due Amounts owing to RCFC, HGI, Hertz or the
Intermediary with respect to such Series 2010-3 Manufacturer in an amount equal
to or greater than $50,000,000, which amount shall be calculated net of Past Due
Amounts (not to exceed $50,000,000 in the aggregate) (A) that are the subject of
a good faith dispute as evidenced in writing by RCFC, HGI, Hertz or the Series
2010-3 Manufacturer questioning the accuracy of amounts paid or payable in
respect of certain Series 2010-3 Eligible Vehicles tendered for repurchase under
a Series 2010-3 Manufacturer Program (as distinguished from any dispute relating
to the repudiation by such Series 2010-3 Manufacturer generally of its
obligations under such Series 2010-3 Manufacturer Program or the assertion by
such Series 2010-3 Manufacturer of the invalidity or unenforceability as against
it of such Series 2010-3 Manufacturer Program) and (B) with respect to which
RCFC, HGI or Hertz, as the case may be, has provided adequate reserves as
reasonably determined by such Person;
(ii) the occurrence and continuance of an Event of Bankruptcy with respect to
such Series 2010-3 Manufacturer; provided that, a Series 2010-3 Manufacturer
Event of Default that occurs pursuant to this clause (ii) shall be deemed to no
longer be continuing on and after the date such Series 2010-3 Manufacturer
assumes its Series 2010-3 Manufacturer Program in accordance with the Bankruptcy
Code; or
(iii) the termination of such Series 2010-3 Manufacturer’s Series 2010-3
Manufacturer Program or the failure of such Series 2010-3 Manufacturer’s Series
2010-3 Repurchase Program or Series 2010-3 Guaranteed Depreciation Program to
qualify as a Series 2010-3 Manufacturer Program.
“Series 2010-3 Manufacturer Program” means at any time any Series 2010-3
Repurchase Program or Series 2010-3 Guaranteed Depreciation Program that is in
full force and effect with a Series 2010-3 Manufacturer and that, in any such
case, satisfies the Series 2010-3 Required Contractual Criteria.






--------------------------------------------------------------------------------






“Series 2010-3 Manufacturer Receivable” means any amount payable to RCFC or the
Intermediary by a Series 2010-3 Manufacturer in respect of or in connection with
the disposition of a Series 2010-3 Program Vehicle, other than any such amount
that does not (directly or indirectly) constitute any portion of the Series
2010-3 Collateral.
“Series 2010-3 Material Adverse Effect” means, with respect to any occurrence,
event or condition applicable to any party to any Series 2010-3 Related
Document:
(i)    a material adverse effect on the ability of RCFC or any Affiliate of RCFC
that is a party to any of the Series 2010-3 Related Documents to perform its
obligations under such Series 2010-3 Related Documents;
(ii)    a material adverse effect on RCFC’s ownership interest or beneficial
ownership interest, as applicable, in the Series 2010-3 Collateral or on the
ability of RCFC to grant a Lien on any after-acquired property that would
constitute Series 2010-3 Collateral; or
(iii)    a material adverse effect on (A) the validity or enforceability of any
Series 2010-3 Related Document or (B) the validity, perfection or priority of
the lien of the Trustee in the Series 2010-3 Indenture Collateral or of the
Master Collateral Agent in the Series 2010-3 RCFC Segregated Vehicle Collateral
(other than in an immaterial portion of the Series 2010-3 RCFC Segregated
Vehicle Collateral), other than, in each case, a material adverse effect on any
such priority arising due to the existence of a Series 2010-3 Permitted Lien.
“Series 2010-3 Maximum Principal Amount” means, $5,000,000,000.00, as such
amount may be increased or reduced from time to time pursuant to a written
agreement between RCFC and HVF II; provided that, no reduction shall cause the
Series 2010-3 Maximum Principal Amount to be less than (i) the Series 2010-3
Principal Amount or (ii) the Aggregate Group II Principal Amount.
“Series 2010-3 Monthly Administration Fee” means, with respect to any Payment
Date, the fee payable to the Series 2010-3 Administrator on such Payment Date as
compensation for the performance of the Series 2010-3 Administrator’s
obligations under the Series 2010-3 Administration Agreement.
“Series 2010-3 Monthly Interest” means, with respect to any Payment Date, the
sum of (i) the Series 2010-3 Daily Interest Amount for each day in the related
Series 2010-3 Interest Period, plus (ii) all previously due and unpaid amounts
described in clause (i) with respect to prior Series 2010-3 Interest Periods
(together with interest on such unpaid amounts required to be paid in this
clause (ii) at the Series 2010-3 Note Rate).
“Series 2010-3 Monthly Servicing Certificate” has the meaning specified in
Section 5.1(b) of the Series 2010-3 Supplement.






--------------------------------------------------------------------------------






“Series 2010-3 Non-Program Vehicle” means, as of any date of determination, a
Series 2010-3 Eligible Vehicle that is not a Series 2010-3 Program Vehicle as of
such date.
“Series 2010-3 Note” means the Series 2010-3 Variable Funding Rental Car Asset
Backed Note, executed by RCFC and authenticated by or on behalf of the Trustee,
substantially in the form of Exhibit A hereto.
“Series 2010-3 Note Obligations” means all principal, interest and other
amounts, at any time and from time to time, owing by RCFC on the Series 2010-3
Note and all costs, fees and expenses payable by, or obligations of, RCFC under
the Series 2010-3 Supplement and/or the Series 2010-3 Related Documents (other
than any portions thereof relating solely to any Series of Notes other than the
Series 2010-3 Note).
“Series 2010-3 Note Rate” means, with respect to any Series 2010-3 Interest
Period, the monthly interest rate equal to the sum of:
(a)    1/12 of the Additional Spread Percentage as of the first day of such
Series 2010-3 Interest Period and
(b)    percentage equivalent of a fraction,
(x)    the numerator of which is equal to the product of:
(A)    the sum of:
(1)    the aggregate amount of interest payable by HVF II on any HVF II Series
of Group II Notes in respect of such Series 2010-3 Interest Period on the next
succeeding Payment Date (excluding any amounts previously paid pursuant to
Section 7.3) of the Series 2010-3 Supplement,
(2)    all unpaid fees, costs, expenses and indemnities payable by HVF II on or
prior to such Payment Date pursuant to the HVF II Group II Notes in respect of
all HVF II Series of Group II Notes and any of the other HVF II Agreements
(including any amounts payable by HVF II to any Person providing credit
enhancement for any HVF II Series of Group II Notes),
(3)    all unreimbursed out-of-pocket costs and expenses (including reasonable
attorneys’ fees and legal expenses) incurred by HVF II in connection with the
administration, enforcement, waiver or amendment of the HVF II Group II
Indenture as it relates to any HVF II Series of HVF II Group II Notes and any of
the other HVF II Agreements on or prior to such Payment Date, and






--------------------------------------------------------------------------------






(4)    all other operating expenses of HVF II (including any management fees)
allocable to all HVF II Series of Group II Notes, including all unreimbursed
out-of-pocket costs and expenses (including reasonable attorneys’ fees and legal
expenses) incurred by HVF II in connection with the administration, enforcement,
waiver or amendment of any “Group II Related Document” or “Group II Series
Related Document”, in each case, as defined under the HVF II Group II Indenture
prior to such Payment Date; and
(B) the Issuer’s Share as of the first day of such Series 2010-3 Interest
Period; and
(y)    the denominator of which is equal to the average daily Series 2010-3
Principal Amount during such Series 2010-3 Interest Period; provided, however,
that the Series 2010-3 Note Rate will in no event be higher than the maximum
rate permitted by applicable law.
“Series 2010-3 Note Repurchase Amount” means, as of any Series 2010-3 Repurchase
Date,
(i)    an amount equal to the Series 2010-3 Principal Amount (determined after
giving effect to any payments of principal of and interest on the Series 2010-3
Note on such Series 2010-3 Repurchase Date), plus
(ii)    without duplication, any other amounts then due and payable to the
holders of such Series 2010-3 Note.
“Series 2010-3 Note Repurchase Date” has the meaning specified in Section 11.1
of the Series 2010-3 Supplement.
“Series 2010-3 Noteholder” means the Person in whose name a Series 2010-3 Note
is registered in the Note Register.
“Series 2010-3 Operating Lease Commencement Date” has the meaning specified in
Section 3.2 of the Series 2010-3 Lease.
“Series 2010-3 Operating Lease Event of Default” has the meaning specified in
Section 9.1 of the Series 2010-3 Lease.
“Series 2010-3 Operating Lease Expiration Date” has the meaning specified in
Section 3.2 of the Series 2010-3 Lease.
“Series 2010-3 Percentage” means, as of any date of determination, a fraction,
expressed as a percentage, the numerator of which is the Series 2010-3 Principal
Amount as of such date and the denominator of which is the sum of (a) the
Aggregate Principal Amount plus






--------------------------------------------------------------------------------






(b) the sum of the Principal Amounts with respect to all Segregated Series of
Notes Outstanding, in each case, as of such date.
“Series 2010-3 Permitted Investments” means negotiable instruments or
securities, payable in Dollars, represented by instruments in bearer or
registered or in book-entry form which evidence:
(i)    obligations the full and timely payment of which are to be made by or is
fully guaranteed by the United States of America other than financial contracts
whose value depends on the values or indices of asset values;
(ii)    demand deposits of, time deposits in, or certificates of deposit issued
by, any depositary institution or trust company incorporated under the laws of
the United States of America or any state thereof whose short-term debt is rated
“P-1” by Moody’s and “A-1+” by S&P and subject to supervision and examination by
Federal or state banking or depositary institution authorities; provided,
however, that at the earlier of (x) the time of the investment and (y) the time
of the contractual commitment to invest therein, the certificates of deposit or
short-term deposits, if any, or long-term unsecured debt obligations (other than
such obligation whose rating is based on collateral or on the credit of a Person
other than such institution or trust company) of such depositary institution or
trust company shall have a credit rating from S&P of “A‑1+” and a credit rating
from Moody’s of “P-1” in the case of certificates of deposit or short-term
deposits, or a rating from S&P not lower than “AA” and a rating from Moody’s not
lower than “Aa2” in the case of unsecured obligations;
(iii)    commercial paper having, at the earlier of (x) the time of the
investment and (y) the time of the contractual commitment to invest therein, a
rating from S&P of “A-1+” and a rating from Moody’s of “P-1”;
(iv)    bankers’ acceptances issued by any depositary institution or trust
company described in clause (ii) above;
(v)    investments in money market funds rated “AAAm” by S&P and “Aaa-mf” by
Moody’s, or otherwise approved in writing by S&P or Moody’s, as applicable;
(vi)    Eurodollar time deposits having a credit rating from S&P of “A‑1+” and a
credit rating from Moody’s of “P-1”;
(vii)    repurchase agreements involving any of the Permitted Investments
described in clauses (i) and (vi) above and the certificates of deposit
described in clause (ii) above which are entered into with a depository
institution or trust company, having a commercial paper or short-term
certificate of deposit rating of “A-1+” by S&P and “P-1” by Moody’s; and






--------------------------------------------------------------------------------






(viii)    any other instruments or securities, subject to the satisfaction of
the Series-Specific Rating Agency Condition with respect to the inclusion of
such instruments or securities.
“Series 2010-3 Permitted Lien” means (i) Liens for current taxes not delinquent
or for taxes being contested in good faith and by appropriate proceedings, and
with respect to which adequate reserves have been established, and are being
maintained, in accordance with GAAP, (ii) mechanics’, materialmen’s, landlords’,
warehousemen’s and carriers’ Liens, and other Liens imposed by law, securing
obligations that are not more than thirty days past due or are being contested
in good faith and by appropriate proceedings and with respect to which adequate
reserves have been established, and are being maintained, in accordance with
GAAP and (iii) Liens in favor of the Trustee pursuant to the Series 2010-3
Supplement and Liens in favor of the Master Collateral Agent pursuant to the
Collateral Agency Agreement with respect to the Series 2010-3 RCFC Segregated
Vehicle Collateral.
“Series 2010-3 Potential Amortization Event” means any occurrence or event that,
with the giving of notice, the passage of time or both, would constitute a
Series 2010-3 Amortization Event.
“Series 2010-3 Potential Operating Lease Event of Default” means any occurrence
or event that, with the giving of notice, the passage of time or both, would
constitute a Series 2010-3 Operating Lease Event of Default.
“Series 2010-3 Principal Amount” means, when used with respect to any date, an
amount equal to without duplication, (a) the Series 2010-3 Initial Principal
Amount minus (b) the amount of principal payments (whether pursuant to a
Decrease, a redemption or otherwise) made to the Series 2010-3 Noteholder on or
prior to such date plus (c) the amount of all Advances pursuant to Section
2.1(a) of the Series 2010-3 Supplement on or prior to such date; provided that,
at no time may the Series 2010-3 Principal Amount exceed the Series 2010-3
Maximum Principal Amount.
“Series 2010-3 Principal Collections” means any Series 2010-3 Collections other
than Series 2010-3 Interest Collections.
“Series 2010-3 Program Vehicle” means, as of any date of determination, a Series
2010-3 Eligible Vehicle that is (i) eligible under, and subject to, a Series
2010-3 Manufacturer Program as of such date and (ii) not designated as a Series
2010-3 Non-Program Vehicle pursuant to the Series 2010-3 Lease as of such date.
“Series 2010-3 Qualified Institution” means a depository institution organized
under the laws of the United States of America or any State thereof or
incorporated under the laws of a foreign jurisdiction with a branch or agency
located in the United States of America or any State thereof and subject to
supervision and examination by federal or state banking authorities which at all
times has the Required Rating and, in the case of any such institution organized
under the laws of the United States of America, whose deposits are insured by
the FDIC (up to the then applicable legal limit).






--------------------------------------------------------------------------------






“Series 2010-3 Qualified Trust Institution” means an institution organized under
the laws of the United States of America or any State thereof or incorporated
under the laws of a foreign jurisdiction with a branch or agency located in the
United States of America or any State thereof and subject to supervision and
examination by federal or state banking authorities that at all times (i) is
authorized under such laws to act as a trustee or in any other fiduciary
capacity, (ii) has capital, surplus and undivided profits of not less than
$50,000,000 as set forth in its most recent published annual report of
condition, and (iii) has a long term deposits rating from at least two of S&P,
Moody’s, Fitch and DBRS of not less than: (A) in the case of S&P, “BBB-”, (B) in
the case of Moody’s, “Baa3”, (C) in the case of Fitch, “BBB-” and (D) in the
case of DBRS, “BBB(L)”.
“Series 2010-3 RCFC Segregated Vehicle Collateral” means the Group VII Master
Collateral.
“Series 2010-3 Related Documents” means, collectively, the Base Indenture,
Series 2010-3 Supplement, the Series 2010-3 Note, the Series 2010-3 Lease, the
Purchase Agreement, the Nominee Agreement, the Collateral Agency Agreement,
RCFC’s Organizational Documents, the Series 2010-3 Administration Agreement, any
other agreements relating to the issuance or the purchase of the Series 2010-3
Note, the Series 2010-3 Supplemental Documents and the Group VII Assignment of
Exchange Agreement.
“Series 2010-3 Repurchase Price” with respect to any Series 2010-3 Program
Vehicle:
(i) subject to a Series 2010-3 Repurchase Program, means the gross price paid or
payable by the Manufacturer thereof to repurchase such Series 2010-3 Program
Vehicle pursuant to such Series 2010-3 Repurchase Program; and
(ii) subject to a Series 2010-3 Guaranteed Depreciation Program, means the gross
amount that the Manufacturer thereof guarantees will be paid to the owner of
such Series 2010-3 Program Vehicle upon the disposition of such Series 2010-3
Program Vehicle pursuant to such Series 2010-3 Guaranteed Depreciation Program.
“Series 2010-3 Repurchase Program” means a program pursuant to which a
Manufacturer or one or more of its Affiliates has agreed to repurchase (prior to
any attempt to sell to a third party) Series 2010-3 Eligible Vehicles
manufactured by such Manufacturer or one or more of its Affiliates during a
specified period.
“Series 2010-3 Required Contractual Criteria” means, with respect to any Series
2010-3 Repurchase Program or Series 2010-3 Guaranteed Depreciation Program as of
any date of determination, terms therein pursuant to which:
(i) such Series 2010-3 Repurchase Program or Series 2010-3 Guaranteed
Depreciation Program, as applicable, is in full force and effect as of such date
with a Manufacturer,






--------------------------------------------------------------------------------






(ii) the repurchase price or guaranteed auction sale price with respect to each
Series 2010-3 Eligible Vehicle subject thereto is at least equal to the
Capitalized Cost of such Series 2010-3 Eligible Vehicle, minus all Depreciation
Charges accrued with respect to such Series 2010-3 Eligible Vehicle prior to the
date that such Series 2010-3 Eligible Vehicle is submitted for repurchase or
resale (after any applicable minimum holding period) in accordance with the
terms of the Series 2010-3 Repurchase Program, minus Series 2010-3 Excess
Mileage Charges with respect to such Series 2010-3 Eligible Vehicle, minus
Series 2010-3 Excess Damage Charges with respect to such Series 2010-3 Eligible
Vehicle, minus Early Program Return Payment Amounts with respect to such Series
2010-3 Eligible Vehicle,
(iii) such Series 2010-3 Repurchase Program or Series 2010-3 Guaranteed
Depreciation Program, as applicable, cannot be unilaterally amended or
terminated with respect to any Series 2010-3 Eligible Vehicle subject thereto
after the purchase of such Series 2010-3 Eligible Vehicle, and
(iv) the assignment of the benefits (but not the burdens) of which to RCFC and
the Master Collateral Agent has been acknowledged in writing by the related
Manufacturer.
“Series 2010-3 Required Noteholders” means, with respect to the Series 2010-3
Note, Series 2010-3 Noteholders holding in excess of 50% of the aggregate Series
2010-3 Principal Amount of the Series 2010-3 Note. The Series 2010-3 Required
Noteholders shall be the “Required Noteholders” (as defined in the Base
Indenture) with respect to the Series 2010-3 Notes.
“Series 2010-3 Restatement Effective Date” means June 17, 2015.
“Series 2010-3 Supplement” means the Series Supplement.
“Series 2010-3 Supplemental Documents” means the Lease Vehicle Acquisition
Schedules, the Intra-Lease Lessee Transfer Schedules, the Inter-Lease
Reallocation Schedules and any other related documents attached to the Series
2010-3 Lease, in each case solely to the extent to which such schedules and
documents relate to Lease Vehicles or otherwise relate to and/or constitute
Series 2010-3 Collateral.
“Series of Notes” or “Series” means each Series of Notes issued and
authenticated pursuant to the Base Indenture and the applicable series
supplement (for the avoidance of doubt, excluding any Segregated Series of
Notes).
“Series-Specific Collateral” means collateral that is to be solely for the
benefit of the Segregated Noteholders of such Segregated Series of Notes.
“Series-Specific Rating Agency Condition” means, with respect to each HVF II
Series of Group II Notes, each “Rating Agency Condition” as defined in the
applicable HVF II Group II Series Supplement.






--------------------------------------------------------------------------------






“Series Supplement” has the meaning specified in the Preamble to the Series
2010-3 Supplement.
“Servicer” has the meaning specified in the Preamble of the Series 2010-3 Lease.
“Servicer Default” has the meaning specified in Section 9.6 of the Series 2010-3
Lease.
“Servicing Standard” means servicing that is performed with the promptness,
diligence and skill that a reasonably prudent Person would exercise in
comparable circumstances and that:
(c)    taken as a whole (i) is usual and customary in the daily motor vehicle
rental, fleet leasing and/or equipment rental or leasing industry or (ii) to the
extent not usual and customary in any such industry, reflects changed
circumstances, practices, technologies, tactics, strategies or implementation
methods and, in each case, is behavior that the Master Servicer or its
Affiliates would undertake were the Master Servicer the owner of the Lease
Vehicles and that would not reasonably be expected to have a Lease Material
Adverse Effect with respect to the Lessor;
(d)    with respect to the Lessor or any Lessee, would enable the Master
Servicer to cause the Lessor or such Lessee to comply in all material respects
with all the duties and obligations of the Lessor or such Lessee, as applicable,
under the Series 2010-3 Lease; and
(e)    with respect to the Lessor or any Lessee, causes the Master Servicer, the
Lessor and/or such Lessee to remain in compliance with all Requirements of Law,
except to the extent that failure to remain in such compliance would not
reasonably be expected to result in a Lease Material Adverse Effect with respect
to the Lessor.
“Special Term” means, with respect to any Lease Vehicle titled in any state or
commonwealth set forth below, the period specified in the table below opposite
such state or commonwealth:






--------------------------------------------------------------------------------






Jurisdiction of Title
Special Term
State of Illinois
One (1) year
State of Iowa
eleven (11) months
State of Maine
eleven (11) months
State of Maryland
180 days
Commonwealth of Massachusetts
eleven (11) months
State of Nebraska
thirty (30) days
State of South Dakota
twenty-eight (28) days
State of Texas
181 days
State of Vermont
eleven (11) months
Commonwealth of Virginia
eleven (11) months
State of West Virginia
thirty (30) days



“SPV Issuer Equity” has the meaning specified in Section 8.12 of the Series
2010-3 Supplement.
“Subsidiary” means, with respect to any Person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, owned, controlled or held by such parent or (b) that is, at the time any
determination is being made, otherwise controlled, by such parent or one or more
subsidiaries of such parent or by such parent and one or more subsidiaries of
such parent.
“Term” has the meaning specified in Section 3.2 of the Series 2010-3 Lease.
“Transferee Lessee” has the meaning specified in Section 2.2(b) of the Series
2010-3 Lease.
“Transferor Lessee” has the meaning specified in Section 2.2(b) of the Series
2010-3 Lease.
“Trustee” has the meaning specified in the Preamble of the Series 2010-3
Supplement.






--------------------------------------------------------------------------------






“Turnback Date” means, with respect to any Lease Vehicle that is a Series 2010-3
Program Vehicle, the date on which such Lease Vehicle is accepted for return by
a Manufacturer or its agent pursuant to its Series 2010-3 Manufacturer Program.
“Unused Exchange Proceeds” means the Exchange Proceeds that are not used to
acquire Group VII Replacement Vehicles and which are transferred from an Escrow
Account to the Master Collateral Account for the account of RCFC in accordance
with the terms of the Master Exchange and Trust Agreement.
“Vehicle” means a passenger automobile, van or light-duty truck
“Vehicle Funding Date” has the meaning specified in Section 3.1(a) of the Series
2010-3 Lease.
“Vehicle Operating Lease Commencement Date” has the meaning specified in Section
3.1(a) of the Series 2010-3 Lease.
“Vehicle Operating Lease Expiration Date” has the meaning specified in Section
3.1(b) of the Series 2010-3 Lease.
“Vehicle Term” has the meaning specified in Section 3.1(b) of the Series 2010-3
Lease or Section 3.1(c) of the Series 2010-3 Lease, as applicable.
“VIN” means, with respect to a Lease Vehicle, such Lease Vehicle’s vehicle
identification number.














